
	
		II
		Calendar No. 493
		111th CONGRESS
		2d Session
		S. 3663
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2010
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			July 29, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To promote clean energy jobs and oil company
		  accountability, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Jobs and Oil Company
			 Accountability Act of 2010.
		2.Organization of
			 Act into divisions; table of contents
			(a)DivisionsThis
			 Act is organized into 6 divisions as follows:
				(1)Division A–Oil
			 Spill Response and Accountability.
				(2)Division
			 B–Reducing Oil Consumption and Improving Energy Security.
				(3)Division C–Clean
			 Energy Jobs and Consumer Savings.
				(4)Division
			 D–Protecting the Environment.
				(5)Division E–Fiscal
			 Responsibility.
				(5)Division
			 F–Miscellaneous.
				(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Organization of Act into divisions; table of
				contents.
					DIVISION A—Oil spill response and
				accountability
					TITLE I—Removal of limits on liability for
				offshore facilities
					Sec. 101. Short title.
					Sec. 102. Removal of limits on liability
				for offshore facilities.
					Sec. 103. Claims procedure.
					Sec. 104. Oil and hazardous substance
				response planning.
					Sec. 105. Reports.
					Sec. 106. Trust Fund advance
				authority.
					TITLE II—Federal research and technologies
				for oil spill prevention and response
					Sec. 201. Short title.
					Sec. 202. Purposes.
					Sec. 203. Interagency
				Committee.
					Sec. 204. Science and technology advice
				and guidance.
					Sec. 205. Oil pollution research and
				development program.
					TITLE III—Outer Continental Shelf
				reform
					Sec. 301. Short title.
					Sec. 302. Purposes.
					Sec. 303. Definitions.
					Sec. 304. National policy for the outer
				Continental Shelf.
					Sec. 305. Structural reform of outer
				Continental Shelf program management.
					Sec. 306. Safety, environmental, and
				financial reform of the Outer Continental Shelf Lands Act.
					Sec. 307. Study on the effect of the
				moratoria on new deepwater drilling in the Gulf of Mexico on employment and
				small businesses.
					Sec. 308. Reform of other law.
					Sec. 309. Safer oil and gas
				production.
					Sec. 310. National Commission on Outer
				Continental Shelf Oil Spill Prevention.
					Sec. 311. Savings provisions.
					TITLE IV—Environmental crimes
				enforcement
					Sec. 401. Short title.
					Sec. 402. Environmental
				crimes.
					TITLE V—Fairness in admiralty and maritime
				law
					Sec. 501. Short title.
					Sec. 502. Repeal of limitation of
				Shipowners' Liability Act of 1851.
					Sec. 503. Assessment of punitive damages
				in maritime law.
					Sec. 504. Amendments to the Death on the
				High Seas Act.
					Sec. 505. Effective date.
					TITLE VI—Securing Health for Ocean Resources
				and Environment (SHORE)
					Sec. 601. Short title.
					Subtitle A—National Oceanic and
				Atmospheric Administration oil spill response, containment, and
				prevention
					Sec. 611. Improvements to National Oceanic
				and Atmospheric Administration oil spill response, containment, and
				prevention.
					Sec. 612. Use of Oil Spill Liability Trust
				Fund for preparedness, response, damage assessment, and
				restoration.
					Sec. 613. Investment of amounts in Damage
				Assessment and Restoration Revolving Fund in interest-bearing
				obligations.
					Sec. 614. Strengthening coastal State oil
				spill planning and response.
					Sec. 615. Gulf of Mexico long-term marine
				environmental monitoring and research program.
					Sec. 616. Arctic research and action to
				conduct oil spill prevention.
					Subtitle B—Improving Coast Guard response
				and inspection capacity
					Sec. 621. Secretary defined.
					Sec. 622. Arctic maritime readiness and
				oil spill prevention.
					Sec. 623. Advance planning and prompt
				decision making in closing and reopening fishing grounds.
					Sec. 624. Oil spill technology
				evaluation.
					Sec. 625. Coast Guard
				inspections.
					Sec. 626. Certificate of inspection
				requirements.
					Sec. 627. Navigational measures for
				protection of natural resources.
					Sec. 628. Notice to States of bulk oil
				transfers.
					Sec. 629. Gulf of Mexico Regional
				Citizens' Advisory Council.
					Sec. 630. Vessel liability.
					Sec. 631. Prompt intergovernmental notice
				of marine casualties.
					Sec. 632. Prompt publication of oil spill
				information.
					Sec. 633. Leave retention
				authority.
					TITLE VII—Catastrophic incident
				planning
					Sec. 701. Catastrophic incident
				planning.
					Sec. 702. Alignment of response
				frameworks.
					TITLE VIII—Subpoena power for National
				Commission on the BP Deepwater Horizon Oil Spill and Offshore
				Drilling
					Sec. 801. Subpoena power for National
				Commission on the BP Deepwater Horizon Oil Spill and Offshore
				Drilling.
					TITLE IX—Coral Reef Conservation Act
				amendments
					Sec. 901. Short title.
					Sec. 902. Amendment of Coral Reef
				Conservation Act of 2000.
					Sec. 903. Agreements;
				redesignations.
					Sec. 904. Emergency
				assistance.
					Sec. 905. Emergency response,
				stabilization, and restoration.
					Sec. 906. Prohibited
				activities.
					Sec. 907. Destruction of coral
				reefs.
					Sec. 908. Enforcement.
					Sec. 909. Regulations.
					Sec. 910. Judicial review.
					DIVISION B—Reducing oil consumption and
				improving energy security
					TITLE XX—Natural gas vehicle and
				infrastructure development
					Sec. 2001. Definitions.
					Sec. 2002. Program
				establishment.
					Sec. 2003. Rebates.
					Sec. 2004. Infrastructure and development
				grants.
					Sec. 2005. Loan program to enhance
				domestic manufacturing.
					TITLE XXI—Promoting electric
				vehicles
					Sec. 2101. Short title.
					Sec. 2102. Definitions.
					Subtitle A—National plug-in electric
				drive vehicle deployment program.
					Sec. 2111. National Plug-In Electric Drive
				Vehicle Deployment Program.
					Sec. 2112. National assessment and
				plan.
					Sec. 2113. Technical
				assistance.
					Sec. 2114. Workforce training.
					Sec. 2115. Federal fleets.
					Sec. 2116. Targeted Plug-in Electric Drive
				Vehicle Deployment Communities Program.
					Sec. 2117. Funding.
					Subtitle B—Research and
				development
					Sec. 2121. Research and development
				program.
					Sec. 2122. Advanced batteries for tomorrow
				prize.
					Sec. 2123. Study on the supply of raw
				materials.
					Sec. 2124. Study on the collection and
				preservation of data collected from plug-in electric drive
				vehicles.
					Subtitle C—Miscellaneous
					Sec. 2131. Utility planning for plug-in
				electric drive vehicles.
					Sec. 2132. Loan guarantees.
					Sec. 2133. Prohibition on disposing of
				advanced batteries in landfills.
					Sec. 2134. Plug-in Electric Drive Vehicle
				Technical Advisory Committee.
					Sec. 2135. Plug-in Electric Drive Vehicle
				Interagency Task Force.
					DIVISION C—Clean energy jobs and consumer
				savings
					TITLE XXX—Home Star Retrofit Rebate
				Program
					Sec. 3001. Short title.
					Sec. 3002. Definitions.
					Sec. 3003. Home Star Retrofit Rebate
				Program.
					Sec. 3004. Contractors.
					Sec. 3005. Rebate aggregators.
					Sec. 3006. Quality assurance
				providers.
					Sec. 3007. Silver Star Home Retrofit
				Program.
					Sec. 3008. Gold Star Home Retrofit
				Program.
					Sec. 3009. Grants to States and Indian
				tribes.
					Sec. 3010. Quality assurance
				framework.
					Sec. 3011. Report.
					Sec. 3012. Administration.
					Sec. 3013. Treatment of
				rebates.
					Sec. 3014. Penalties.
					Sec. 3015. Home Star Efficiency Loan
				Program.
					Sec. 3016. Funding.
					DIVISION D—Protecting the
				environment
					TITLE XL—Land and water conservation
				authorization and funding
					Sec. 4001. Short title.
					Sec. 4002. Permanent authorization; full
				funding.
					TITLE XLI—National wildlife refuge system
				resource protection
					Sec. 4101. Short title.
					Sec. 4102. Definitions.
					Sec. 4103. Liability.
					Sec. 4104. Actions.
					Sec. 4105. Use of recovered
				amounts.
					Sec. 4106. Donations.
					TITLE XLII—Gulf Coast ecosystem
				restoration
					Sec. 4201. Gulf Coast Ecosystem
				restoration.
					TITLE XLIII—Hydraulic fracturing
				chemicals
					Sec. 4301. Disclosure of hydraulic
				fracturing chemicals.
					TITLE XLIV—Watershed restoration
					Sec. 4401. Watershed
				restoration.
					DIVISION E—Fiscal
				responsibility
					Sec. 5001. Modifications with respect to
				Oil Spill Liability Trust Fund.
					DIVISION F—Miscellaneous
					Sec. 6001. Budgetary effects.
				
			AOil spill
			 response and accountability
			IRemoval of limits
			 on liability for offshore facilities
				101.Short titleThis title may be cited as the
			 Big Oil Bailout Prevention Unlimited
			 Liability Act of 2010.
				102.Removal of limits on liability for offshore
			 facilities
					(a)In generalSection 1004(a)(3) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2704(a)(3)) is amended by striking plus
			 $75,000,000 and inserting and the liability of the responsible
			 party under section 1002.
					(b)Effective dateThe amendment
			 made by this section shall apply to all claims or actions brought within the
			 limitations period applicable to the claims or action, including any claims or
			 actions pending on the date of enactment of this Act and any claims arising
			 from events occurring prior to the date of enactment of this Act.
					103.Claims
			 procedure
					(a)Waiting
			 periodSection 1013(c)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2713(c)(2)) is amended by striking
			 settled by any person by payment within 90 days and inserting
			 settled in whole by any person by payment within 30 days.
					(b)Processing of
			 claimsSection 1012(a)(4) of the Oil Pollution Act of 1990 (33
			 U.S.C. 2712(a)(4)) is amended by inserting before the semicolon at the end the
			 following: and, in the event of a spill of national significance,
			 administrative and personnel costs to process claims (including the costs of
			 commercial claims processing, expert services, training, and technical
			 services).
					104.Oil and
			 hazardous substance response planning
					(a)Area
			 CommitteesSection 311(j)(4)(A) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321(j)(4)(A)) is amended—
						(1)by striking
			 from qualified and inserting “from—
							
								(i)qualified
								;
						(2)by striking the
			 period at the end and inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(ii)individuals representing industry,
				conservation, and the general
				public.
								.
						(b)National
			 response systemSection 311(j)(5) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321(j)(5)) is amended—
						(1)in subparagraph
			 (A), by adding at the end the following:
							
								(iii)The President
				shall ensure that the regulations promulgated pursuant to this paragraph are
				designed to prevent, to the maximum extent practicable, injury to the economy,
				jobs, and the environment, including to prevent—
									(I)loss of,
				destruction of, or injury to, real or personal property;
									(II)loss of
				subsistence use of natural resources;
									(III)loss of
				revenue;
									(IV)loss of profits
				or earning capacity;
									(V)an increase in
				the cost of providing public services to remove a discharge; and
									(VI)loss of,
				destruction of, or injury to, natural resources.
									(iv)The President
				shall promulgate regulations that clarify the requirements of a response plan
				in accordance with subparagraph (D).
								;
				
						(2)by striking
			 subparagraph (D) and inserting the following:
							
								(D)A response plan
				required under this paragraph shall—
									(i)be consistent
				with the requirements of the National Contingency Plan and Area Contingency
				Plans;
									(ii)identify the
				qualified individual having full authority to implement removal actions, and
				require immediate communications between that individual and the appropriate
				Federal official and the persons providing personnel and equipment pursuant to
				clause (iii);
									(iii)identify, and
				ensure by contract or other means approved by the President the availability
				of, private personnel and equipment in the quantities necessary, staged and
				available in the appropriate region to respond immediately to and sustain the
				response effort for as long as necessary—
										(I)to remove, to the
				maximum extent practicable, a worst-case discharge (including a discharge
				resulting from fire or an explosion);
										(II)to mitigate
				damage from a discharge; and
										(III)to prevent or
				reduce a substantial threat of such a discharge;
										(iv)demonstrate, to
				the maximum extent practicable, the financial capability to pay for removal
				costs and damages;
									(v)describe the
				training, equipment testing, periodic unannounced drills, and response actions
				of persons on the vessel or at the facility, to be carried out under the plan
				to ensure the safety of the vessel or facility and to meet the requirements of
				this subparagraph;
									(vi)describe the
				environmental effects of the response plan methodologies and equipment;
									(vii)describe the
				process for communication and coordination with Federal, State, and local
				agencies before, during, and after a response to a discharge;
									(viii)identify the
				effective daily recovery capacity for the quantity of oil or hazardous
				substance that will be removed under the response plan immediately following
				the discharge and at regular, identified periods;
									(ix)in the case of
				oil production, drilling, and workover facilities, describe the specific
				measures to be used in response to a blowout or other event involving loss of
				well control;
									(x)identify
				provisions for the owner or operator of a tank vessel, nontank vessel, or
				facility to report the actual quantity of oil or a hazardous substance removed
				at regular, identified periods following the discharge;
									(xi)identify
				potential economic and ecological impacts of a worst-case discharge and
				response activities to prevent or mitigate, to the maximum extent practicable,
				those impacts in the event of a discharge;
									(xii)be updated
				periodically; and
									(xiii)be resubmitted
				for approval of each significant
				change.
									;
				
						(3)in subparagraph
			 (E), by striking clauses (i) through (v) and inserting the following:
							
								(i)require notice of
				a new proposed response plan or significant modification to an existing
				response plan for an offshore facility to be published in the Federal Register
				and provide for a public comment period for the plan of at least 30 days,
				taking into appropriate consideration security concerns and any proprietary
				issues otherwise provided by law;
								(ii)promptly review
				the response plan;
								(iii)require
				amendments to any plan that does not meet the requirements of this
				paragraph;
								(iv)approve any plan
				only after finding, based on evidence in the record, that—
									(I)the response plan
				meets the requirements of subparagraph (D);
									(II)the methods and
				equipment proposed to be used under the response plan are demonstrated to be
				technologically feasible in the area and under the conditions in which the tank
				vessel, nontank vessel, or facility is proposed to operate;
									(III)the available
				scientific information about the area allows for identification of potential
				impacts to ecological areas and protection of those areas in the event of a
				discharge, including adequate surveys of wildlife; and
									(IV)the response
				plan describes the quantity of oil likely to be removed in the event of a
				worst-case discharge;
									(v)obtain the
				written concurrence of such other agencies as the President determines have a
				significant responsibility to remove, mitigate damage from, or prevent or
				reduce a substantial threat of the worst-case discharge of oil or a hazardous
				substance;
								(vi)review each plan
				periodically thereafter and require each plan to be updated not less often than
				once every 5 years, with each update considered a significant change requiring
				approval by the President;
								(vii)require an
				update of a plan pursuant to clause (vi) to include the best available
				technology and methods to contain and remove, to the maximum extent
				practicable, a worst-case discharge (including a discharge resulting from fire
				or explosion), and to mitigate or prevent a substantial threat of such a
				discharge; and
								(viii)in the case of
				a plan for a nontank vessel, consider any applicable State-mandated response
				plan in effect on August 9, 2004, and ensure consistency to the maximum extent
				practicable.
								;
				and
						(4)by adding at the
			 end the following:
							
								(J)Technology
				standardsThe President may establish requirements and guidance
				for using the best available technology and methods in response plans, which
				shall be based on performance metrics and standards whenever
				practicable.
								(K)Approval of
				existing plans
									(i)In
				generalThe President shall—
										(I)implement an
				expedited review process of all response plans that were valid and approved on
				the day before the date of enactment of this subparagraph to identify those
				response plans that do not meet the requirements of this section; and
										(II)require those
				response plans to be amended to conform to the requirements of this section as
				soon as practicable after the date of enactment of this subparagraph.
										(ii)Existing
				plansNotwithstanding any other provision of this section, a
				response plan that was valid and approved on the day before the date of
				enactment of this subparagraph—
										(I)shall remain
				valid and approved until required to be updated pursuant to clause (i);
				and
										(II)shall not be
				found not to be valid and approved as a result of the enactment of this
				subparagraph.
										(iii)Public
				noticeThe President shall provide public notice of the process
				for updating response plans required by clause
				(i).
									.
						(c)DefinitionsSection 311(a)(24)(B) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(a)(24)(B)) is amended by inserting
			 , including from an unanticipated and uncontrolled blowout or other loss
			 of well control, after foreseeable discharge.
					105.ReportsNot later than 180 days after the date of
			 enactment of this Act and every 90 days thereafter until all claims resulting
			 from the blowout and explosion of the mobile offshore drilling unit
			 Deepwater Horizon that occurred April 20, 2010, and resulting
			 hydrocarbon releases into the environment, have been paid, the administrator of
			 the fund described in paragraph (1) shall submit to Congress a report that
			 describes—
					(1)the status of the
			 compensation fund established by British Petroleum Company to pay claims
			 resulting from the blowout and explosion; and
					(2)each
			 claim that has been paid from that fund.
					106.Trust Fund
			 advance authoritySection
			 6002(b)(2) of the Oil Pollution Act of 1990 (33 U.S.C. 2752(b)(2)) is amended
			 by striking the discharge of oil that began in 2010 in connection with
			 the explosion on, and sinking of, the mobile offshore drilling unit Deepwater
			 Horizon, and inserting a spill of national
			 significance,.
				IIFederal research
			 and technologies for oil spill prevention and response
				201.Short
			 titleThis title may be cited
			 as the Federal Research and
			 Technologies for Oil Spill Prevention and Response Act of
			 2010.
				202.PurposesThe purposes of this title are—
					(1)to maintain and enhance the world-class
			 research and facilities of the Federal Government; and
					(2)to ensure that there are adequate
			 knowledge, practices, and technologies to detect, respond to, contain, and
			 clean up oil spills, whether onshore or on the outer Continental Shelf.
					203.Interagency
			 CommitteeSection 7001(a) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2761(b)) is amended by striking
			 paragraph (4) and inserting the following:
					
						(4)Chairman
							(A)In
				generalA representative of the National Oceanic and Atmospheric
				Administration, the Environmental Protection Agency, Coast Guard, or the
				Department of the Interior shall serve as Chairman of the Interagency Committee
				(referred to in this section as the Chairman).
							(B)RotationThe
				responsibility to chair the Interagency Committee shall rotate between
				representatives of each of the agencies described in subparagraph (A) every 2
				years.
							.
				204.Science and
			 technology advice and guidanceSection 7001(b) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2761(b)) is amended by striking paragraph (2) and inserting the
			 following:
					
						(2)Science and
				Technology Advisory Board
							(A)In
				GeneralThe Chairman shall enter into appropriate arrangements
				with the National Academy of Sciences to establish an independent committee, to
				be known as the Science and Technology Advisory Board, to
				provide scientific and technical advice to the Interagency Committee relating
				to research carried out pursuant to the program established under subsection
				(c), including—
								(i)the
				identification of knowledge gaps that the program should address;
								(ii)the
				establishment of scientific and technical priorities;
								(iii)the provision
				of advice and guidance in the preparation of—
									(I)the report
				required under paragraph (3);
									(II)the update
				required under paragraph (4); and
									(III)the plan
				required under subsection (c)(14); and
									(iv)an annual review
				of the results and effectiveness of the program, including successful
				technology development.
								(B)ReportsReports
				and recommendations of the Board shall promptly be made available to Congress
				and the public.
							(C)National
				Institute of Standards and TechnologyThe National Institute of
				Standards and Technology shall provide the Interagency Committee with advice
				and guidance on issues relating to quality assurance and standards measurements
				relating to activities of the Interagency Committee under this section.
							(3)Reports on
				current state of oil spill prevention and response capabilities
							(A)In
				generalNot later than 1 year after the date of the enactment of
				this paragraph, the Interagency Committee shall submit to Congress a report on
				the current state of oil spill prevention and response capabilities
				that—
								(i)identifies
				current research programs conducted by governments, institutions of higher
				education, and corporate entities;
								(ii)assesses the
				current status of knowledge on oil pollution prevention, response, and
				mitigation technologies;
								(iii)identifies
				regional oil pollution research needs and priorities for a coordinated program
				of research at the regional level developed in consultation with State and
				local governments and Indian tribes;
								(iv)assesses the
				current state of spill response equipment, and determines areas in need of
				improvement, including the quantity, age, quality, and effectiveness of the
				equipment and necessary technological improvements;
								(v)assesses the
				current state of real-time data available to mariners, including water level,
				currents, weather information, and predictions, and assesses whether lack of
				timely information increases the risk of discharges of oil;
								(vi)assesses the
				capacity of the National Oceanic and Atmospheric Administration to respond,
				restore, and rehabilitate marine sanctuaries, monuments, sea turtles, and other
				protected species;
								(vii)establishes
				goals for improved oil discharge prevention and response on which to target
				research for the following 5-year period before the next report is submitted
				under subparagraph (B); and
								(viii)includes such
				recommendations as the Committee considers appropriate.
								(B)Quinquennial
				updatesThe Interagency Committee shall submit a report every
				fifth year after the first report of the Interagency Committee submitted under
				subparagraph (A) that updates the information contained in the previous report
				of the Interagency Committee under this paragraph.
							(4)Implementation
				plan updateNot later than 1 year after the date of enactment of
				this paragraph, the Interagency Committee shall update the implementation plan
				required under paragraph (1) to reflect the findings of the report required
				under paragraph (3) and the requirements of this title.
						(5)Additional
				advice and guidanceIn carrying out the duties of the Interagency
				Committee under this title, the Interagency Committee shall accept comments and
				input from State and local governments, Indian tribes, industry
				representatives, and other
				stakeholders.
						.
				205.Oil pollution
			 research and development program
					(a)In
			 generalSection 7001(c) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2761(c)) is amended—
						(1)in paragraph (2)—
							(A)in subparagraph (C), by striking and
			 bioremediation and inserting bioremediation, containment
			 vessels, booms, and skimmers, particularly under worst-case release
			 scenarios;
							(B)by striking
			 subparagraph (H) and inserting the following:
								
									(H)research and
				development of methods to respond to, restore, and rehabilitate natural
				resources and ecosystem health and services damaged by oil
				discharges;
									;
							(C)in subparagraph (I), by striking
			 and at the end;
							(D)by redesignating
			 subparagraph (J) as subparagraph (L); and
							(E)by inserting
			 after subparagraph (I) the following:
								
									(J)research,
				development, and demonstration of new or improved technologies and systems to
				contain, respond to, and clean up a discharge of oil in extreme or harsh
				conditions on the outer Continental Shelf;
									(K)research to
				evaluate the relative effectiveness and environmental impacts (including human
				and environmental toxicity) of dispersants;
				and
									;
							(2)by striking
			 paragraphs (8) and (9);
						(3)by redesignating paragraphs (3) through (7)
			 and (10) and (11) as paragraphs (4) through (8) and (11) and (12),
			 respectively;
						(4)by inserting after paragraph (2) the
			 following:
							
								(3)Authorization
				of agency oil discharge research and development programs
									(A)In
				generalThe Secretary of the Interior, in coordination with the
				program established under this subsection, the Interagency Committee, and such
				other agencies as the President may designate, shall carry out a program of
				research, development, technology demonstration, and risk assessment to address
				issues associated with the detection of, response to, and mitigation and
				cleanup of discharges of oil occurring on Federal land managed by the
				Department of the Interior, whether onshore or on the outer Continental
				Shelf.
									(B)Specific areas
				of focusThe program established under this paragraph shall
				provide for research, development, demonstration, validation, personnel
				training, and other activities relating to new and improved technologies that
				are effective at preventing or mitigating oil discharges and that protect the
				environment, including technologies, materials, methods, and practices—
										(i)to detect the
				release of hydrocarbons from leaking exploration or production
				equipment;
										(ii)to characterize
				the rates of flow from leaking exploration and production equipment in
				locations that are remote or difficult to access;
										(iii)to protect the
				safety of workers addressing hydrocarbon releases from exploration and
				production equipment;
										(iv)to control or
				contain the release of hydrocarbons from a blowout or other loss of well
				control; and
										(v)in coordination
				with the Administrator and the Secretary of Commerce, for environmental
				assessment, restoration, and long-term
				monitoring.
										;
				
						(5)in paragraph (5)
			 (as redesignated by paragraph (3))—
							(A)by striking
			 subparagraphs (B) and (C);
							(B)in the matter
			 preceding clause (i), by striking (A) The Committee and
			 inserting “The Department of Commerce, in coordination with the Environmental
			 Protection Agency and the Department of the Interior,”;
							(C)by redesignating
			 clauses (i) through (iv) as subparagraphs (A) through (D), respectively;
							(D)in subparagraph
			 (A) (as redesignated by subparagraphs (C)), by striking the period at the end
			 and inserting the following: “, including—
								
									(i)fundamental
				scientific characterization of the behavior of oil and natural gas in and on
				soil and water, including miscibility, plume behavior, emulsification, physical
				separation, and chemical and biological degradation;
									(ii)behavior and
				effects of emulsified, dispersed, and submerged oil in water; and
									(iii)modeling,
				simulation, and prediction of oil flows from releases and the trajectories of
				releases on the surface, the subsurface, and in
				water.
									;
				and
							(E)by adding at the
			 end the following:
								
									(E)The evaluation of
				direct and indirect environmental effects of acute and chronic oil discharges
				on natural resources, including impacts on marine sanctuaries and monuments,
				protected areas, and protected species.
									(F)The monitoring,
				modeling, and evaluation of the near- and long-term effects of major spills and
				long-term cumulative effects of smaller endemic
				spills.
									;
							(6)in paragraph (6)
			 (as redesignated by paragraph (3))—
							(A)by redesignating
			 subparagraphs (A) through (D) as clauses (i) through (iv), respectively;
							(B)by striking
			 The United States Coast Guard and inserting the
			 following:
								
									(A)In
				generalThe Coast Guard
									;
				and
							(C)by adding at the
			 end the following:
								
									(B)Extreme
				environmental condition demonstration projects
										(i)In
				generalThe Secretary of the Interior, in conjunction with the
				heads of such other agencies as the President may designate, shall conduct
				deepwater, ultra deepwater, and other extreme environment oil discharge
				response demonstration projects for the purpose of developing and demonstrating
				new integrated deepwater oil discharge mitigation and response systems that use
				the information and implement the improved practices and technologies developed
				through the program under this subsection.
										(ii)RequirementsThe
				mitigation and response systems developed under clause (i) shall use
				technologies and management practices for improving the response capabilities
				to deepwater oil discharges, including—
											(I)improved oil flow
				monitoring and calculation;
											(II)improved oil
				discharge response capability;
											(III)improved
				subsurface mitigation technologies;
											(IV)improved
				capability to track and predict the flow and effects of oil discharges in both
				subsurface and surface areas for the purposes of making oil mitigation and
				response decisions; and
											(V)any other
				activities necessary to achieve the purposes of the
				program.
											;
							(7)by inserting
			 after paragraph (8) (as redesignated by paragraph (3)) the following:
							
								(9)Research
				centers of excellence
									(A)Response
				technologies for deepwater, ultra deepwater, and other extreme environment oil
				discharges
										(i)EstablishmentThe
				Secretary of the Interior shall establish at 1 or more institutions of higher
				education a research center of excellence for the research, development, and
				demonstration of technologies necessary to respond to, contain, mitigate, and
				clean up deepwater, ultra deepwater, and other extreme-environment discharges
				of oil.
										(ii)GrantsThe
				Secretary shall provide grants to the research center of excellence established
				under clause (i) to conduct and oversee basic and applied research in the
				technologies described in that clause.
										(B)Oil discharge
				response and restoration
										(i)EstablishmentThe
				Undersecretary of Commerce for Oceans and Atmosphere, in coordination with the
				Administrator and the Secretary of the Interior, shall establish at 1 or more
				institutions of higher education a research center of excellence for research
				and innovation in the fate of, behavior and effects of, and damage assessment
				and restoration relating to discharges of oil.
										(ii)GrantsThe
				Undersecretary of Commerce for Oceans and Atmosphere shall provide grants to
				the research center of excellence established under clause (i) to conduct and
				oversee basic and applied research in the areas described in that
				clause.
										(C)Other research
				centers of excellenceAny agency that is a member of the
				Interagency Committee may establish such other research centers of excellence
				as the agency determines to be necessary for the research, development, and
				demonstration of technologies necessary to carry out the program established
				under this subsection.
									(10)Pilot
				program
									(A)In
				generalThe Secretary of the Interior, the Commandant of the
				Coast Guard, and the Administrator shall jointly conduct a pilot program to
				conduct field tests, in the waters of the United States, of new oil
				discharge response, mitigation, and cleanup technologies developed under the
				program established under this subsection.
									(B)ResultsThe
				results of the field tests conducted under subparagraph (A) shall be
				used—
										(i)to refine oil
				discharge technology research and development; and
										(ii)to assist the
				Secretary of the Interior, the Commandant of the Coast Guard, and the
				Administrator in the development of safety and environmental regulations under
				this Act and other applicable
				laws.
										;
						(8)by striking
			 paragraph (11) (as redesignated by paragraph (3)) and inserting the
			 following:
							
								(11)Grants
									(A)In
				generalIn carrying out the research and development program
				established under this subsection, the Department of the Interior, the
				Environmental Protection Agency, the National Oceanic and Atmospheric
				Administration, and the Coast Guard shall each establish a program to enter
				into contracts and cooperative agreements and make competitive grants to
				institutions of higher education, National Laboratories, research institutions,
				other persons, or groups of institutions of higher education, research
				institutions, and other persons, for the purposes of conducting the program
				established under this subsection.
									(B)Applications
				and conditionsIn carrying out this paragraph, each
				agency—
										(i)shall establish a
				notification and application procedure;
										(ii)may establish
				such conditions and require such assurances as may be appropriate to ensure the
				efficiency and integrity of the grant program; and
										(iii)may make grants
				under the program on a matching or nonmatching basis.
										(C)PrioritiesContracts,
				cooperative agreements, and grants provided under this subparagraph shall
				address research and technology priorities described in the research and
				technology plan required under paragraph
				(13).
									;
				and
						(9)by adding at the
			 end the following:
							
								(13)Research and
				technology plan
									(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, and every 2 years thereafter, the Interagency Committee shall
				develop and publish a research and technology plan for the program established
				under this subsection.
									(B)ContentsThe
				plan under this paragraph shall—
										(i)identify research
				needs and opportunities;
										(ii)propose areas of
				focus for the program;
										(iii)establish
				program priorities, including priorities for—
											(I)demonstration
				projects under paragraph (7);
											(II)the research
				centers of excellence under paragraph (9); and
											(III)research
				funding provided under paragraph (11); and
											(iv)estimate—
											(I)the extent of
				resources needed to conduct the program; and
											(II)timetables for
				completing research tasks under the program.
											(C)PublicationThe
				Interagency Committee shall timely publish—
										(i)the plan under
				this paragraph; and
										(ii)a review of the
				plan by the Board.
										(14)Peer review of
				proposals and research
									(A)In
				generalAny provision of funds under the program established
				under this subsection shall be made only after the agency providing the funding
				has carried out an impartial peer review of the scientific and technical merit
				of the proposals for the funding.
									(B)RequirementsThe
				agency providing funding shall ensure that any research conducted under the
				program shall be peer-reviewed, transparent, and made available to the
				public.
									(15)Funding
									(A)In
				generalSubject to subparagraphs (B) through (E), of amounts in
				the Oil Spill Liability Trust Fund, $25,000,000 for each of fiscal years 2010
				through 2020 shall be available, without further appropriation and without
				fiscal year limitation, to carry out the program under this section.
									(B)Annual
				expenditure plan
										(i)In
				generalThe President shall transmit, as part of the annual
				budget proposal, a plan for the expenditure of funds under this
				paragraph.
										(ii)Research and
				technology planThe plan developed pursuant to clause (i) shall
				be consistent with the research and technology plan developed under paragraph
				(13).
										(C)Availability of
				amountsOn the date that is 15 days after the date on which the
				Congress adjourns sine die for each year, amounts shall be made available from
				the Oil Spill Liability Trust Fund, without further appropriation, for the
				programs and projects in the expenditure plan of the President, unless prior to
				that date, a law is enacted establishing a different expenditure plan.
									(D)Alternate
				expenditure planIf Congress enacts a law establishing an
				alternate expenditure plan and the expenditure plan provides for less than the
				annual funding amount under subparagraph (A), the difference between the annual
				funding amount and the alternate expenditure plan shall be available for
				expenditure, without further appropriation, in accordance with the expenditure
				plan submitted by the President.
									(E)Role of
				interagency committeeIn developing the annual expenditure plan
				under subparagraph (B), the President shall consider the recommendations of the
				Interagency
				Committee.
									.
						(b)FundingSection
			 7001 of the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended by striking
			 subsection (f) and inserting the following:
						
							(f)Funding
								(1)In
				generalIn addition to amounts made available subsection (c)(15),
				not to exceed $20,000,000 of the amounts in the Fund shall be available each
				fiscal year to each of the Secretary of Commerce, the Administrator of the
				Environmental Protection Agency, and the Secretary of the Interior to carry out
				this section.
								(2)AppropriationsFunding
				authorized under paragraph (1) shall be subject to
				appropriations.
								.
					(c)Uses of Oil
			 Spill Liability Trust FundSection 1012(a)(5)(A) of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2712(a)(5)(A)) is amended—
						(1)by striking
			 $25,000,000 and inserting $50,000,000; and
						(2)by inserting
			 before the semicolon at the end the following: , of which not less than
			 40 percent shall be used each fiscal year to conduct research, development, and
			 evaluation of oil spill response and removal technologies and methods
			 consistent with the research and technology plan developed under section
			 7001(c)(13).
						IIIOuter
			 Continental Shelf reform
				301.Short
			 titleThis title may be cited
			 as the Outer Continental Shelf Reform
			 Act of 2010.
				302.PurposesThe purposes of this title are—
					(1)to rationalize
			 and reform the responsibilities of the Secretary of the Interior with respect
			 to the management of the outer Continental Shelf in order to improve the
			 management, oversight, accountability, safety, and environmental protection of
			 all the resources on the outer Continental Shelf;
					(2)to provide
			 independent development and enforcement of safety and environmental laws
			 (including regulations) governing—
						(A)energy
			 development and mineral extraction activities on the outer Continental Shelf;
			 and
						(B)related offshore
			 activities; and
						(3)to ensure a fair
			 return to the taxpayer from, and independent management of, royalty and revenue
			 collection and disbursement activities from mineral and energy
			 resources.
					303.DefinitionsIn this title:
					(1)DepartmentThe
			 term Department means the Department of the Interior.
					(2)Outer
			 continental shelfThe term outer Continental Shelf
			 has the meaning given the term in section 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331).
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					304.National
			 policy for the outer Continental ShelfSection 3 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1332) is amended—
					(1)by striking
			 paragraph (3) and inserting the following:
						
							(3)the outer
				Continental Shelf is a vital national resource reserve held by the Federal
				Government for the public, which should be managed in a manner that—
								(A)recognizes the
				need of the United States for domestic sources of energy, food, minerals, and
				other resources;
								(B)minimizes the
				potential impacts of development of those resources on the marine and coastal
				environment and on human health and safety; and
								(C)acknowledges the
				long-term economic value to the United States of the balanced and orderly
				management of those resources that safeguards the environment and respects the
				multiple values and uses of the outer Continental
				Shelf;
								;
					(2)in paragraph
			 (4)(C), by striking the period at the end and inserting a semicolon;
					(3)in paragraph (5),
			 by striking ; and and inserting a semicolon;
					(4)by redesignating
			 paragraph (6) as paragraph (7);
					(5)by inserting
			 after paragraph (5) the following:
						
							(6)exploration,
				development, and production of energy and minerals on the outer Continental
				Shelf should be allowed only when those activities can be accomplished in a
				manner that provides reasonable assurance of adequate protection against harm
				to life, health, the environment, property, or other users of the waters,
				seabed, or subsoil; and
							;
				and
					(6)in paragraph (7)
			 (as so redesignated)—
						(A)by striking
			 should be and inserting shall be; and
						(B)by adding
			 best available after using.
						305.Structural
			 reform of outer Continental Shelf program management
					(a)In
			 generalThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.) is amended by adding to the end the following:
						
							32.Structural
				reform of outer Continental Shelf program management
								(a)Leasing,
				permitting, and regulation bureaus
									(1)Establishment
				of bureaus
										(A)In
				generalSubject to the discretion granted by Reorganization Plan
				Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), the Secretary shall
				establish in the Department of the Interior not more than 2 bureaus to carry
				out the leasing, permitting, and safety and environmental regulatory functions
				vested in the Secretary by this Act and the Federal Oil and Gas Royalty
				Management Act of 1982 (30 U.S.C. 1701 et seq.) related to the outer
				Continental Shelf.
										(B)Conflicts of
				interestIn establishing the bureaus under subparagraph (A), the
				Secretary shall ensure, to the maximum extent practicable, that any potential
				organizational conflicts of interest related to leasing, revenue creation,
				environmental protection, and safety are eliminated.
										(2)DirectorEach
				bureau shall be headed by a Director, who shall be appointed by the President,
				by and with the advice and consent of the Senate.
									(3)CompensationEach
				Director shall be compensated at the rate provided for level V of the Executive
				Schedule under section 5316 of title 5, United States Code.
									(4)QualificationsEach
				Director shall be a person who, by reason of professional background and
				demonstrated ability and experience, is specially qualified to carry out the
				duties of the office.
									(b)Royalty and
				revenue office
									(1)Establishment
				of officeSubject to the discretion granted by Reorganization
				Plan Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), the Secretary shall
				establish in the Department of the Interior an office to carry out the royalty
				and revenue management functions vested in the Secretary by this Act and the
				Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et
				seq.).
									(2)DirectorThe
				office established under paragraph (1) shall be headed by a Director, who shall
				be appointed by the President, by and with the advice and consent of the
				Senate.
									(3)CompensationThe
				Director shall be compensated at the rate provided for level V of the Executive
				Schedule under section 5316 of title 5, United States Code.
									(4)QualificationsThe
				Director shall be a person who, by reason of professional background and
				demonstrated ability and experience, is specially qualified to carry out the
				duties of the office.
									(c)OCS Safety and
				Environmental Advisory Board
									(1)EstablishmentThe
				Secretary shall establish, under the Federal
				Advisory Committee Act (5 U.S.C. App.), an Outer Continental Shelf
				Safety and Environmental Advisory Board (referred to in this subsection as the
				Board), to provide the Secretary and the Directors of the bureaus
				established under this section with independent peer-reviewed scientific and
				technical advice on safe and environmentally compliant energy and mineral
				resource exploration, development, and production activities.
									(2)Membership
										(A)Size
											(i)In
				generalThe Board shall consist of not more than 12 members,
				chosen to reflect a range of expertise in scientific, engineering, management,
				and other disciplines related to safe and environmentally compliant energy and
				mineral resource exploration, development, and production activities.
											(ii)ConsultationThe
				Secretary shall consult with the National Academy of Sciences and the National
				Academy of Engineering to identify potential candidates for membership on the
				Board.
											(B)TermThe
				Secretary shall appoint Board members to staggered terms of not more than 4
				years, and shall not appoint a member for more than 2 consecutive terms.
										(C)ChairThe
				Secretary shall appoint the Chair for the Board.
										(3)MeetingsThe
				Board shall—
										(A)meet not less
				than 3 times per year; and
										(B)at least once per
				year, shall host a public forum to review and assess the overall safety and
				environmental performance of outer Continental Shelf energy and mineral
				resource activities.
										(4)ReportsReports
				of the Board shall—
										(A)be submitted to
				Congress; and
										(B)made available to
				the public in an electronically accessible form.
										(5)Travel
				expensesMembers of the Board, other than full-time employees of
				the Federal Government, while attending a meeting of the Board or while
				otherwise serving at the request of the Secretary or the Director while serving
				away from their homes or regular places of business, may be allowed travel
				expenses, including per diem in lieu of subsistence, as authorized by section
				5703 of title 5, United States Code, for individuals in the Federal Government
				serving without pay.
									(d)Special
				personnel authorities
									(1)Direct hiring
				authority for critical personnel
										(A)In
				generalNotwithstanding sections 3104, 3304, and 3309 through
				3318 of title 5, United States Code, the Secretary may, upon a determination
				that there is a severe shortage of candidates or a critical hiring need for
				particular positions, recruit and directly appoint highly qualified
				accountants, scientists, engineers, or critical technical personnel into the
				competitive service, as officers or employees of any of the organizational
				units established under this section.
										(B)RequirementsIn
				exercising the authority granted under subparagraph (A), the Secretary shall
				ensure that any action taken by the Secretary—
											(i)is consistent
				with the merit principles of chapter 23 of title 5, United States Code;
				and
											(ii)complies with
				the public notice requirements of section 3327 of title 5, United States
				Code.
											(2)Critical pay
				authority
										(A)In
				generalNotwithstanding section 5377 of title 5, United States
				Code, and without regard to the provisions of that title governing appointments
				in the competitive service or the Senior Executive Service and chapters 51 and
				53 of that title (relating to classification and pay rates), the Secretary may
				establish, fix the compensation of, and appoint individuals to critical
				positions needed to carry out the functions of any of the organizational units
				established under this section, if the Secretary certifies that—
											(i)the
				positions—
												(I)require expertise
				of an extremely high level in a scientific or technical field; and
												(II)any of the
				organizational units established in this section would not successfully
				accomplish an important mission without such an individual; and
												(ii)exercise of the
				authority is necessary to recruit an individual exceptionally well qualified
				for the position.
											(B)LimitationsThe
				authority granted under subparagraph (A) shall be subject to the following
				conditions:
											(i)The number of
				critical positions authorized by subparagraph (A) may not exceed 40 at any 1
				time in either of the bureaus established under this section.
											(ii)The term of an
				appointment under subparagraph (A) may not exceed 4 years.
											(iii)An individual
				appointed under subparagraph (A) may not have been an employee of the
				Department of the Interior during the 2-year period prior to the date of
				appointment.
											(iv)Total annual
				compensation for any individual appointed under subparagraph (A) may not exceed
				the highest total annual compensation payable at the rate determined under
				section 104 of title 3, United States Code.
											(v)An individual
				appointed under subparagraph (A) may not be considered to be an employee for
				purposes of subchapter II of chapter 75 of title 5, United States Code.
											(C)NotificationEach
				year, the Secretary shall submit to Congress a notification that lists each
				individual appointed under this paragraph.
										(3)Reemployment of
				civilian retirees
										(A)In
				generalNotwithstanding part 553 of title 5, Code of Federal
				Regulations (relating to reemployment of civilian retirees to meet exceptional
				employment needs), or successor regulations, the Secretary may approve the
				reemployment of an individual to a particular position without reduction or
				termination of annuity if the hiring of the individual is necessary to carry
				out a critical function of any of the organizational units established under
				this section for which suitably qualified candidates do not exist.
										(B)LimitationsAn
				annuitant hired with full salary and annuities under the authority granted by
				subparagraph (A)—
											(i)shall not be
				considered an employee for purposes of subchapter III of chapter 83 and chapter
				84 of title 5, United States Code;
											(ii)may not elect to
				have retirement contributions withheld from the pay of the annuitant;
											(iii)may not use any
				employment under this paragraph as a basis for a supplemental or recomputed
				annuity; and
											(iv)may not
				participate in the Thrift Savings Plan under subchapter III of chapter 84 of
				title 5, United States Code.
											(C)Limitation on
				termThe term of employment of any individual hired under
				subparagraph (A) may not exceed an initial term of 2 years, with an additional
				2-year appointment under exceptional circumstances.
										(e)Continuity of
				authoritySubject to the discretion granted by Reorganization
				Plan Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), any reference in
				any law, rule, regulation, directive, or instruction, or certificate or other
				official document, in force immediately prior to the date of enactment of this
				section—
									(1)to the Minerals
				Management Service that pertains to any of the duties and authorities described
				in this section shall be deemed to refer and apply to the appropriate bureaus
				and offices established under this section;
									(2)to the Director
				of the Minerals Management Service that pertains to any of the duties and
				authorities described in this section shall be deemed to refer and apply to the
				Director of the bureau or office under this section to whom the Secretary has
				assigned the respective duty or authority; and
									(3)to any other
				position in the Minerals Management Service that pertains to any of the duties
				and authorities described in this section shall be deemed to refer and apply to
				that same or equivalent position in the appropriate bureau or office
				established under this
				section.
									.
					(b)Conforming
			 amendmentSection 5316 of title 5, United States Code, is amended
			 by striking Director, Bureau of Mines, Department of the
			 Interior and inserting the following:
						
								“Bureau Directors, Department of the Interior
				  (2).
								“Director, Royalty and Revenue Office, Department of
				  the
				  Interior.
							.
					306.Safety,
			 environmental, and financial reform of the Outer Continental Shelf Lands
			 Act
					(a)DefinitionsSection
			 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended by
			 adding at the end the following:
						
							(r)Safety
				caseThe term safety case means a complete set of
				safety documentation that provides a basis for determining whether a system is
				adequately safe for a given application in a given
				environment.
							.
					(b)Administration
			 of leasingSection 5(a) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1334(a)) is amended in the second sentence—
						(1)by striking
			 The Secretary may at any time and inserting The Secretary
			 shall; and
						(2)by inserting
			 after provide for the following: operational safety, the
			 protection of the marine and coastal environment,.
						(c)Maintenance of
			 leasesSection 6 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1335) is amended by adding at the end the following:
						
							(f)Review of bond
				and surety amountsNot later than May 1, 2011, and every 5 years
				thereafter, the Secretary shall—
								(1)review the
				minimum financial responsibility requirements for mineral leases under
				subsection (a)(11); and
								(2)adjust for
				inflation based on the Consumer Price Index for all Urban Consumers published
				by the Bureau of Labor Statistics of the Department of Labor, and recommend to
				Congress any further changes to existing financial responsibility requirements
				necessary to permit lessees to fulfill all obligations under this Act or the
				Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.).
								(g)Periodic fiscal
				reviews and reports
								(1)Royalty
				rates
									(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection and every 4 years thereafter, the Secretary shall carry out a review
				of, and prepare a report that describes—
										(i)the royalty and
				rental rates included in new offshore oil and gas leases and the rationale for
				the rates;
										(ii)whether, in the
				view of the Secretary, the royalty and rental rates described in subparagraph
				(A) would yield a fair return to the public while promoting the production of
				oil and gas resources in a timely manner; and
										(iii)whether, based
				on the review, the Secretary intends to modify the royalty or rental
				rates.
										(B)Public
				participationIn carrying out a review and preparing a report
				under subparagraph (A), the Secretary shall provide to the public an
				opportunity to participate.
									(2)Comparative
				review of fiscal system
									(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection and every 4 years thereafter, the Secretary in consultation with the
				Secretary of the Treasury, shall carry out a comprehensive review of all
				components of the Federal offshore oil and gas fiscal system, including
				requirements for bonus bids, rental rates, royalties, oil and gas taxes, income
				taxes and other significant financial elements, and oil and gas fees.
									(B)InclusionsThe
				review shall include—
										(i)information and
				analyses comparing the offshore bonus bids, rents, royalties, taxes, and fees
				of the Federal Government to the offshore bonus bids, rents, royalties, taxes,
				and fees of other resource owners (including States and foreign countries);
				and
										(ii)an assessment of
				the overall offshore oil and gas fiscal system in the United States, as
				compared to foreign countries.
										(C)Independent
				advisory committeeIn carrying out a review under this paragraph,
				the Secretary shall convene and seek the advice of an independent advisory
				committee comprised of oil and gas and fiscal experts from States, Indian
				tribes, academia, the energy industry, and appropriate nongovernmental
				organizations.
									(D)ReportThe
				Secretary shall prepare a report that contains—
										(i)the contents and
				results of the review carried out under this paragraph for the period covered
				by the report; and
										(ii)any
				recommendations of the Secretary and the Secretary of the Treasury based on the
				contents and results of the review.
										(E)Combined
				reportThe Secretary may combine the reports required by
				paragraphs (1) and (2)(D) into 1 report.
									(3)Report
				deadlineNot later than 30 days after the date on which the
				Secretary completes each report under this subsection, the Secretary shall
				submit copies of the report to—
									(A)the Committee on
				Energy and Natural Resources of the Senate;
									(B)the Committee on
				Finance of the Senate;
									(C)the Committee on
				Natural Resources of the House of Representatives; and
									(D)the Committee on
				Ways and Means of the House of
				Representatives.
									.
					(d)Leases,
			 easements, and rights-of-WaySection 8 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337) is amended by striking subsection (d) and
			 inserting the following:
						
							(d)Disqualification
				from biddingNo bid for a lease may be submitted by any entity
				that the Secretary finds, after prior public notice and opportunity for a
				hearing—
								(1)is not meeting
				due diligence, safety, or environmental requirements on other leases; or
								(2)(A)is a responsible party
				for a vessel or a facility from which oil is discharged, for purposes of
				section 1002 of the Oil Pollution Act of 1990 (33 U.S.C. 2702); and
									(B)has failed to meet the obligations of
				the responsible party under that Act to provide compensation for covered
				removal costs and
				damages.
									.
					(e)Exploration
			 plansSection 11 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1340) is amended—
						(1)in subsection
			 (c)—
							(A)in the fourth
			 sentence of paragraph (1), by striking within thirty days of its
			 submission and inserting by the deadline described in paragraph
			 (5);
							(B)by striking
			 paragraph (3) and inserting the following:
								
									(3)Minimum
				requirements
										(A)In
				generalAn exploration plan submitted under this subsection shall
				include, in such degree of detail as the Secretary by regulation may
				require—
											(i)a
				complete description and schedule of the exploration activities to be
				undertaken;
											(ii)a description of
				the equipment to be used for the exploration activities, including—
												(I)a description of
				the drilling unit;
												(II)a statement of
				the design and condition of major safety-related pieces of equipment;
												(III)a description
				of any new technology to be used; and
												(IV)a statement
				demonstrating that the equipment to be used meets the best available technology
				requirements under section 21(b);
												(iii)a map showing
				the location of each well to be drilled;
											(iv)(I)a scenario for the
				potential blowout of the well involving the highest expected volume of liquid
				hydrocarbons; and
												(II)a complete description of a response
				plan to control the blowout and manage the accompanying discharge of
				hydrocarbons, including—
													(aa)the technology and timeline for
				regaining control of the well; and
													(bb)the strategy, organization, and
				resources to be used to avoid harm to the environment and human health from
				hydrocarbons; and
													(v)any other
				information determined to be relevant by the Secretary.
											(B)Deepwater
				wells
											(i)In
				generalBefore conducting exploration activities in water depths
				greater than 500 feet, the holder of a lease shall submit to the Secretary for
				approval a deepwater operations plan prepared by the lessee in accordance with
				this subparagraph.
											(ii)Technology
				requirementsA deepwater operations plan under this subparagraph
				shall be based on the best available technology to ensure safety in carrying
				out the exploration activity and the blowout response plan.
											(iii)Systems
				analysis requiredThe Secretary shall not approve a deepwater
				operations plan under this subparagraph unless the plan includes a technical
				systems analysis of—
												(I)the safety of the
				proposed exploration activity;
												(II)the blowout
				prevention technology; and
												(III)the blowout and
				spill response plans.
												;
				and
							(C)by adding at the
			 end the following:
								
									(5)Deadline for
				approval
										(A)In
				generalIn the case of a lease issued under a sale held after
				March 17, 2010, the deadline for approval of an exploration plan referred to in
				the fourth sentence of paragraph (1) is—
											(i)the date that is
				90 days after the date on which the plan or the modifications to the plan are
				submitted; or
											(ii)the date that is
				not later than an additional 180 days after the deadline described in clause
				(i), if the Secretary makes a finding that additional time is necessary to
				complete any environmental, safety, or other reviews.
											(B)Existing
				leasesIn the case of a lease issued under a sale held on or
				before March 17, 2010, the Secretary, with the consent of the holder of the
				lease, may extend the deadline applicable to the lease for such additional time
				as the Secretary determines is necessary to complete any environmental, safety,
				or other reviews.
										;
				
							(2)by redesignating
			 subsections (e) through (h) as subsections (f) through (i), respectively;
			 and
						(3)by striking
			 subsection (d) and inserting the following:
							
								(d)Drilling
				permits
									(1)In
				generalThe Secretary shall, by regulation, require that any
				lessee operating under an approved exploration plan obtain a permit—
										(A)before the lessee
				drills a well in accordance with the plan; and
										(B)before the lessee
				significantly modifies the well design originally approved by the
				Secretary.
										(2)Engineering
				review requiredThe Secretary may not grant any drilling permit
				until the date of completion of a full review of the well system by not less
				than 2 agency engineers, including a written determination that—
										(A)critical safety
				systems (including blowout prevention) will use best available technology;
				and
										(B)blowout
				prevention systems will include redundancy and remote triggering
				capability.
										(3)Modification
				review requiredThe Secretary may not approve any modification of
				a permit without a determination, after an additional engineering review, that
				the modification will not compromise the safety of the well system previously
				approved.
									(4)Operator safety
				and environmental management requiredThe Secretary may not grant
				any drilling permit or modification of the permit until the date of completion
				and approval of a safety and environmental management plan that—
										(A)is to be used by
				the operator during all well operations; and
										(B)includes—
											(i)a
				description of the expertise and experience level of crew members who will be
				present on the rig; and
											(ii)designation of
				at least 2 environmental and safety managers that—
												(I)are employees of
				the operator;
												(II)would be present
				on the rig at all times; and
												(III)have overall
				responsibility for the safety and environmental management of the well system
				and spill response plan; and
												(C)not later than
				May 1, 2012, requires that all employees on the rig meet the training and
				experience requirements under section 21(b)(4).
										(e)Disapproval of
				exploration plan
									(1)In
				generalThe Secretary shall disapprove an exploration plan
				submitted under this section if the Secretary determines that, because of
				exceptional geological conditions in the lease areas, exceptional resource
				values in the marine or coastal environment, or other exceptional
				circumstances, that—
										(A)implementation of
				the exploration plan would probably cause serious harm or damage to life
				(including fish and other aquatic life), property, mineral deposits, national
				security or defense, or the marine, coastal or human environments;
										(B)the threat of
				harm or damage would not disappear or decrease to an acceptable extent within a
				reasonable period of time; and
										(C)the advantages of
				disapproving the exploration plan outweigh the advantages of
				exploration.
										(2)CompensationIf
				an exploration plan is disapproved under this subsection, the provisions of
				subparagraphs (B) and (C) of section 25(h)(2) shall apply to the lease and the
				plan or any modified plan, except that the reference in section 25(h)(2)(C) to
				a development and production plan shall be considered to be a reference to an
				exploration plan.
									.
				
						(f)Outer
			 Continental Shelf leasing programSection 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) is amended—
						(1)in subsection
			 (a)—
							(A)in the second
			 sentence, by inserting after national energy needs the
			 following: and the need for the protection of the marine and coastal
			 environment and resources;
							(B)in paragraph (1),
			 by striking considers and inserting gives equal
			 consideration to; and
							(C)in paragraph (3),
			 by striking , to the maximum extent practicable,;
							(2)in subsection
			 (b)—
							(A)in paragraph (3),
			 by striking and at the end;
							(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(5)provide technical
				review and oversight of the exploration plan and a systems review of the safety
				of the well design and other operational decisions;
									(6)conduct regular
				and thorough safety reviews and inspections, and;
									(7)enforce all
				applicable laws (including
				regulations).
									;
							(3)in the second
			 sentence of subsection (d)(2), by inserting , the head of an interested
			 Federal agency, after Attorney General;
						(4)in the first
			 sentence of subsection (g), by inserting before the period at the end the
			 following: , including existing inventories and mapping of marine
			 resources previously undertaken by the Department of the Interior and the
			 National Oceanic and Atmospheric Administration, information provided by the
			 Department of Defense, and other available data regarding energy or mineral
			 resource potential, navigation uses, fisheries, aquaculture uses, recreational
			 uses, habitat, conservation, and military uses on the outer Continental
			 Shelf; and
						(5)by adding at the
			 end the following:
							
								(i)Research and
				development
									(1)In
				generalThe Secretary shall carry out a program of research and
				development to ensure the continued improvement of methodologies for
				characterizing resources of the outer Continental Shelf and conditions that may
				affect the ability to develop and use those resources in a safe, sound, and
				environmentally responsible manner.
									(2)InclusionsResearch
				and development activities carried out under paragraph (1) may include
				activities to provide accurate estimates of energy and mineral reserves and
				potential on the outer Continental Shelf and any activities that may assist in
				filling gaps in environmental data needed to develop each leasing program under
				this section.
									(3)Leasing
				activitiesResearch and development activities carried out under
				paragraph (1) shall not be considered to be leasing or pre-leasing activities
				for purposes of this
				Act.
									.
						(g)Environmental
			 studiesSection 20 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1346) is amended—
						(1)by redesignating
			 subsections (a) through (f) as subsections (b) through (g),
			 respectively;
						(2)by inserting
			 before subsection (b) (as so redesignated) the following:
							
								(a)Comprehensive
				and independent studies
									(1)In
				generalThe Secretary shall develop and carry out programs for
				the collection, evaluation, assembly, analysis, and dissemination of
				environmental and other resource data that are relevant to carrying out the
				purposes of this Act, including assessments under subsection (g) .
									(2)Scope of
				researchThe programs under this subsection shall include—
										(A)the gathering of
				baseline data in areas before energy or mineral resource development activities
				occur;
										(B)ecosystem
				research and monitoring studies to support integrated resource management
				decisions; and
										(C)the improvement
				of scientific understanding of the fate, transport, and effects of discharges
				and spilled materials, including deep water hydrocarbon spills, in the marine
				environment.
										(3)Use of
				dataThe Secretary shall ensure that information from the studies
				carried out under this section—
										(A)informs the
				management of energy and mineral resources on the outer Continental Shelf
				including any areas under consideration for oil and gas leasing; and
										(B)contributes to a
				broader coordination of energy and mineral resource development activities
				within the context of best available science.
										(4)IndependenceThe
				Secretary shall create a program within the appropriate bureau established
				under section 32 that shall—
										(A)be
				programmatically separate and distinct from the leasing program;
										(B)carry out the
				environmental studies under this section;
										(C)conduct
				additional environmental studies relevant to the sound management of energy and
				mineral resources on the outer Continental Shelf;
										(D)provide for
				external scientific review of studies under this section, including through
				appropriate arrangements with the National Academy of Sciences; and
										(E)subject to the
				restrictions of subsections (g) and (h) of section 18, make available to the
				public studies conducted and data gathered under this
				section.
										;
				and
						(3)in the first
			 sentence of subsection (b)(1) (as so redesignated), by inserting every 3
			 years after shall conduct.
						(h)Safety research
			 and regulationsSection 21 of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1347) is amended—
						(1)in the first
			 sentence of subsection (a), by striking Upon the date of enactment of
			 this section, and inserting Not later than May 1, 2011, and
			 every 3 years thereafter,;
						(2)by striking
			 subsection (b) and inserting the following:
							
								(b)Best available
				technologies and practices
									(1)In
				generalIn exercising respective responsibilities under this Act,
				the Secretary, and the Secretary of the Department in which the Coast Guard is
				operating, shall require, on all new drilling and production operations and, to
				the maximum extent practicable, on existing operations, the use of the best
				available and safest technologies and practices, if the failure of equipment
				would have a significant effect on safety, health, or the environment.
									(2)Identification
				of best available technologiesNot later than May 1, 2011, and
				not later than every 3 years thereafter, the Secretary shall identify and
				publish an updated list of best available technologies for key areas of well
				design and operation, including blowout prevention and blowout and oil spill
				response.
									(3)Safety
				caseNot later than May 1, 2011, the Secretary shall promulgate
				regulations requiring a safety case be submitted along with each new
				application for a permit to drill on the outer Continental Shelf.
									(4)Employee
				training
										(A)In
				generalNot later than May 1, 2011, the Secretary shall
				promulgate regulations setting standards for training for all workers on
				offshore facilities (including mobile offshore drilling units) conducting
				energy and mineral resource exploration, development, and production operations
				on the outer Continental Shelf.
										(B)RequirementsThe
				training standards under this paragraph shall require that employers of workers
				described in subparagraph (A)—
											(i)establish
				training programs approved by the Secretary; and
											(ii)demonstrate that
				employees involved in the offshore operations meet standards that demonstrate
				the aptitude of the employees in critical technical skills.
											(C)ExperienceThe
				training standards under this section shall require that any offshore worker
				with less than 5 years of applied experience in offshore facilities operations
				pass a certification requirement after receiving the appropriate
				training.
										(D)Monitoring
				training coursesThe Secretary shall ensure that Department
				employees responsible for inspecting offshore facilities monitor, observe, and
				report on training courses established under this paragraph, including
				attending a representative number of the training sessions, as determined by
				the Secretary.
										;
				and
						(3)by adding at the
			 end the following:
							
								(g)Technology
				research and risk assessment program
									(1)In
				generalThe Secretary shall carry out a program of research,
				development, and risk assessment to address technology and development issues
				associated with outer Continental Shelf energy and mineral resource activities,
				with the primary purpose of informing the role of research, development, and
				risk assessment relating to safety, environmental protection, and spill
				response.
									(2)Specific areas
				of focusThe program under this subsection shall include
				research, development, and other activities related to—
										(A)risk assessment,
				using all available data from safety and compliance records both within the
				United States and internationally;
										(B)analysis of
				industry trends in technology, investment, and interest in frontier
				areas;
										(C)analysis of
				incidents investigated under section 22;
										(D)reviews of best
				available technologies, including technologies associated with pipelines,
				blowout preventer mechanisms, casing, well design, and other associated
				infrastructure related to offshore energy development;
										(E)oil spill
				response and mitigation;
										(F)risks associated
				with human factors; and
										(G)renewable energy
				operations.
										(3)Information
				sharing activities
										(A)Domestic
				activitiesThe Secretary shall carry out programs to facilitate
				the exchange and dissemination of scientific and technical information and best
				practices related to the management of safety and environmental issues
				associated with energy and mineral resource exploration, development, and
				production.
										(B)International
				cooperationThe Secretary shall carry out programs to cooperate
				with international organizations and foreign governments to share information
				and best practices related to the management of safety and environmental issues
				associated with energy and mineral resource exploration, development, and
				production.
										(4)ReportsThe
				program under this subsection shall provide to the Secretary, each Bureau
				Director under section 32, and the public quarterly reports that
				address—
										(A)developments in
				each of the areas under paragraph (2); and
										(B)(i)any accidents that have
				occurred in the past quarter; and
											(ii)appropriate responses to the
				accidents.
											(5)IndependenceThe
				Secretary shall create a program within the appropriate bureau established
				under section 32 that shall—
										(A)be
				programmatically separate and distinct from the leasing program;
										(B)carry out the
				studies, analyses, and other activities under this subsection;
										(C)provide for
				external scientific review of studies under this section, including through
				appropriate arrangements with the National Academy of Sciences; and
										(D)make available to
				the public studies conducted and data gathered under this section.
										(6)Use of
				dataThe Secretary shall ensure that the information from the
				studies and research carried out under this section inform the development of
				safety practices and regulations as required by this Act and other applicable
				laws.
									.
						(i)EnforcementSection
			 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended—
						(1)in subsection
			 (d)—
							(A)in paragraph
			 (1)—
								(i)in
			 the first sentence, by inserting , each loss of well control, blowout,
			 activation of the blowout preventer, and other accident that presented a
			 serious risk to human or environmental safety, after
			 fire; and
								(ii)in
			 the last sentence, by inserting as a condition of the lease
			 before the period at the end;
								(B)in the last
			 sentence of paragraph (2), by inserting “as a condition of lease” before the
			 period at the end;
							(2)in subsection
			 (e)—
							(A)by striking
			 (e) The and inserting the following:
								
									(e)Review of
				alleged safety violations
										(1)In
				generalThe
										;
				and
							(B)by adding at the
			 end the following:
								
									(2)InvestigationThe
				Secretary shall investigate any allegation from any employee of the lessee or
				any subcontractor of the lessee made under paragraph
				(1).
									;
				and
							(3)by adding at the
			 end of the section the following:
							
								(g)Independent
				investigation
									(1)In
				generalAt the request of the Secretary, the National
				Transportation Safety Board may conduct an independent investigation of any
				accident, occurring in the outer Continental Shelf and involving activities
				under this Act, that does not otherwise fall within the definition of an
				accident or major marine casualty, as those terms are used in chapter 11 of
				title 49, United States Code.
									(2)Transportation
				accidentFor purposes of an investigation under this subsection,
				the accident that is the subject of the request by the Secretary shall be
				determined to be a transportation accident within the meaning of that term in
				chapter 11 of title 49, United States Code.
									(h)Information on
				causes and corrective actions
									(1)In
				generalFor each incident investigated under this section, the
				Secretary shall promptly make available to all lessees and the public technical
				information about the causes and corrective actions taken.
									(2)Public
				databaseAll data and reports related to an incident described in
				paragraph (1) shall be maintained in a database that is available to the
				public.
									(i)Inspection
				fee
									(1)In
				generalTo the extent necessary to fund the inspections described
				in this paragraph, the Secretary shall collect a non-refundable inspection fee,
				which shall be deposited in the Ocean Energy Enforcement Fund established under
				paragraph (3), from the designated operator for facilities subject to
				inspection under subsection (c).
									(2)EstablishmentThe
				Secretary shall establish, by rule, inspection fees—
										(A)at an aggregate
				level equal to the amount necessary to offset the annual expenses of
				inspections of outer Continental Shelf facilities (including mobile offshore
				drilling units) by the Department of the Interior; and
										(B)using a schedule
				that reflects the differences in complexity among the classes of facilities to
				be inspected.
										(3)Ocean energy
				enforcement fundThere is established in the Treasury a fund, to
				be known as the Ocean Energy Enforcement Fund (referred to in this
				subsection as the Fund), into which shall be deposited amounts
				collected under paragraph (1) and which shall be available as provided under
				paragraph (4).
									(4)Availability of
				feesNotwithstanding section 3302 of title 31, United States
				Code, all amounts collected by the Secretary under this section—
										(A)shall be credited
				as offsetting collections;
										(B)shall be
				available for expenditure only for purposes of carrying out inspections of
				outer Continental Shelf facilities (including mobile offshore drilling units)
				and the administration of the inspection program;
										(C)shall be
				available only to the extent provided for in advance in an appropriations Act;
				and
										(D)shall remain
				available until expended.
										(5)Annual
				reports
										(A)In
				generalNot later than 60 days after the end of each fiscal year
				beginning with fiscal year 2011, the Secretary shall submit to the Committee on
				Energy and Natural Resources of the Senate and the Committee on Natural
				Resources of the House of Representatives a report on the operation of the Fund
				during the fiscal year.
										(B)ContentsEach
				report shall include, for the fiscal year covered by the report, the
				following:
											(i)A
				statement of the amounts deposited into the Fund.
											(ii)A description of
				the expenditures made from the Fund for the fiscal year, including the purpose
				of the expenditures.
											(iii)Recommendations
				for additional authorities to fulfill the purpose of the Fund.
											(iv)A statement of
				the balance remaining in the Fund at the end of the fiscal
				year.
											.
						(j)Remedies and
			 penaltiesSection 24 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1350) is amended—
						(1)by striking
			 subsection (b) and inserting the following:
							
								(b)Civil
				penalty
									(1)In
				generalSubject to paragraphs (2) through (3), if any person
				fails to comply with this Act, any term of a lease or permit issued under this
				Act, or any regulation or order issued under this Act, the person shall be
				liable for a civil administrative penalty of not more than $75,000 for each day
				of continuance of each failure.
									(2)AdministrationThe
				Secretary may assess, collect, and compromise any penalty under paragraph
				(1).
									(3)HearingNo
				penalty shall be assessed under this subsection until the person charged with a
				violation has been given the opportunity for a hearing.
									(4)AdjustmentThe
				penalty amount specified in this subsection shall increase each year to reflect
				any increases in the Consumer Price Index for All Urban Consumers published by
				the Bureau of Labor Statistics of the Department of
				Labor.
									;
						(2)in subsection
			 (c)—
							(A)in the first
			 sentence, by striking $100,000 and inserting
			 $10,000,000; and
							(B)by adding at the
			 end the following: The penalty amount specified in this subsection shall
			 increase each year to reflect any increases in the Consumer Price Index for All
			 Urban Consumers published by the Bureau of Labor Statistics of the Department
			 of Labor.; and
							(3)in subsection
			 (d), by inserting , or with reckless disregard, after
			 knowingly and willfully.
						(k)Oil and gas
			 development and productionSection 25 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1351) is amended by striking , other than the
			 Gulf of Mexico, each place it appears in subsections (a)(1), (b), and
			 (e)(1).
					(l)Conflicts of
			 interestSection 29 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1355) is amended to read as
			 follows:
						
							29.Conflicts of
				interest
								(a)Restrictions on
				employmentNo full-time officer or employee of the Department of
				the Interior who directly or indirectly discharges duties or responsibilities
				under this Act shall—
									(1)within 2 years
				after his employment with the Department has ceased—
										(A)knowingly act as
				agent or attorney for, or otherwise represent, any other person (except the
				United States) in any formal or informal appearance before;
										(B)with the intent
				to influence, make any oral or written communication on behalf of any other
				person (except the United States) to; or
										(C)knowingly aid,
				advise, or assist in—
											(i)representing any
				other person (except the United States in any formal or informal appearance
				before; or
											(ii)making, with the
				intent to influence, any oral or written communication on behalf of any other
				person (except the United States) to,
											any
				department, agency, or court of the United States, or any officer or employee
				thereof, in connection with any judicial or other proceeding, application,
				request for a ruling or other determination, regulation, order lease, permit,
				rulemaking, inspection, enforcement action, or other particular matter
				involving a specific party or parties in which the United States is a party or
				has a direct and substantial interest which was actually pending under his
				official responsibility as an officer or employee within a period of one year
				prior to the termination of such responsibility or in which he participated
				personally and substantially as an officer or employee;(2)within 1 year
				after his employment with the Department has ceased—
										(A)knowingly act as
				agent or attorney for, or otherwise represent, any other person (except the
				United States) in any formal or informal appearance before;
										(B)with the intent
				to influence, make any oral or written communication on behalf of any other
				person (except the United States) to; or
										(C)knowingly aid ,
				advise, or assist in —
											(i)representing any
				other person (except the United States in any formal or informal appearance
				before, or
											(ii)making, with the
				intent to influence, any oral or written communication on behalf of any other
				person (except the United States) to,
											the
				Department of the Interior, or any officer or employee thereof, in connection
				with any judicial, rulemaking, regulation, order, lease, permit, regulation,
				inspection, enforcement action, or other particular matter which is pending
				before the Department of the Interior or in which the Department has a direct
				and substantial interest; or(3)accept employment
				or compensation, during the 1-year period beginning on the date on which
				employment with the Department has ceased, from any person (other than the
				United States) that has a direct and substantial interest—
										(A)that was pending
				under the official responsibility of the employee as an officer or employee of
				the Department during the 1-year period preceding the termination of the
				responsibility; or
										(B)in which the
				employee participated personally and substantially as an officer or
				employee.
										(b)Prior
				employment relationshipsNo full-time officer or employee of the
				Department of the Interior who directly or indirectly discharges duties or
				responsibilities under this Act shall participate personally and substantially
				as a Federal officer or employee, through decision, approval, disapproval,
				recommendation, the rendering of advice, investigation, or otherwise, in a
				proceeding, application, request for a ruling or other determination, contract,
				claim, controversy, charge, accusation, inspection, enforcement action, or
				other particular matter in which, to the knowledge of the officer or
				employee—
									(1)the officer or
				employee or the spouse, minor child, or general partner of the officer or
				employee has a financial interest;
									(2)any organization
				in which the officer or employee is serving as an officer, director, trustee,
				general partner, or employee has a financial interest;
									(3)any person or
				organization with whom the officer or employee is negotiating or has any
				arrangement concerning prospective employment has a financial interest;
				or
									(4)any person or
				organization in which the officer or employee has, within the preceding 1-year
				period, served as an officer, director, trustee, general partner, agent,
				attorney, consultant, contractor, or employee has a financial interest.
									(c)Gifts from
				outside sourcesNo full-time officer or employee of the
				Department of the Interior who directly or indirectly discharges duties or
				responsibilities under this Act shall, directly or indirectly, solicit or
				accept any gift in violation of subpart B of part 2635 of title V, Code of
				Federal Regulations (or successor regulations).
								(d)ExemptionsThe
				Secretary may, by rule, exempt from this section clerical and support personnel
				who do not conduct inspections, perform audits, or otherwise exercise
				regulatory or policy making authority under this Act.
								(e)Penalties
									(1)Criminal
				penaltiesAny person who violates paragraph (1) or (2) of
				subsection (a) or subsection (b) shall be punished in accordance with section
				216 of title 18, United States Code.
									(2)Civil
				penaltiesAny person who violates subsection (a)(3) or (c) shall
				be punished in accordance with subsection (b) of section 216 of title 18,
				United States
				Code.
									.
					307.Study on the
			 effect of the moratoria on new deepwater drilling in the Gulf of Mexico on
			 employment and small businesses
					(a)In
			 generalThe Department of Energy, acting through the Energy
			 Information Administration, shall publish a monthly study evaluating the effect
			 of the moratoria resulting from the blowout and explosion of the mobile
			 offshore drilling unit Deepwater Horizon that occurred on
			 April 20, 2010, and resulting hydrocarbon releases into the environment, on
			 employment and small businesses.
					(b)ReportNot
			 later than 60 days after the date of enactment of this Act and at the beginning
			 of each month thereafter during the effective period of the moratoria described
			 in subsection (a), the Secretary of Energy, acting through the Energy
			 Information Administration, shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the House
			 of Representatives a report regarding the results of the study conducted under
			 subsection (a), including—
						(1)a survey of the
			 effect of the moratoria on deepwater drilling on employment in the industries
			 directly involved in oil and natural gas exploration in the outer Continental
			 Shelf;
						(2)a survey of the
			 effect of the moratoria on employment in the industries indirectly involved in
			 oil and natural gas exploration in the outer Continental Shelf, including
			 suppliers of supplies or services and customers of industries directly involved
			 in oil and natural gas exploration;
						(3)an estimate of
			 the effect of the moratoria on the revenues of small business located near the
			 Gulf of Mexico and, to the maximum extent practicable, throughout the United
			 States; and
						(4)any
			 recommendations to mitigate possible negative effects on small business
			 concerns resulting from the moratoria.
						308.Reform of
			 other lawSection 388(b) of
			 the Energy Policy Act of 2005 (43 U.S.C. 1337 note; Public Law 109–58) is
			 amended by adding at the end the following:
					
						(4)Federal
				agenciesAny head of a Federal department or agency shall, on
				request of the Secretary, provide to the Secretary all data and information
				that the Secretary determines to be necessary for the purpose of including the
				data and information in the mapping initiative, except that no Federal
				department or agency shall be required to provide any data or information that
				is privileged or proprietary.
						.
				
				309.Safer oil and
			 gas production
					(a)Program
			 authoritySection 999A of the
			 Energy Policy Act of 2005 (42 U.S.C. 16371) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 ultra-deepwater and inserting deepwater;
			 and
							(B)by inserting
			 well control and accident prevention, after safe
			 operations,;
							(2)in subsection
			 (b)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)Deepwater
				architecture, well control and accident prevention, and deepwater technology,
				including drilling to deep formations in waters greater than 500
				feet.
									; and
				
							(B)by striking
			 paragraph (4) and inserting the following:
								
									(4)Safety technology
				research and development for drilling activities aimed at well control and
				accident prevention performed by the Office of Fossil Energy of the
				Department.
									;
				and
							(3)in subsection
			 (d)—
							(A)in the subsection
			 heading, by striking National Energy Technology Laboratory and
			 inserting Office of
			 Fossil Energy of the Department; and
							(B)by striking
			 National Energy Technology Laboratory and inserting
			 Office of Fossil Energy of the Department.
							(b)Deepwater and
			 unconventional onshore natural gas and other petroleum research and development
			 programSection 999B of the
			 Energy Policy Act of 2005 (42 U.S.C. 16372) is amended—
						(1)in the section
			 heading, by striking Ultra-deepwater and unconventional onshore natural gas and other
			 petroleum and inserting Safe oil and gas production and accident
			 prevention;
						(2)in subsection
			 (a), by striking , by increasing and all that follows through
			 the period at the end and inserting and the safe and environmentally
			 responsible exploration, development, and production of hydrocarbon
			 resources.;
						(3)in subsection
			 (c)(1)—
							(A)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
			 and
							(B)by inserting
			 after subparagraph (C) the following:
								
									(D)projects will be
				selected on a competitive, peer-reviewed
				basis.
									;
				and
							(4)in subsection
			 (d)—
							(A)in paragraph (6),
			 by striking ultra-deepwater and inserting
			 deepwater;
							(B)in paragraph
			 (7)—
								(i)in
			 subparagraph (A)—
									(I)in the
			 subparagraph heading, by striking Ultra-deepwater and inserting
			 Deepwater;
									(II)by striking
			 development and and inserting research, development,
			 and; and
									(III)by striking
			 as well as and all that follows through the period at the end
			 and inserting aimed at improving operational safety of drilling
			 activities, including well integrity systems, well control, blowout prevention,
			 the use of non-toxic materials, and integrated systems approach-based
			 management for exploration and production in deepwater.;
									(ii)in
			 subparagraph (B), by striking and environmental mitigation and
			 inserting use of non-toxic materials, drilling safety, and environmental
			 mitigation and accident prevention;
								(iii)in subparagraph
			 (C), by inserting safety and accident prevention, well control and
			 systems integrity, after including; and
								(iv)by
			 adding at the end the following:
									
										(D)Safety and
				accident prevention technology research and developmentAwards
				from allocations under section 999H(d)(4) shall be expended on areas
				including—
											(i)development of
				improved cementing and casing technologies;
											(ii)best management
				practices for cementing, casing, and other well control activities and
				technologies;
											(iii)development of
				integrity and stewardship guidelines for—
												(I)well-plugging and
				abandonment;
												(II)development of
				wellbore sealant technologies; and
												(III)improvement and
				standardization of blowout prevention
				devices.
												;
				and
								(C)by adding at the
			 end the following:
								
									(8)Study;
				report
										(A)StudyAs
				soon as practicable after the date of enactment of this paragraph, the
				Secretary shall enter into an arrangement with the National Academy of Sciences
				under which the Academy shall conduct a study to determine—
											(i)whether the
				benefits provided through each award under this subsection during calendar year
				2011 have been maximized; and
											(ii)the new areas of
				research that could be carried out to meet the overall objectives of the
				program.
											(B)ReportNot
				later than January 1, 2012, the Secretary shall submit to the appropriate
				committees of Congress a report that contains a description of the results of
				the study conducted under subparagraph (A).
										(C)Optional
				updatesThe Secretary may update the report described in
				subparagraph (B) for the 5-year period beginning on the date described in that
				subparagraph and each 5-year period
				thereafter.
										;
							(5)in subsection
			 (e)—
							(A)in paragraph
			 (2)—
								(i)in
			 the second sentence of subparagraph (A), by inserting to the Secretary
			 for review after submit; and
								(ii)in
			 the first sentence of subparagraph (B), by striking
			 Ultra-Deepwater and all that follows through and such
			 Advisory Committees and inserting Program Advisory Committee
			 established under section 999D(a), and the Advisory Committee;
			 and
								(B)by adding at the
			 end the following:
								
									(6)Research
				findings and recommendations for implementationThe Secretary, in
				consultation with the Secretary of the Interior and the Administrator of the
				Environmental Protection Agency, shall publish in the Federal Register an
				annual report on the research findings of the program carried out under this
				section and any recommendations for implementation that the Secretary, in
				consultation with the Secretary of the Interior and the Administrator of the
				Environmental Protection Agency, determines to be
				necessary.
									;
							(6)in subsection
			 (i)—
							(A)in the subsection
			 heading, by striking United States Geological Survey and
			 inserting Department of
			 the Interior; and
							(B)by striking
			 , through the United States Geological Survey,; and
							(7)in the first
			 sentence of subsection (j), by striking National Energy Technology
			 Laboratory and inserting Office of Fossil Energy of the
			 Department.
						(c)Additional
			 requirements for awardsSection 999C(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16373(b)) is amended by striking an ultra-deepwater
			 technology or an ultra-deepwater architecture and inserting a
			 deepwater technology.
					(d)Program
			 Advisory CommitteeSection
			 999D of the Energy Policy Act of 2005 (42 U.S.C. 16374) is amended to read as
			 follows:
						
							999D.Program
				Advisory Committee
								(a)EstablishmentNot
				later than 270 days after the date of enactment of the
				Outer Continental Shelf Reform Act of
				2010, the Secretary shall establish an advisory committee to be
				known as the Program Advisory Committee (referred to in this
				section as the Advisory Committee).
								(b)Membership
									(1)In
				generalThe Advisory Committee shall be composed of members
				appointed by the Secretary, including—
										(A)individuals with
				extensive research experience or operational knowledge of hydrocarbon
				exploration and production;
										(B)individuals
				broadly representative of the affected interests in hydrocarbon production,
				including interests in environmental protection and safety operations;
										(C)representatives
				of Federal agencies, including the Environmental Protection Agency and the
				Department of the Interior;
										(D)State regulatory
				agency representatives; and
										(E)other
				individuals, as determined by the Secretary.
										(2)Limitations
										(A)In
				generalThe Advisory Committee shall not include individuals who
				are board members, officers, or employees of the program consortium.
										(B)Categorical
				representationIn appointing members of the Advisory Committee,
				the Secretary shall ensure that no class of individuals described in any of
				subparagraphs (A), (B), (D), or (E) of paragraph (1) comprises more than
				1/3 of the membership of the Advisory Committee.
										(c)SubcommitteesThe
				Advisory Committee may establish subcommittees for separate research programs
				carried out under this subtitle.
								(d)DutiesThe
				Advisory Committee shall—
									(1)advise the
				Secretary on the development and implementation of programs under this
				subtitle; and
									(2)carry out section
				999B(e)(2)(B).
									(e)CompensationA
				member of the Advisory Committee shall serve without compensation but shall be
				entitled to receive travel expenses in accordance with subchapter I of chapter
				57 of title 5, United States Code.
								(f)ProhibitionThe
				Advisory Committee shall not make recommendations on funding awards to
				particular consortia or other entities, or for specific
				projects.
								.
					(e)DefinitionsSection 999G of the Energy Policy Act of
			 2005 (42 U.S.C. 16377) is amended—
						(1)in paragraph (1),
			 by striking 200 but less than 1,500 meters and inserting
			 500 feet;
						(2)by striking
			 paragraphs (8), (9), and (10);
						(3)by redesignating
			 paragraphs (2) through (7) and (11) as paragraphs (4) through (9) and (10),
			 respectively;
						(4)by inserting
			 after paragraph (1) the following:
							
								(2)Deepwater
				architectureThe term deepwater architecture means
				the integration of technologies for the exploration for, or production of,
				natural gas or other petroleum resources located at deepwater depths.
								(3)Deepwater
				technologyThe term deepwater technology means a
				discrete technology that is specially suited to address 1 or more challenges
				associated with the exploration for, or production of, natural gas or other
				petroleum resources located at deepwater
				depths.
								;
				and
						(5)in paragraph (10)
			 (as redesignated by paragraph (3)), by striking in an economically
			 inaccessible geological formation, including resources of small
			 producers.
						(f)FundingSection 999H of the Energy Policy Act of
			 2005 (42 U.S.C. 16378) is amended—
						(1)in the first
			 sentence of subsection (a) by striking Ultra-Deepwater and
			 Unconventional Natural Gas and Other Petroleum Research Fund and
			 inserting Safe and Responsible Energy Production Research
			 Fund;
						(2)in subsection
			 (d)—
							(A)in paragraph (1),
			 by striking 35 percent and inserting 21.5
			 percent;
							(B)in paragraph (2),
			 by striking 32.5 percent and inserting 21
			 percent;
							(C)in paragraph
			 (4)—
								(i)by
			 striking 25 percent and inserting 30
			 percent;
								(ii)by
			 striking complementary research and inserting safety
			 technology research and development; and
								(iii)by striking
			 contract management, and all that follows through the period at
			 the end and inserting and contract management.; and
								(D)by adding at the
			 end the following:
								
									(5)20 percent shall
				be used for research activities required under sections 20 and 21 of the Outer
				Continental Shelf Lands Act (43 U.S.C. 1346,
				1347).
									.
							(3)in subsection
			 (f), by striking Ultra-Deepwater and Unconventional Natural Gas and
			 Other Petroleum Research Fund and inserting Safer Oil and Gas
			 Production and Accident Prevention Research Fund.
						(g)Conforming
			 amendmentSubtitle J of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16371 et seq.) is amended in the
			 subtitle heading by striking Ultra-Deepwater and Unconventional Natural Gas and Other Petroleum
			 Resources and inserting Safer Oil and Gas Production and Accident
			 Prevention.
					310.National
			 Commission on Outer Continental Shelf Oil Spill Prevention
					(a)EstablishmentThere is established in the Legislative
			 branch the National Commission on Outer Continental Shelf Oil Spill Prevention
			 (referred to in this section as the Commission).
					(b)PurposesThe purposes of the Commission are—
						(1)to examine and
			 report on the facts and causes relating to the Deepwater Horizon explosion and
			 oil spill of 2010;
						(2)to ascertain,
			 evaluate, and report on the evidence developed by all relevant governmental
			 agencies regarding the facts and circumstances surrounding the incident;
						(3)to build upon the
			 investigations of other entities, and avoid unnecessary duplication, by
			 reviewing the findings, conclusions, and recommendations of—
							(A)the Committees on
			 Energy and Natural Resources and Commerce, Science, and Transportation of the
			 Senate;
							(B)the Committee on
			 Natural Resources and the Subcommittee on Oversight and Investigations of the
			 House of Representatives; and
							(C)other Executive
			 branch, congressional, or independent commission investigations into the
			 Deepwater Horizon incident of 2010, other fatal oil platform accidents and
			 major spills, and major oil spills generally;
							(4)to make a full
			 and complete accounting of the circumstances surrounding the incident, and the
			 extent of the preparedness of the United States for, and immediate response of
			 the United States to, the incident; and
						(5)to investigate
			 and report to the President and Congress findings, conclusions, and
			 recommendations for corrective measures that may be taken to prevent similar
			 incidents.
						(c)Composition of
			 Commission
						(1)MembersThe
			 Commission shall be composed of 10 members, of whom—
							(A)1 member shall be
			 appointed by the President, who shall serve as Chairperson of the
			 Commission;
							(B)1 member shall be
			 appointed by the majority or minority (as the case may be) leader of the Senate
			 from the Republican Party and the majority or minority (as the case may be)
			 leader of the House of Representatives from the Republican Party, who shall
			 serve as Vice Chairperson of the Commission;
							(C)2 members shall
			 be appointed by the senior member of the leadership of the Senate from the
			 Democratic Party;
							(D)2 members shall
			 be appointed by the senior member of the leadership of the House of
			 Representatives from the Republican Party;
							(E)2 members shall
			 be appointed by the senior member of the leadership of the Senate from the
			 Republican Party; and
							(F)2 members shall
			 be appointed by the senior member of the leadership of the House of
			 Representatives from the Democratic Party.
							(2)Qualifications;
			 initial meeting
							(A)Political party
			 affiliationNot more than 5 members of the Commission shall be
			 from the same political party.
							(B)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be a
			 current officer or employee of the Federal Government or any State or local
			 government.
							(C)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience and expertise in such
			 areas as—
								(i)engineering;
								(ii)environmental
			 compliance;
								(iii)health and
			 safety law (particularly oil spill legislation);
								(iv)oil spill
			 insurance policies;
								(v)public
			 administration;
								(vi)oil and gas
			 exploration and production;
								(vii)environmental
			 cleanup; and
								(viii)fisheries and
			 wildlife management.
								(D)Deadline for
			 appointmentAll members of the Commission shall be appointed on
			 or before September 15, 2010.
							(E)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable after the date of enactment of this
			 Act.
							(3)Quorum;
			 vacancies
							(A)In
			 generalAfter the initial meeting of the Commission, the
			 Commission shall meet upon the call of the Chairperson or a majority of the
			 members of the Commission.
							(B)Quorum6
			 members of the Commission shall constitute a quorum.
							(C)VacanciesAny
			 vacancy in the Commission shall not affect the powers of the Commission, but
			 shall be filled in the same manner in which the original appointment was
			 made.
							(d)Functions of
			 Commission
						(1)In
			 generalThe functions of the Commission are—
							(A)to conduct an
			 investigation that—
								(i)investigates
			 relevant facts and circumstances relating to the Deepwater Horizon incident of
			 April 20, 2010, and the associated oil spill thereafter, including any relevant
			 legislation, Executive order, regulation, plan, policy, practice, or procedure;
			 and
								(ii)may include
			 relevant facts and circumstances relating to—
									(I)permitting
			 agencies;
									(II)environmental
			 and worker safety law enforcement agencies;
									(III)national energy
			 requirements;
									(IV)deepwater and
			 ultradeepwater oil and gas exploration and development;
									(V)regulatory
			 specifications, testing, and requirements for offshore oil and gas well
			 explosion prevention;
									(VI)regulatory
			 specifications, testing, and requirements offshore oil and gas well casing and
			 cementing regulation;
									(VII)the role of
			 congressional oversight and resource allocation; and
									(VIII)other areas of
			 the public and private sectors determined to be relevant to the Deepwater
			 Horizon incident by the Commission;
									(B)to identify,
			 review, and evaluate the lessons learned from the Deepwater Horizon incident of
			 April 20, 2010, regarding the structure, coordination, management policies, and
			 procedures of the Federal Government, and, if appropriate, State and local
			 governments and nongovernmental entities, and the private sector, relative to
			 detecting, preventing, and responding to those incidents; and
							(C)to submit to the
			 President and Congress such reports as are required under this section
			 containing such findings, conclusions, and recommendations as the Commission
			 determines to be appropriate, including proposals for organization,
			 coordination, planning, management arrangements, procedures, rules, and
			 regulations.
							(2)Relationship to
			 inquiry by congressional committeesIn investigating facts and
			 circumstances relating to energy policy, the Commission shall—
							(A)first review the
			 information compiled by, and any findings, conclusions, and recommendations of,
			 the committees identified in subparagraphs (A) and (B) of subsection (b)(3);
			 and
							(B)after completion
			 of that review, pursue any appropriate area of inquiry, if the Commission
			 determines that—
								(i)those committees
			 have not investigated that area;
								(ii)the
			 investigation of that area by those committees has not been completed;
			 or
								(iii)new information
			 not reviewed by the committees has become available with respect to that
			 area.
								(e)Powers of
			 Commission
						(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member of the Commission, may, for the purpose of carrying
			 out this section—
							(A)hold such
			 hearings, meet and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths; and
							(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials;
							as the Commission or such
			 subcommittee or member considers to be advisable.(2)Subpoenas
							(A)Issuance
								(i)In
			 generalA subpoena may be issued under this paragraph
			 only—
									(I)by the agreement
			 of the Chairperson and the Vice Chairperson; or
									(II)by the
			 affirmative vote of 6 members of the Commission.
									(ii)SignatureSubject
			 to clause (i), a subpoena issued under this paragraph—
									(I)shall bear the
			 signature of the Chairperson or any member designated by a majority of the
			 Commission;
									(II)and may be
			 served by any person or class of persons designated by the Chairperson or by a
			 member designated by a majority of the Commission for that purpose.
									(B)Enforcement
								(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subparagraph (A), the United States district court for the
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring the person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence.
								(ii)Judicial
			 action for noncomplianceAny failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
								(iii)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this
			 subsection, the Commission may, by majority vote, certify a statement of fact
			 constituting such failure to the appropriate United States attorney, who may
			 bring the matter before the grand jury for action, under the same statutory
			 authority and procedures as if the United States attorney had received a
			 certification under sections 102 through 104 of the Revised Statutes (2 U.S.C.
			 192 through 194).
								(3)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 the duties of the Commission under this section.
						(4)Information
			 from Federal agencies
							(A)In
			 generalThe Commission may secure directly from any Executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this section.
							(B)CooperationEach
			 Federal department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish information, suggestions, estimates, and statistics directly to the
			 Commission, upon request made by the Chairperson, the Chairperson of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission.
							(C)Receipt,
			 handling, storage, and disseminationInformation shall be
			 received, handled, stored, and disseminated only by members of the Commission
			 and the staff of the Commission in accordance with all applicable laws
			 (including regulations and Executive orders).
							(5)Assistance from
			 Federal agencies
							(A)General
			 services administrationThe Administrator of General Services
			 shall provide to the Commission on a reimbursable basis administrative support
			 and other services for the performance of the functions of the
			 Commission.
							(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in subparagraph (A), departments and agencies of the United States may provide
			 to the Commission such services, funds, facilities, staff, and other support
			 services as are determined to be advisable and authorized by law.
							(6)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property, including travel, for the direct advancement of the functions of the
			 Commission.
						(7)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
						(f)Public meetings
			 and hearings
						(1)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
							(A)hold public
			 hearings and meetings, to the extent appropriate; and
							(B)release public
			 versions of the reports required under paragraphs (1) and (2) of subsection
			 (j).
							(2)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of proprietary or sensitive
			 information provided to or developed for or by the Commission as required by
			 any applicable law (including a regulation or Executive order).
						(g)Staff of
			 Commission
						(1)In
			 general
							(A)Appointment and
			 compensation
								(i)In
			 generalThe Chairperson, in consultation with the Vice
			 Chairperson and in accordance with rules agreed upon by the Commission, may,
			 without regard to the civil service laws (including regulations), appoint and
			 fix the compensation of a staff director and such other personnel as are
			 necessary to enable the Commission to carry out the functions of the
			 Commission.
								(ii)Maximum rate
			 of payNo rate of pay fixed under this subparagraph may exceed
			 the equivalent of that payable for a position at level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
								(B)Personnel as
			 Federal employees
								(i)In
			 generalThe staff director and any personnel of the Commission
			 who are employees shall be considered to be employees under section 2105 of
			 title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87,
			 89, and 90 of that title.
								(ii)Members of
			 commissionClause (i) shall not apply to members of the
			 Commission.
								(2)Detailees
							(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
							(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
							(3)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
						(h)Compensation
			 and travel expenses
						(1)Compensation of
			 members
							(A)Non-federal
			 employeesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission.
							(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
							(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
						(i)Security
			 clearances for Commission members and staff
						(1)In
			 generalSubject to paragraph
			 (2), the appropriate Federal agencies or departments shall cooperate with the
			 Commission in expeditiously providing to the members and staff of the
			 Commission appropriate security clearances, to the maximum extent practicable,
			 pursuant to existing procedures and requirements.
						(2)Proprietary
			 informationNo person shall
			 be provided with access to proprietary information under this section without
			 the appropriate security clearances.
						(j)Reports of
			 Commission; adjournment
						(1)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
						(2)Final
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
						(3)Temporary
			 adjournment
							(A)In
			 generalThe Commission, and all the authority provided under this
			 section, shall adjourn and be suspended, respectively, on the date that is 60
			 days after the date on which the final report is submitted under paragraph
			 (2).
							(B)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subparagraph (A) for the purpose of concluding activities
			 of the Commission, including—
								(i)providing
			 testimony to committees of Congress concerning reports of the Commission;
			 and
								(ii)disseminating
			 the final report submitted under paragraph (2).
								(C)Reconvening of
			 CommissionThe Commission shall stand adjourned until such time
			 as the President or the Secretary of Homeland Security declares an oil spill of
			 national significance to have occurred, at which time—
								(i)the
			 Commission shall reconvene in accordance with subsection (c)(3); and
								(ii)the authority of
			 the Commission under this section shall be of full force and effect.
								(k)Funding
						(1)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
							(A)$10,000,000 for
			 the first fiscal year in which the Commission convenes; and
							(B)$3,000,000 for
			 each fiscal year thereafter in which the Commission convenes.
							(2)AvailabilityAmounts
			 made available to carry out this section shall be available—
							(A)for transfer to
			 the Commission for use in carrying out the functions and activities of the
			 Commission under this section; and
							(B)until the date on
			 which the Commission adjourns for the fiscal year under subsection
			 (j)(3).
							(l)Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Commission.
					311.Savings
			 provisions
					(a)Existing
			 lawAll regulations, rules, standards, determinations, contracts
			 and agreements, memoranda of understanding, certifications, authorizations,
			 appointments, delegations, results and findings of investigations, or any other
			 actions issued, made, or taken by, or pursuant to or under, the authority of
			 any law (including regulations) that resulted in the assignment of functions or
			 activities to the Secretary, the Director of the Minerals Management Service
			 (including by delegation from the Secretary), or the Department (as related to
			 the implementation of the purposes referenced in this title) that were in
			 effect on the date of enactment of this Act shall continue in full force and
			 effect after the date of enactment of this Act unless previously scheduled to
			 expire or until otherwise modified or rescinded by this title or any other
			 Act.
					(b)Effect on other
			 authoritiesThis title does not amend or alter the provisions of
			 other applicable laws, unless otherwise noted.
					IVEnvironmental
			 crimes enforcement
				401.Short titleThis title may be cited as the
			 Environmental Crimes Enforcement Act
			 of 2010.
				402.Environmental crimes
					(a)Sentencing guidelines
						(1)DirectivePursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this subsection, the
			 United States Sentencing Commission shall review and amend the Federal
			 Sentencing Guidelines and policy statements applicable to persons convicted of
			 offenses under the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.), in order to reflect the intent of Congress that penalties for the
			 offenses be increased in comparison to those provided on the date of enactment
			 of this Act under the guidelines and policy statements, and appropriately
			 account for the actual harm to the public and the environment from the
			 offenses.
						(2)RequirementsIn amending the Federal Sentencing
			 Guidelines and policy statements under paragraph (1), the United States
			 Sentencing Commission shall—
							(A)ensure that the guidelines and policy
			 statements, including section 2Q1.2 of the Federal Sentencing Guidelines (and
			 any successor thereto), reflect—
								(i)the serious nature of the offenses
			 described in paragraph (1);
								(ii)the need for an effective deterrent and
			 appropriate punishment to prevent the offenses; and
								(iii)the effectiveness of incarceration in
			 furthering the objectives described in clauses (i) and (ii);
								(B)consider the extent to which the guidelines
			 appropriately account for the actual harm to public and the environment
			 resulting from the offenses;
							(C)ensure reasonable consistency with other
			 relevant directives and guidelines and Federal statutes;
							(D)make any necessary conforming changes to
			 guidelines; and
							(E)ensure that the guidelines relating to
			 offenses under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.)
			 adequately meet the purposes of sentencing, as set forth in section 3553(a)(2)
			 of title 18, United States Code.
							(b)RestitutionSection 3663A(c)(1) of title 18, United
			 States Code, is amended—
						(1)in clause (ii), by striking
			 or at the end;
						(2)in clause (iii), by striking
			 and at the end and inserting or; and
						(3)by adding at the end the following:
							
								(iv)an offense under section 309(c) of the
				Federal Water Pollution Control Act (33 U.S.C. 1319(c));
				and
								.
						VFairness in
			 admiralty and maritime law
				501.Short
			 titleThis title may be cited
			 as the Fairness in Admiralty and
			 Maritime Law Act.
				502.Repeal of
			 limitation of Shipowners' Liability Act of 1851
					(a)In
			 generalChapter 305 of title
			 46, United States Code, is amended as follows:
						(1)Subsection (a) of
			 section 30505 is amended to read as follows:
							
								(a)In
				GeneralExcept as provided in section 30506 of this title, the
				liability of the owner of a vessel for any claim, debt, or liability described
				in subsection (b) shall not exceed three times the value of the vessel and
				pending freight. If the vessel has more than one owner, the proportionate share
				of the liability of any one owner shall not exceed that owner’s proportionate
				interest in the vessel and pending
				freight.
								.
						(2)Subsection (c) of
			 section 30505 is amended to read as follows:
							
								(c)Claims not
				subject to limitationSubsection (a) does not apply—
									(1)to a claim for
				wages; or
									(2)to a claim
				resulting from a discharge of oil from a vessel or offshore facility, as those
				terms are defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C.
				2701).
									.
						(3)Subsection (c) of
			 section 30511 is amended to read as follows:
							
								(c)Cessation of
				other actionsAt the time that an action is brought under this
				section and the owner has complied with subsection (b), all claims and
				proceedings against the owner related to the matter in question which are
				subject to limitation under section 30505 shall
				cease.
								.
						503.Assessment of
			 punitive damages in maritime law
					(a)In
			 generalChapter 301 of title 46, United States Code, is amended
			 by adding at the end the following:
						
							30107. Punitive
				damages
								In a civil
				action for damages arising out of a maritime tort, punitive damages may be
				assessed without regard to the amount of compensatory damages assessed in the
				action.
								.
					(b)Clerical
			 amendmentThe table of contents for chapter 301 of title 46,
			 United States Code, is amended by adding at the end the following:
						
							
								30107. Punitive
				damages.
							
							.
					504.Amendments to
			 the Death on the High Seas Act
					(a)In
			 generalChapter 303 of title 46, United States Code, is
			 amended—
						(1)by inserting
			 or law after admiralty in section 30302;
						(2)by inserting
			 and nonpecuniary loss after pecuniary loss in
			 section 30303;
						(3)by striking
			 sustained by and all that follows in section 30303 and inserting
			 sustained, plus a fair compensation for the decedent's pain and
			 suffering. In this section, the term nonpecuniary loss means the
			 loss of care, comfort, and companionship.;
						(4)by inserting
			 or law after admiralty in section 30305;
			 and
						(5)by inserting
			 or law after admiralty in section 30306.
						(b)Aviation
			 accidents
						(1)In
			 generalSection 30307 of title 46, United States Code, is
			 amended—
							(A)by striking
			 subsection (a) and inserting the following:
								
									(a)Definitions
										(1)Commercial
				aviation; general aviationThe terms commercial
				aviation and general aviation have the same meaning as
				those terms, respectively, as used in subtitle VII of title 49, United States
				Code.
										(2)Nonpecuniary
				damagesThe term nonpecuniary damages means damages
				for loss of care, comfort, and
				companionship.
										;
							(B)by inserting
			 or general aviation after commercial aviation in
			 subsections (b) and (c); and
							(C)by adding at the
			 end thereof the following:
								
									(d)ProcedureNotwithstanding
				sections 30302, 30305, and 30306, an action to which this section applies may
				be brought in admiralty and may not be brought in
				law.
									.
							(2)Conforming
			 amendments
							(A)Section
			 headingSection 30307 of title 46, United States Code, is amended
			 by striking the section heading and inserting Aviation accidents.
							(B)Clerical
			 amendmentThe table of contents for chapter 303 of title 46,
			 United States Code, is amended by striking the item relating to section 30307
			 and inserting the following:
								
									
										30307. Aviation
				accidents.
									
									.
							(c)Application to
			 fishing vessels
						(1)In
			 generalNone of the amendments made by this section shall apply
			 with respect to a fishing vessel.
						(2)Fishing vessel
			 definedIn this subsection, the term fishing vessel
			 means—
							(A)a vessel, boat,
			 ship, or other watercraft that is used for, equipped to be used for, or of a
			 type normally used for—
								(i)charter fishing
			 (as defined in section 3(3) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1802(3)));
								(ii)commercial
			 fishing (as defined in section 3(4) of such Act (16 U.S.C. 1802(4))); or
								(iii)aiding or
			 assisting one or more vessels at sea in the performance of any activity
			 relating to commercial fishing (as so defined), including preparation, supply,
			 storage, refrigeration, transportation, or processing; but
								(B)does not include
			 a passenger vessel (as defined in section 2101(22) of title 46, United States
			 Code).
							505.Effective
			 dateThis title and the
			 amendments made by this title shall apply to—
					(1)causes of action
			 and claims arising after April 19, 2010; and
					(2)actions commenced
			 before the date of enactment of this Act that have not been finally
			 adjudicated, including appellate review, as of that date.
					VISecuring Health
			 for Ocean Resources and Environment (SHORE)
				601.Short
			 titleThis title may be cited
			 as the Securing Health for Ocean
			 Resources and Environment Act or the SHORE Act.
				ANational Oceanic
			 and Atmospheric Administration oil spill response, containment, and
			 prevention
					611.Improvements
			 to National Oceanic and Atmospheric Administration oil spill response,
			 containment, and prevention
						(a)Review of
			 ability of National Oceanic and Atmospheric Administration to respond to oil
			 spills
							(1)Comprehensive
			 review requiredNot later
			 than 1 year after the date of the enactment of this Act, the Under Secretary
			 for Oceans and Atmosphere shall conduct a comprehensive review of the current
			 capacity of the National Oceanic and Atmospheric Administration to respond to
			 oil spills.
							(2)ElementsThe
			 review conducted under paragraph (1) shall include the following:
								(A)A comparison of
			 oil spill modeling requirements with the state-of-the-art oil spill modeling
			 with respect to near shore and offshore areas.
								(B)Development of
			 recommendations on priorities for improving forecasting of oil spill,
			 trajectories, and impacts.
								(C)An inventory of
			 the products and tools of the National Oceanic and Atmospheric Administration
			 that can aid in assessment of the potential risk and impacts of oil spills.
			 Such products and tools may include environmental sensitivity index maps, the
			 United States Integrated Ocean Observing System, and regional information
			 coordinating entities established as part of such System, and oil spill
			 trajectory models.
								(D)An identification
			 of the baseline oceanographic and climate data required to support state of the
			 art modeling.
								(E)An assessment of
			 the Administration's ability to respond to the effects of an oil spill on its
			 trust resources, including—
									(i)marine
			 sanctuaries, monuments, and other protected areas;
									(ii)marine mammals,
			 sea turtles, and other protected species, and efforts to rehabilitate such
			 species.
									(3)ReportUpon completion of the review required by
			 paragraph (1), the Under Secretary shall submit to Congress a report on such
			 review, including the findings of the Under Secretary with respect to such
			 review.
							(b)Oil spill
			 trajectory modeling
							(1)In
			 generalThe Under Secretary for Oceans and Atmosphere and the
			 Secretary of the Interior shall be responsible for developing and maintaining
			 oil spill trajectory modeling capabilities to aid oil spill response and
			 natural resource damage assessment, including taking such actions as may be
			 required by subsections (c) through (g).
							(2)Real-time
			 trajectory modelingThe Under Secretary shall have primary
			 responsibility for real-time trajectory modeling.
							(3)Long-term
			 trajectory modelingThe Secretary of the Interior shall have
			 primary responsibility for long-term trajectory modeling.
							(4)Coordination
			 with National LaboratoriesIn carrying out this subsection, the
			 Under Secretary and the Secretary of the Interior shall coordinate with
			 National Laboratories with established oil spill modeling expertise.
							(c)Environmental
			 Sensitivity Index
							(1)UpdateBeginning
			 not later than 180 days after the date of the enactment of this Act and not
			 less frequently than once every 7 years thereafter, the Under Secretary shall
			 update the environmental sensitivity index products of the National Oceanic and
			 Atmospheric Administration for each coastal area of the United States and for
			 each offshore area of the United States that is leased or under consideration
			 for leasing for offshore energy production.
							(2)Expanded
			 coverageNot later than 270 days after the date of the enactment
			 of this Act, the Under Secretary shall, to the maximum extent practicable,
			 create an environmental sensitivity index product for each area described in
			 paragraph (1) for which the National Oceanic and Atmospheric Administration did
			 not have an environmental sensitivity index product on the day before the date
			 of the enactment of this Act.
							(3)Environmental
			 sensitivity index product definedIn this subsection, the term
			 environmental sensitivity index product means a map or similar
			 tool that is utilized to identify sensitive shoreline, coastal or offshore,
			 resources prior to an oil spill event in order to set baseline priorities for
			 protection and plan cleanup strategies, typically including information
			 relating to shoreline type, biological resources, and human use
			 resources.
							(4)Relationship to
			 other lawsNothing in this subsection shall be construed to alter
			 or limit the authority or responsibility of the Secretary of the Interior
			 provided by this or any other Act.
							(d)Subsea
			 hydrocarbon review and program
							(1)Review
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Under Secretary shall, in consultation with the Administrator
			 of the Environmental Protection Agency and the Secretary of the Interior,
			 conduct a comprehensive review of the current state of the National Oceanic and
			 Atmospheric Administration to observe, monitor, map, and track subsea
			 hydrocarbons, including a review of the effect of subsea hydrocarbons and
			 dispersants at varying concentrations on living marine resources.
							(2)Elements of
			 reviewThe review conducted under paragraph (1) shall include the
			 following:
								(A)A review of
			 protocol for the application of dispersants that contemplates the variables of
			 temperature, pressure, and depth of the site of release of hydrocarbons.
								(B)A review of
			 technological capabilities to detect the presence of subsea hydrocarbons at
			 various concentrations and at various depths within a water column resulting
			 from releases of oil and natural gas after a spill.
								(C)A review of
			 technological capabilities for expeditiously identifying the source
			 (fingerprinting) of subsea hydrocarbons.
								(D)A review of
			 coastal and ocean current modeling as it relates to predicting the trajectory
			 of oil and natural gas.
								(E)A review of the
			 effect of varying concentrations of hydrocarbons on all levels of the food web,
			 including evaluations of seafood safety, toxicity to individuals, negative
			 impacts to reproduction, bioaccumulation, growth, and such other matters as the
			 Under Secretary and the Administrator think appropriate.
								(F)Development of
			 recommendations on priorities for improving forecasting of movement of subsea
			 hydrocarbon.
								(G)Development of
			 recommendations for implementation of a Subsea Hydrocarbon Monitoring and
			 Assessment program within the Office of Response and Restoration.
								(3)Program
			 requiredNot later than 1 year after the date of the enactment of
			 this Act, the Under Secretary shall, in consultation with the Administrator of
			 the Environmental Protection Agency and the Secretary of Interior, establish a
			 hydrocarbon monitoring and assessment program that is based on the
			 recommendations developed under the comprehensive review required by paragraph
			 (1).
							(e)National
			 Information Center on oil spillsThe Under Secretary shall, in
			 cooperation with the Interagency Coordinating Committee on Oil Pollution
			 Research, establish a national information center on oil spills that—
							(1)includes
			 scientific information and research on oil spill preparedness, response, and
			 restoration;
							(2)serves as a
			 single access point for emergency responders for such scientific data;
							(3)provides outreach
			 and utilizes communication mechanisms to inform partners, the public, and local
			 communities about the availability of oil spill preparedness, prevention,
			 response, and restoration information and services and otherwise improves
			 public understanding and minimizes impacts of oil spills; and
							(4)applies the data
			 interoperability standards developed by the Integrated Coastal Ocean
			 Observation System to all for free and open access to all
			 relevant Federal and non-Federal data using, to the extent practicable, the
			 existing infrastructure of the regional information coordinating entities
			 developed as part of the Integrated Coastal Ocean Observing System as a portal
			 for accessing non-federal data.
							(f)Initiative on
			 oil spills from aging and abandoned oil infrastructureNot later
			 than 270 days after the date of the enactment of this Act, the Under Secretary
			 shall establish an initiative—
							(1)to determine the
			 significance, response, frequency, size, potential fate, and potential effects,
			 including those on sensitive habitats, of oil spills resulting from aging and
			 abandoned oil infrastructure; and
							(2)to formulate
			 recommendations on how best to address such spills.
							(g)Inventory of
			 offshore abandoned or sunken vesselsNot later than 270 days
			 after the date of the enactment of this Act, the Under Secretary shall, in
			 consultation with the Secretary of the Interior, develop an inventory of
			 offshore abandoned or sunken vessels in the exclusive economic zone of the
			 United States and identify priorities (based on amount of oil, feasibility of
			 oil recovery, fate and effects of oil if released, and cost-benefit of
			 preemptive action) for potential preemptive removal of oil or other actions
			 that may be effective to mitigate the risk of oil spills from offshore
			 abandoned or sunken vessels.
						(h)Quinquennial
			 report on ecological baselines, important ecological areas, and economic
			 risks
							(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, and not less frequently than once every 5 years thereafter, the Under
			 Secretary shall submit to Congress a report that, with respect to regions that
			 are leased or are under consideration for leasing for offshore energy
			 production—
								(A)characterizes
			 ecological baselines;
								(B)identifies
			 important ecological areas, critical habitats, and migratory behaviors;
			 and
								(C)identifies
			 potential risks posed by hydrocarbon development to these resources.
								(2)Important
			 ecological area definedIn this subsection, the term
			 important ecological area means an area that contributes
			 significantly to marine ecosystem health.
							(3)Relationship to
			 other lawsNothing in this subsection shall be construed to alter
			 or limit the authority and responsibility of the Secretary of the Interior
			 provided by this or any other Act.
							612.Use of Oil
			 Spill Liability Trust Fund for preparedness, response, damage assessment, and
			 restorationSection 1012(a)(5)
			 of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)) is amended—
						(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
						(2)by inserting
			 after subparagraph (A) the following:
							
								(B)(i)not more than
				$5,000,000 in each fiscal year shall be available to the Under Secretary for
				Oceans and Atmosphere and the Assistant Secretary of the Interior for Fish and
				Wildlife and Parks without further appropriation for expenses incurred by, and
				activities related to, preparedness, response, restoration, and damage
				assessment capabilities of the National Oceanic and Atmospheric Administration,
				the United States Fish and Wildlife Service, and other relevant agencies;
				and
									(ii)in a fiscal year in which an oil
				spill of national significance occurs, not more than $25 million shall be
				available to Federal trustees designated by the President pursuant to section
				1006
				(b)(2);
									.
						613.Investment of
			 amounts in Damage Assessment and Restoration Revolving Fund in interest-bearing
			 obligationsThe Secretary of
			 the Treasury shall invest such a portion of the amounts in the Damage
			 Assessment and Restoration Revolving Fund described in title I of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act of 1991 (33 U.S.C. 2706 note) as is not required to
			 meet current withdrawals, as determined by the Secretary, in interest-bearing
			 obligations of the United States in accordance with section 9602 of the
			 Internal Revenue Code of 1986.
					614.Strengthening
			 coastal State oil spill planning and responseThe Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.) is amended adding at the end the following new
			 section:
						
							320.Strengthening
				coastal State oil spill response and planning
								(a)Grants to
				StatesThe Secretary may make grants to eligible coastal
				states—
									(1)to revise
				management programs approved under section 306 and National Estuarine Research
				Reserves approved under section 315 to identify and implement new enforceable
				policies and procedures to ensure sufficient response capabilities at the State
				level to address the environmental, economic and social impacts of oil spills
				or other accidents resulting from Outer Continental Shelf energy activities
				with the potential to affect and land or water use or natural resource of the
				coastal zone;
									(2)to undertake
				regionally based coastal and marine spatial planning that would assist in data
				collection, oil spill preparedness activities, and energy facility siting;
				and
									(3)to review and
				revise where necessary applicable enforceable policies within approved coastal
				State management programs affecting coastal energy activities and energy to
				ensure that these policies are consistent with—
										(A)other emergency
				response plans and policies developed under Federal or State law; and
										(B)new policies and
				procedures developed under paragraph (1).
										(b)ElementsNew
				enforceable policies and procedures developed by coastal states with grants
				awarded under this section shall be coordinated with Area Contingency Plans
				developed pursuant to section 311(j)(4) of the Federal Water Pollution Control
				Act (33 U.S.C. 1321(j)(4)) and shall consider, but not be limited to—
									(1)other existing
				emergency response plans, procedures and enforceable policies developed under
				other Federal or State law that affect the coastal zone;
									(2)identification of
				critical infrastructure essential to facilitate spill or accident response
				activities;
									(3)identification of
				coordination, logistics and communication networks between Federal and State
				government agencies, and between State agencies and affected local communities,
				to ensure the efficient and timely dissemination of data and other
				information;
									(4)inventories of
				shore locations and infrastructure and equipment necessary to respond to oil
				spills or other accidents resulting from Outer Continental Shelf energy
				activities;
									(5)identification
				and characterization of significant or sensitive marine ecosystems or other
				areas possessing important conservation, recreational, ecological, historic, or
				aesthetic values;
									(6)inventories and
				surveys of shore locations and infrastructure capable of supporting alternative
				energy development;
									(7)observing
				capabilities necessary to assess ocean conditions before, during, and after an
				oil spill; and
									(8)other information
				or actions as may be necessary.
									(c)GuidelinesThe
				Secretary shall, within 180 days after the date of enactment of this section
				and after consultation with the Administrator of the Environmental Protection
				Agency, the Commandant of the Coast Guard, and the coastal states, publish
				guidelines for the application for and use of grants under this section.
								(d)ParticipationCoastal
				states shall provide opportunity for public participation in developing new
				enforceable policies and procedures under this section pursuant to subsections
				(d)(1) of (e) of section 306, especially by relevant Federal agencies, relevant
				Area Committees established pursuant to section 311(j)(4) of the Federal Water
				Pollution Control Act (33 U.S.C. 1321(j)(4)), other coastal state agencies,
				local governments, regional organizations, port authorities, and other
				interested parties and stakeholders, public and private, that are related to,
				or affected by Outer Continental Shelf energy activities.
								(e)Annual
				grants
									(1)In
				generalFor each of fiscal years 2011 through 2015, the Secretary
				may make a grant to a coastal state to develop new enforceable policies and
				procedures as required under this section.
									(2)Grant amounts
				and limit on awardsThe amount of any grant to any one coastal
				state under this section shall not exceed $750,000 for any fiscal year.
									(3)No state
				matching contribution requiredA coastal state shall not be
				required to contribute any portion of the cost of a grant awarded under this
				section.
									(4)Secretarial
				review and limit on awardsAfter an initial grant is made to a
				coastal state under this section, no subsequent grant may be made to that
				coastal state under this section unless the Secretary finds that the coastal
				state is satisfactorily developing revisions to address offshore energy
				impacts. No coastal state is eligible to receive grants under this section for
				more than 2 fiscal years.
									(f)ApplicabilityThe
				requirements of this section shall only apply if appropriations are provided to
				the Secretary to make grants under this section to enable States to develop new
				or revised enforceable policies and procedures. Further, this section shall not
				be construed to convey any new authority to any coastal state, or repeal or
				supersede any existing authority of any coastal state, to regulate the siting,
				licensing, leasing, or permitting of alternative energy facilities in areas of
				the Outer Continental Shelf under the administration of the Federal Government.
				Nothing in this section repeals or supersedes any existing coastal state
				authority.
								(g)Assistance by
				the SecretaryThe Secretary shall, as authorized under section
				310(a) and to the extent practicable, make available to coastal states the
				resources and capabilities of the National Oceanic and Atmospheric
				Administration to provide technical assistance to the coastal states to prepare
				revisions to approved management programs to meet the requirements under this
				section.
								.
					615.Gulf of Mexico
			 long-term marine environmental monitoring and research program
						(a)Environmental
			 monitoring and research program required
							(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act and subject to the availability of appropriations or other sources of
			 funding, the Secretaries and the Administrator shall jointly establish and
			 carry out a long-term marine environmental monitoring and research program for
			 the marine and coastal environment of the Gulf of Mexico to ensure that the
			 Federal Government has independent, peer-reviewed scientific data and
			 information to assess long-term direct and indirect impacts on trust resources
			 located in the Gulf of Mexico and Southeast region resulting from the oil spill
			 caused by the mobile offshore drilling unit Deepwater
			 Horizon.
							(2)Period of
			 programThe Secretaries and the Administrator shall carry out the
			 program required by paragraph (1) during the 10-year period beginning on the
			 date of the commencement of the program. The Secretaries and the Administrator
			 may extend such period upon a determination by the Secretaries and the
			 Administrator that additional monitoring and research is warranted.
							(b)Scope of
			 programThe program established under subsection (a) shall
			 include the following:
							(1)Monitoring and
			 research of the physical, chemical, and biological characteristics of the
			 affected marine, coastal, and estuarine areas of the Gulf of Mexico and other
			 regions of the exclusive economic zone of the United States and adjacent
			 regions affected by the oil spill caused by the mobile offshore drilling unit
			 Deepwater Horizon.
							(2)The fate,
			 transport, and persistence of oil released during the spill and spatial
			 distribution throughout the water column, including in-situ burn
			 residues.
							(3)The fate,
			 transport, and persistence of chemical dispersants applied in-situ or on
			 surface waters.
							(4)Identification of
			 lethal and sub-lethal impacts to shellfish, fish, and wildlife resources that
			 utilize habitats located within the affected region.
							(5)Impacts to
			 regional, State, and local economies that depend on the natural resources of
			 the affected area, including commercial and recreational fisheries, tourism,
			 and other wildlife-dependent recreation.
							(6)The development
			 of criteria for the protection of marine aquatic life.
							(7)Other elements
			 considered necessary by the Secretaries and the Administrator to ensure a
			 comprehensive marine research and monitoring program to comprehend and
			 understand the implications to trust resources caused by the oil spill from the
			 mobile offshore drilling unit Deepwater Horizon.
							(c)Cooperation and
			 consultationIn developing the research and monitoring program
			 established under subsection (a), the Secretaries and the Administrator shall
			 consult with—
							(1)the National Ocean
			 Research Leadership Council established under section 7902 of title 10, United
			 States Code;
							(2)such
			 representatives from the Gulf coast States and affected countries as the
			 Secretary considers appropriate;
							(3)academic
			 institutions and other research organizations;
							(4)regional
			 information coordination entities; and
							(5)such other experts
			 with expertise in long-term environmental monitoring and research of the marine
			 environment as the Secretary considers appropriate.
							(d)Availability of
			 dataUpon review by and approval of the Attorney General
			 regarding impacts on legal claims or litigation involving the United States,
			 data and information generated through the program established under subsection
			 (a) shall be managed and archived according to the standards developed under
			 section 12304 of the Integrated Coastal and Ocean Observation System Act of
			 2009 (33 U.S.C. 3603) to ensure that it is accessible and available to
			 governmental and non-governmental personnel and to the general public for their
			 use and information.
						(e)ReportNot
			 later than 1 year after the date of the commencement of the program under
			 subsection (a) and biennially thereafter, the Secretaries and the Administrator
			 shall jointly submit to Congress a comprehensive report—
							(1)summarizing the
			 activities and findings of the program; and
							(2)detailing areas
			 and issues requiring future monitoring and research.
							(f)DefinitionsIn
			 this section:
							(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
							(2)Gulf coast
			 StateThe term Gulf coast State means each of the
			 States of Texas, Louisiana, Mississippi, Alabama, and Florida.
							(3)SecretariesThe
			 term Secretaries means the Secretary of Commerce, acting through
			 the Under Secretary for Oceans and Atmosphere, and the Secretary of the
			 Interior.
							(4)Trust
			 resourcesThe term trust resources means the living
			 and non-living natural resources belonging to, managed by, held in trust by,
			 appertaining to, or otherwise controlled by the United States, any State, an
			 Indian Tribe, or a local government.
							616.Arctic
			 research and action to conduct oil spill prevention
						(a)In
			 generalThe Secretary of Commerce shall, acting through the Under
			 Secretary for Oceans and Atmosphere and in collaboration with the heads of
			 other agencies or departments of the United States with appropriate Arctic
			 science expertise, direct research and take action to improve the ability of
			 the United States to conduct oil spill prevention, response, and recovery in
			 Arctic waters.
						(b)InclusionsResearch
			 and action under this section shall include the prioritization of
			 resources—
							(1)to
			 address—
								(A)ecological
			 baselines and environmental sensitivity indexes, including stock assessments of
			 marine mammals and other protected species in the Arctic;
								(B)identification of
			 ecological important areas, sensitive habitats, and migratory behaviors;
								(C)the development
			 of oil spill trajectory models in Arctic marine conditions;
								(D)the collection of
			 observational data essential for response strategies in the event of an oil
			 spill during both open water and ice-covered seasons, including data relating
			 to oil spill trajectory models that include data on—
									(i)currents;
									(ii)winds;
									(iii)weather;
									(iv)waves;
			 and
									(v)ice
			 forecasting;
									(E)the development
			 of a robust operational monitoring program during the open water and
			 ice-covered seasons;
								(F)improvements in
			 technologies and understanding of cold water oil recovery planning and
			 restoration implementation; and
								(G)the integration
			 of local and traditional knowledge into oil recovery research studies;
			 and
								(2)to establish a
			 robust geospatial framework for safe navigation and oil spill response through
			 increased—
								(A)hydrographic and
			 bathymetric surveying, mapping, and navigational charting;
								(B)geodetic
			 positioning; and
								(C)monitoring of
			 tides, sea levels, and currents in the Arctic.
								BImproving Coast
			 Guard response and inspection capacity
					621.Secretary
			 definedIn this subtitle,
			 except as otherwise specifically provided, the term Secretary
			 means the Secretary of the Secretary of the Department in which the Coast Guard
			 is operating.
					622.Arctic
			 maritime readiness and oil spill prevention
						(a)In
			 generalThe Commandant of the
			 Coast Guard shall assess and take action to reduce the risk and improve the
			 capability of the United States to respond to a maritime disaster in the United
			 States Beaufort and Chukchi Seas.
						(b)Matters to be
			 addressedThe assessment and
			 actions referred to in subsection (a) shall include the prioritization of
			 resources to address the following:
							(1)Oil spill
			 prevention and response capabilities and infrastructure.
							(2)The coordination
			 of contingency plans and agreements with other agencies and departments of the
			 United States, industry, and foreign governments to respond to an Arctic oil
			 spill.
							(3)The expansion of
			 search and rescue capabilities, infrastructure, and logistics, including
			 improvements of the Search and Rescue Optimal Planning System.
							(4)The provisional
			 designation of places of refuge.
							(5)The evaluation
			 and enhancement of navigational infrastructure.
							(6)The evaluation
			 and enhancement of vessel monitoring, tracking, and automated identification
			 systems and navigational aids and communications infrastructure for safe
			 navigation and marine accident prevention in the Arctic.
							(7)Shipping traffic
			 risk assessments for the Bering Strait and the Chukchi and Beaufort
			 Seas.
							(8)The integration
			 of local and traditional knowledge and concerns into prevention and response
			 strategies.
							623.Advance
			 planning and prompt decision making in closing and reopening fishing
			 grounds
						(a)Requirement
			 that area contingency plans contain area-specific protocols and
			 standards
							(1)Cooperation
			 with State and local officialsSection 311(j)(4)(B)(ii) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321(j)(4)(B)(ii)) is amended by
			 striking the semicolon after wildlife and inserting a comma and
			 including advance planning with respect to the closing and reopening of
			 fishing grounds following an oil spill;.
							(2)FrameworkSection
			 311(j)(4)(C) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(4)(C)) is amended—
								(A)by redesignating
			 clauses (vii) and (viii) as clauses (viii) and (ix), respectively; and
								(B)by inserting
			 after clause (vi) the following:
									
										(vii)develop a
				framework for advance planning and decision making with respect to the closing
				and reopening of fishing grounds following an oil spill, including protocols
				and standards for the closing and reopening of fishing
				areas;
										.
								(b)National
			 guidanceSection 311(j)(4)(D) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321(j)(4)(D)) is amended—
							(1)in clause (i) by
			 striking and at the end;
							(2)in clause (ii) by
			 striking the period and inserting ; and; and
							(3)by adding at the
			 end the following:
								
									(iii)acting through
				the Commandant of the Coast Guard and in consultation with the Under Secretary
				for Oceans and Atmosphere and any other government entities deemed appropriate,
				issue guidance for Area Committees to use in developing a framework for advance
				planning and decision making with respect to the closing and reopening of
				fishing grounds following an oil spill, which guidance shall include model
				protocols and standards for the closing and reopening of fishing
				areas.
									.
							(c)Relationship to
			 other lawsNothing in this section shall be construed as changing
			 or affecting in any way the authorities or responsibilities of the Under
			 Secretary for Oceans and Atmosphere under the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.).
						624.Oil spill
			 technology evaluation
						(a)In
			 generalThe Secretary and the Secretary of the Interior (in this
			 section referred to as the Secretaries) and the Administrator of
			 the Environmental Protection Agency (in this section referred to as the
			 Administrator) shall establish a program for the formal
			 evaluation and validation of oil pollution containment and removal methods and
			 technologies.
						(b)ApprovalThe
			 program required by subsection (a) shall establish a process for new methods
			 and technologies to be submitted, evaluated, and gain validation for use in
			 spill responses and inclusion in response plans. Following each validation, the
			 Secretaries and the Administrator shall consider whether the method or
			 technology meets a performance capability warranting designation of a new
			 standard for best available technology or methods. Any such new standard shall
			 be incorporated into each update of a response plan submitted pursuant to
			 section 311(j)(5)(E)(vii) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(5)), as amended by section 104(b)(3) of this Act.
						(c)Technology
			 clearinghouseAll technologies and methods validated under this
			 section shall be included in the comprehensive list of spill removal resources
			 maintained by the Coast Guard through the National Response Unit.
						(d)ConsultationThe
			 Secretaries and the Administrator shall consult with the Under Secretary for
			 Oceans and Atmosphere and the Secretary of Transportation in carrying out this
			 section
						625.Coast Guard
			 inspections
						(a)In
			 generalThe Secretary shall increase the frequency and
			 comprehensiveness of safety inspections of all United States and foreign-flag
			 tank vessels that enter a United States port or place, including increasing the
			 frequency and comprehensiveness of inspections of vessel age, hull
			 configuration, and past violations of any applicable discharge and safety
			 regulations under United States and international law that may indicate that
			 the class societies inspecting such vessels may be substandard, and other
			 factors relevant to the potential risk of an oil spill.
						(b)Enhanced
			 verification of structural conditionThe Secretary shall adopt,
			 as part of the Secretary's inspection requirements for tank vessels, additional
			 procedures for enhancing the verification of the reported structural condition
			 of such vessels, taking into account the Condition Assessment Scheme adopted by
			 the International Maritime Organization by Resolution 94(46) on April 27,
			 2001.
						626.Certificate of
			 inspection requirements
						(a)In
			 generalChapter 33 of title
			 46, United States Code, is amended—
							(1)in section 3301,
			 by adding at the end the following:
								
									(16)vessels and
				other structures, fixed or floating, including those which dynamically hold
				position or are attached to the seabed or subsoil, which are capable of
				exploring for, drilling for, developing, or producing oil or
				gas.
									;
				and
							(2)in section
			 3305(a)(1)—
								(A)by amending
			 subparagraph (E) to read as follows:
									
										(E)is in a condition to be operated with
				safety to life and property, including, for the entities described in paragraph
				(16) of section 3301, those systems specified in regulations required by
				paragraph
				(3);
										;
								(B)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
								(C)by adding the
			 following:
									
										(G)for vessels and other structures
				described in paragraph (16) of section 3301, complies with the highest relevant
				classification, certification, rating, and inspection standards for vessels or
				structures of the same age and type imposed by—
											(i)the American Bureau of Shipping;
				or
											(ii)another classification society
				approved by the Secretary and the Secretary of the Interior as meeting
				acceptable standards for such a society, except that the classification of
				vessels or structures under this section by a foreign classification society
				may be accepted by the Secretary and the Secretary of the Interior only—
												(I)to the extent that the government of the
				foreign country in which the society is headquartered accepts classification by
				the American Bureau of Shipping of vessels and structures used in the offshore
				exploration, development, and production of oil and gas in that country;
				and
												(II)if the foreign classification society
				has offices and maintains records in the United
				States.
												.
								(b)Regulations
							(1)Requirement for
			 regulationsNotwithstanding section 3306 of title 46, United
			 States Code, in implementing section 3305 of such title, as amended by
			 subsection (a), the Secretary and the Secretary of the Interior shall jointly
			 issue regulations specifying which systems of the vessels or structures
			 described in paragraph (16) of section 3301 of such title, as added by
			 subsection (a)(1), shall be subject to such requirements. At a minimum, such
			 systems shall include—
								(A)mobile offshore
			 drilling units;
								(B)fixed and
			 floating drilling facilities; and
								(C)risers and
			 blowout preventers.
								(2)ExceptionsThe
			 Secretary and the Secretary of the Interior may waive the standards established
			 by the regulations required by paragraph (1) for a system of an existing vessel
			 or structure if—
								(A)such system is of
			 an age or type for which meeting such requirements is impractical; and
								(B)such system poses
			 an acceptably low level of risk to the environment and to human safety.
								(3)Relationship to
			 other lawsNothing in this section shall be construed to alter or
			 limit the authority and responsibility of the Secretary or the Secretary of the
			 Interior provided by this or any other Act. The regulations required by
			 paragraph (1) shall be supplemental to any other regulation issued by the
			 Secretary or the Secretary of the Interior under any other provisions of
			 law.
							627.Navigational
			 measures for protection of natural resources
						(a)Designation of
			 at-risk areasThe Commandant of the Coast Guard, in consultation
			 the Under Secretary for Oceans and Atmosphere, shall identify areas in waters
			 subject to the jurisdiction of the United States in which routing or other
			 navigational measures are warranted to reduce the risk of oil spills and
			 potential damage to natural resources. In identifying such areas, the
			 Commandant shall give priority consideration to natural resources of particular
			 ecological importance or economic importance, including—
							(1)commercial
			 fisheries;
							(2)aquaculture
			 facilities;
							(3)marine
			 sanctuaries designated by the Secretary of Commerce pursuant to the National
			 Marine Sanctuaries Act (16 U.S.C. 1431 et seq.);
							(4)estuaries of
			 national significance designated under section 320 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330);
							(5)critical habitat,
			 as defined in section 3(5) of the Endangered Species Act of 1973 (16 U.S.C.
			 1532(5));
							(6)estuarine
			 research reserves within the National Estuarine Research Reserve System
			 established by section 315 of the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1461); and
							(7)national parks
			 and national seashores administered by the National Park Service under the
			 National Park Service Organic Act (16 U.S.C. 1 et seq.).
							(b)Factors
			 consideredIn determining whether navigational measures are
			 warranted for an area under subsection (a), the Commandant and the Under
			 Secretary for Oceans and Atmosphere shall consider, at a minimum—
							(1)the frequency of
			 transits of vessels which are required to prepare a response plan under section
			 311(j) of the Federal Water Pollution Control Act (33 U.S.C. 1321(j));
							(2)the type and
			 quantity of oil transported as cargo or fuel;
							(3)the expected
			 benefits of routing measures in reducing risks of spills;
							(4)the costs of such
			 measures;
							(5)the safety
			 implications of such measures; and
							(6)the nature and
			 value of the resources to be protected by such measures.
							(c)Establishment
			 of routing and other navigational measuresThe Commandant shall
			 establish such routing or other navigational measures for areas identified
			 under subsection (a).
						(d)Establishment
			 of areas to be avoidedTo the extent that the Commandant and the
			 Under Secretary for Oceans and Atmosphere identify areas in which navigational
			 measures are warranted for an area under subsection (a), the Secretary and the
			 Under Secretary shall seek to establish such areas through the International
			 Maritime Organization or establish comparable areas pursuant to regulations and
			 in a manner that is consistent with international law.
						(e)Oil shipment
			 data and report
							(1)Data
			 collectionThe Commandant of the Coast Guard, in consultation
			 with the Chief of Engineers, shall analyze data on oil transported as cargo on
			 vessels in the navigable waters of the United States, including information
			 on—
								(A)the quantity and
			 type of oil being transported;
								(B)the vessels used
			 for such transportation;
								(C)the frequency
			 with which each type of oil is being transported; and
								(D)the point of
			 origin, transit route, and destination of each such shipment of oil.
								(2)Quarterly
			 report
								(A)Requirement for
			 quarterly reportThe Secretary shall, not less frequently than
			 once each calendar quarter, submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report on the data collected and analyzed under
			 paragraph (1).
								(B)FormatEach
			 report submitted under subparagraph (A) shall be submitted in a format that
			 does not disclose information exempted from disclosure.
								628.Notice to
			 States of bulk oil transfers
						(a)In
			 generalA State may, by law,
			 require a person to provide notice of 24 hours or more to the State and to the
			 Coast Guard prior to transferring oil in bulk as cargo in an amount equivalent
			 to 250 barrels or more to, from, or within a vessel in State waters.
						(b)Coast Guard
			 assistanceThe Commandant of
			 the Coast Guard may assist a State in developing appropriate methodologies for
			 joint Federal and State notification of an oil transfer described in subsection
			 (a) to minimize any potential burden to vessels.
						629.Gulf of Mexico
			 Regional Citizens' Advisory Council
						(a)EstablishmentNot
			 later than 270 days after the date of enactment of this Act, the President
			 shall establish a Gulf of Mexico Regional Citizens’ Advisory Council
			 (hereinafter in this section referred to as the Council).
						(b)GoalThe
			 goal of the Council shall be to foster more effective engagement by interested
			 stakeholders and local communities in providing relevant Federal agencies and
			 the energy industry with advice on energy, safety, health, maritime, national
			 defense, and environmental aspects of offshore energy and minerals production
			 in the Gulf of Mexico.
						(c)ParticipationIn
			 establishing the Council, the President shall provide for the appropriate
			 participation by relevant stakeholders located in the coastal areas of the Gulf
			 of Mexico, including—
							(1)the commercial
			 fin, shellfish, and charter fishing industries;
							(2)the tourism,
			 hotel, and restaurant industries;
							(3)socially
			 vulnerable communities, including both indigenous and non-indigenous
			 communities;
							(4)marine and
			 coastal conservation entities;
							(5)incorporated and
			 unincorporated municipalities; and
							(6)other appropriate
			 entities.
							(d)ConsiderationIn
			 establishing the Council, the President shall take into account the experience
			 of Federal government and industry in working with the Prince William Sound
			 Regional Citizens’ Advisory Council to promote the environmentally safe
			 operation of the Alyeska Pipeline marine terminal in Valdez, Alaska, and the
			 oil tankers that use it.
						(e)Report to
			 congress prior to establishmentNot later than 180 days after the
			 date of enactment of this Act, the President shall submit to Congress a plan
			 for the appointment and operation of the Council. The report shall include a
			 description of—
							(1)the legal form
			 proposed for the Council;
							(2)the duties
			 proposed for the Council;
							(3)the manner in
			 which the work of the Council would relate to—
								(A)the execution by
			 relevant Federal agencies of their respective statutory authorities; and
								(B)the activities of
			 the energy industry;
								(4)the manner in
			 which the appointments would be made to the Council to ensure balanced
			 representation of all relevant stakeholders with respect to the goal of the
			 Council;
							(5)the manner in
			 which advice and recommendations from the Council would be treated by the
			 relevant Federal agencies and the energy industry;
							(6)provisions
			 relating to conflict of interest and protection of sensitive or confidential
			 information that may be shared with the Council; and
							(7)the manner in
			 which the activities of the Council would be financially supported.
							(f)Annual
			 reportsThe President shall require that an annual report be
			 submitted to Congress on the activities of the Council.
						630.Vessel
			 liability
						(a)In
			 generalSection 1004(a) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended by striking
			 paragraph (1) and inserting the following:
							
								(1)for a vessel that
				is—
									(A)a tank ship that
				is a single-hull vessel, including a single hull vessel fitted with double
				sides only or a double bottom only, $3,300 per gross ton or $93,600,000,
				whichever is greater;
									(B)a tank ship that
				is a double-hull vessel, $1,900 per gross ton or $16,000,000, whichever is
				greater;
									(C)a tank barge that
				is a single-hull vessel, including a single-hull vessel fitted with double
				sides only or a double bottom only, $7,000 per gross ton or $29,100,000,
				whichever is greater; or
									(D)a tank barge that
				is a double-hull vessel, $7,000 per gross ton or $10,000,000, whichever is
				greater;
									.
						(b)DefinitionsSection
			 1001(34) of the Oil Pollution Act of 1990 (33 U.S.C. 2701(34)) is
			 amended—
							(1)by redesignating
			 subparagraphs (A),(B), and (C) as clauses (i), (ii), and (iii),
			 respectively;
							(2)by striking
			 tank vessel means and inserting (A)
			 tank vessel means; and
							(3)by inserting at
			 the end the following:
								
									(B)‘tank barge’ means a
				non-self-propelled tank vessel; and
									(C)‘tank ship’ means a self-propelled
				tank
				vessel;
									.
							631.Prompt
			 intergovernmental notice of marine casualtiesSection 6101 of title 46, United States
			 Code, is amended by adding at the end the following:
						
							(j)Notice to
				States and tribal governments
								(1)Requirement to
				notifyNot later than 1 hour after receiving a report of a marine
				casualty under this section, the Secretary shall forward the report to each
				appropriate State agency and tribal government of an Indian tribe (as defined
				in section 4 of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450b)) that has jurisdiction concurrent with the United States or
				adjacent to waters in which the marine casualty occurred.
								(2)Appropriate
				State agencyEach State shall identify for the Secretary the
				appropriate State agency to receive a report under paragraph (1). Such agency
				shall be responsible for forwarding appropriate information related to such
				report to local and tribal governments within the
				State.
								.
					632.Prompt
			 publication of oil spill information
						(a)In
			 generalIn any response to an oil spill in which the Commandant
			 of the Coast Guard serves as the Federal On-Scene Coordinator leading a Unified
			 Command, the Commandant, on a publicly accessible website, shall publish all
			 written Incident Action Plans prepared and approved as a part of the response
			 to such oil spill.
						(b)Timeliness and
			 durationThe Commandant
			 shall—
							(1)publish each
			 Incident Action Plan pursuant to subsection (a) promptly after such Plan is
			 approved for implementation by the Unified Command, and in no event later than
			 12 hours into the operational period for which such Plan is prepared;
			 and
							(2)ensure that such
			 plan remains remain publicly accessible by website for the duration of the
			 response to oil spill.
							(c)Redaction of
			 personal informationThe Commandant may redact information from
			 an Incident Action Plans published pursuant to subsection (a) to the extent
			 necessary to comply with applicable privacy laws and other requirements
			 regarding personal information.
						633.Leave
			 retention authority
						(a)In
			 generalChapter 11 of title 14, United States Code, is amended by
			 inserting after section 425 the following:
							
								426.Emergency
				leave retention authority
									(a)In
				generalA duty assignment for an active duty member of the Coast
				Guard in support of a declaration of a major disaster or emergency by the
				President under the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5121 et seq.) or in response to a spill of national significance
				shall be treated, for the purpose of section 701(f)(2) of title 10, as a duty
				assignment in support of a contingency operation.
									(b)DefinitionsIn
				this section:
										(1)DischargeThe
				term discharge has the meaning given that term in section 1001(7)
				of the Oil Pollution Act of 1990 (33 U.S.C. 2701(7)).
										(2)Spill of
				national significanceThe term spill of national
				significance means a discharge of oil or a hazardous substance that is
				declared by the Commandant to be a spill of national
				significance.
										.
						(b)Clerical
			 amendmentThe analysis for such chapter is amended by inserting
			 after the item relating to section 425 the following:
							
								
									426. Emergency leave retention
				authority.
								
								.
						VIICatastrophic
			 incident planning
				701.Catastrophic
			 incident planning
					(a)Catastrophic
			 incident planning initiativeChapter 1 of subtitle C of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 741 et seq.) is
			 amended by adding at the end the following:
						
							655.Catastrophic
				incident planning
								(a)DefinitionsIn
				this section—
									(1)the term
				catastrophic incident plan means a plan to prevent, prepare for,
				protect against, respond to, and recover from catastrophic incidents;
									(2)the term
				critical infrastructure has the meaning given that term in section
				1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e)); and
									(3)the term
				National Response Framework means the successor document to the
				National Response Plan issued in January 2008, or any other successor plan
				prepared under section 504(a)(6) of the Homeland Security Act of 2002 (6 U.S.C.
				314(a)(6)).
									(b)Coordinated
				planning
									(1)In
				generalThe President shall ensure that there is a coordinated
				system of catastrophic incident plans throughout the Federal Government.
									(2)ImplementationIn
				carrying out paragraph (1), the President shall—
										(A)identify risks of
				catastrophic incidents, including across all critical infrastructure
				sectors;
										(B)prioritize risks
				of catastrophic incidents to determine for which risks the development of
				catastrophic incident plans is most necessary or likely to be most
				beneficial;
										(C)ensure that
				Federal agencies coordinate to develop comprehensive and effective catastrophic
				incident plans to address prioritized catastrophic risks; and
										(D)review
				catastrophic incident plans developed by Federal agencies to ensure the
				effectiveness of the plans, including assessing whether—
											(i)the assumptions
				underlying the catastrophic incident plans are realistic;
											(ii)the resources
				identified to implement the catastrophic incident plans are adequate, including
				that the catastrophic incident plans address the need for surge
				capacity;
											(iii)exercises
				designed to evaluate the catastrophic incident plans are adequate;
											(iv)the catastrophic
				incident plans incorporate lessons learned from other catastrophic incidents,
				include those in other countries, where appropriate;
											(v)the catastrophic
				incident plans appropriately account for new events and situations;
											(vi)the catastrophic
				incident plans adequately address the need for situational awareness and
				information sharing;
											(vii)the number,
				skills, and training of the available workforce is sufficient to implement the
				catastrophic incident plans;
											(viii)the
				catastrophic incident plans reflect coordination with governmental and
				nongovernmental entities that would play a significant role in the response to
				the catastrophic incident; and
											(ix)the catastrophic
				incident plans set forth a clear command structure and allocation of
				responsibilities consistent with the National Response Framework and the
				National Incident Management System.
											(c)ReportNot
				later than 1 year after the date of enactment of the
				Clean Energy Jobs and Oil Company
				Accountability Act of 2010, and annually thereafter until
				December 31, 2020, the President shall submit a report to the appropriate
				committees of Congress that includes—
									(1)a discussion of
				the status of catastrophic incident planning efforts required under this
				section, including a list of all catastrophic incident plans in progress or
				completed; and
									(2)a report on
				planning efforts by Federal agencies required under section 653, including any
				certification under subsection
				653(d).
									.
					(b)Office of
			 Catastrophic PlanningTitle V of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following:
						
							525.Catastrophic
				incident planning
								(a)DefinitionIn
				this section, the term catastrophic incident plan means a plan to
				prevent, prepare for, protect against, respond to, and recover from a
				catastrophic incident.
								(b)EstablishmentThe
				Secretary shall establish an Office of Catastrophic Planning in the Agency,
				which shall be headed by a Director of Catastrophic Planning.
								(c)MissionThe
				mission of the Office of Catastrophic Planning shall be to lead efforts within
				the Department, and to support, promote, and coordinate efforts throughout the
				Federal Government, by State, local and tribal governments, and by the private
				sector, to plan effectively to prevent, prepare for, protect against, respond
				to, and recover from catastrophic incidents, whether natural disasters, acts of
				terrorism, or other man-made disasters.
								(d)ResponsibilitiesThe
				responsibilities of the Director of Catastrophic Planning shall include—
									(1)assisting the
				President and Federal agencies in identifying risks of catastrophic incidents
				for which planning is likely to be most needed or beneficial, including risks
				across all critical infrastructure sectors;
									(2)leading the
				efforts of the Department to prepare catastrophic incident plans to address
				risks in the areas of responsibility of the Department;
									(3)providing support
				to other Federal agencies by—
										(A)providing
				guidelines, standards, training, and technical assistance to assist the
				agencies in developing effective catastrophic incident plans in the areas of
				responsibility of the agencies;
										(B)assisting the
				agencies in the assessment of the catastrophic incident plans of the agencies,
				including through assistance with the design and evaluation of exercises;
				and
										(C)assisting the
				agencies in developing tools to meaningfully evaluate catastrophic incident
				plans submitted to the agency by private sector entities;
										(4)ensuring
				coordination with State, local, and tribal governments in the development of
				Federal catastrophic incident plans;
									(5)providing
				assistance to State, local, and tribal governments in developing catastrophic
				incident plans, including supporting the development of catastrophic incident
				annexes under section 613 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5196b);
									(6)promoting and
				supporting appropriate catastrophic incident planning by private sector
				entities, including private sector entities that own or manage critical
				infrastructure;
									(7)promoting the
				training and education of additional emergency planners
									(8)assisting the
				Administrator in the preparation of the catastrophic resource report required
				under section 652(b) of the Post-Katrina Emergency Management Reform Act of
				2006 (6 U.S.C. 752(b));
									(9)assisting the
				President in ensuring consistency and coordination across Federal catastrophic
				incident plans; and
									(10)otherwise
				assisting the President in implementing section 655 of the Post-Katrina
				Emergency Management Reform Act of
				2006.
									.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as are necessary to carry out this section, for each of fiscal years 2011
			 through 2020.
					(d)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 524 the following:
						
							
								Sec. 525. Catastrophic incident
				planning.
							
							.
					702.Alignment of
			 response frameworks
					(a)DefinitionsIn
			 this section—
						(1)the term
			 National Response Framework means the successor document to the
			 National Response Plan issued in January 2008, or any other successor plan
			 prepared under section 504(a)(6) of the Homeland Security Act of 2002 (6 U.S.C.
			 314(a)(6));
						(2)the term
			 National Contingency Plan means the National Contingency Plan
			 prepared under section 311(d) of the Federal Water Pollution Control Act (33
			 U.S.C. 1321(d)) or revised under section 105 of the Comprehensive Environmental
			 Response, Compensation and Liability Act (42 U.S.C. 9605); and
						(3)the term
			 plans means the National Response Framework, the National
			 Contingency Plan, and any other plan the Secretary of Homeland Security and the
			 Administrator of the Environmental Protection Agency jointly determine plays a
			 significant role in guiding the response by the Federal Government to the
			 discharge of oil or other hazardous substances.
						(b)Alignment of
			 plansNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Homeland Security (in coordination with the Administrator
			 of the Federal Emergency Management Agency and the Commandant of the Coast
			 Guard) and the Administrator of the Environmental Protection Agency, in
			 conjunction with the head of any other Federal agency determined appropriate by
			 the President, shall review the plans and submit to Congress a report
			 regarding—
						(1)the coordination
			 and consistency between the plans, including with respect to—
							(A)unified command
			 and reporting structures;
							(B)relationships
			 with State, local, and tribal governments;
							(C)assignment of
			 support responsibilities among Federal agencies;
							(2)lessons learned
			 from an initial post-incident analysis of the implementation of the plans
			 during the response by the Federal Government to the discharge of oil arising
			 from the explosion on and sinking of the mobile offshore drilling unit
			 Deepwater Horizon;
						(3)recommendations
			 for modifications to the plans to ensure coordination and, where appropriate,
			 consistency between the plans and to maximize the purpose of each plan,
			 consistent with statutory authorities;
						(4)planned actions
			 to address any modifications recommended under paragraph (3); and
						(5)how the plans
			 will be integrated in the event of a disaster occurring after the date of the
			 report involving a discharge of oil or other hazardous material.
						(c)Savings
			 clauseNothing in this section requires a modification to the
			 National Contingency Plan or the National Response Framework or affects the
			 authority of the Administrator of the Environmental Protection Agency or the
			 Secretary of Homeland Security to modify or carry out the National Contingency
			 Plan or the National Response Framework.
					VIIISubpoena power
			 for National Commission on the BP Deepwater Horizon Oil Spill and Offshore
			 Drilling
				801.Subpoena power for
			 National Commission on the BP Deepwater Horizon Oil Spill and Offshore
			 Drilling
					(a)Subpoena
			 powerThe National Commission
			 on the BP Deepwater Horizon Oil Spill and Offshore Drilling established by
			 Executive Order No. 13543 of May 21, 2010 (referred to in this section as the
			 Commission), may issue subpoenas to compel the attendance and
			 testimony of witnesses and the production of books, records, correspondence,
			 memoranda, and other documents.
					(b)Issuance
						(1)AuthorizationA
			 subpoena may be issued under this section only by—
							(A)agreement of the
			 Co-Chairs of the Commission; or
							(B)the affirmative
			 vote of a majority of the members of the Commission.
							(2)Justice
			 department coordination
							(A)Notification
								(i)In
			 generalThe Commission shall
			 notify the Attorney General or designee of the intent of the Commission to
			 issue a subpoena under this section, the identity of the witness, and the
			 nature of the testimony sought before issuing such a subpoena.
								(ii)Form and
			 contentThe form and content
			 of the notice shall be set forth in the guidelines to be issued under
			 subparagraph (D).
								(B)Conditions for
			 objection to issuanceThe Commission may not issue a subpoena
			 under authority of this section if the Attorney General objects to the issuance
			 of the subpoena on the basis that the taking of the testimony is likely to
			 interfere with any—
								(i)Federal or State
			 criminal investigation or prosecution; or
								(ii)pending
			 investigation under sections 3729 through 3732 of title 31, United States Code
			 (commonly known as the Civil False Claims Act) or other Federal
			 law providing for civil remedies, or any civil litigation to which the United
			 States or any Federal agencies is or is likely to be a party.
								(C)Notification of
			 objectionThe Attorney
			 General or relevant United States Attorney shall notify the Commission of an
			 objection raised under this paragraph without unnecessary delay and as set
			 forth in the guidelines to be issued under subparagraph (D).
							(D)GuidelinesAs
			 soon as practicable, but no later than 30 days after the date of the enactment
			 of this Act, the Attorney General, after consultation with the Commission,
			 shall issue guidelines to carry out this subsection.
							(3)Signature and
			 serviceA subpoena issued under this section may be—
							(A)issued under the
			 signature of either Co-Chair or any member designated by a majority of the
			 Commission; and
							(B)served by any
			 person designated by the Co-Chairs or a member designated by a majority of the
			 Commission.
							(c)Enforcement
						(1)Required
			 procedures
							(A)In
			 generalIn the case of contumacy of any person issued a subpoena
			 under this section or refusal by the person to comply with the subpoena, the
			 Commission shall request the Attorney General to seek enforcement of the
			 subpoena.
							(B)EnforcementOn
			 such request, the Attorney General shall seek enforcement of the subpoena in a
			 court described in paragraph (2).
							(C)OrderThe
			 court in which the Attorney General seeks enforcement of the subpoena—
								(i)shall issue an
			 order requiring the subpoenaed person to appear at any designated place to
			 testify or to produce documentary or other evidence; and
								(ii)may punish any
			 failure to obey the order as a contempt of that court.
								(2)Jurisdiction for
			 enforcementAny United States district court for a judicial
			 district in which a person issued a subpoena under this section resides, is
			 served, or may be found, or in which the subpoena is returnable, shall have
			 jurisdiction to enforce the subpoena as provided in paragraph (1).
						IXCoral Reef
			 Conservation Act amendments
				901. Short
			 titleThis title may be cited
			 as the Coral Reef Conservation
			 Amendments Act of 2010.
				902. Amendment of
			 Coral Reef Conservation Act of 2000Except as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to or repeal of a section or other provision, the reference shall be
			 considered to be made to a section or other provision of the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.).
				903.Agreements;
			 redesignationsThe Act (16
			 U.S.C. 6401 et seq.) is amended—
					(1)by redesignating
			 section 208 (16 U.S.C. 6407) as section 213;
					(2)by redesignating
			 section 209 (16 U.S.C. 6408) as section 214; and
					(3)by redesignating
			 section 210 (16 U.S.C. 6409) as section 215.
					904.Emergency
			 assistanceSection 206 (16
			 U.S.C. 6405) is amended to read as follows:
					
						206.Emergency
				assistanceThe Secretary, in
				cooperation with the Administrator of the Federal Emergency Management Agency,
				as appropriate, may provide assistance to any State, local, or territorial
				government agency with jurisdiction over coral reef ecosystems to address any
				unforeseen or disaster-related circumstance pertaining to coral reef
				ecosystems.
						.
				905. Emergency
			 response, stabilization, and restorationSection 207 (16 U.S.C. 6406) is amended to
			 read as follows:
					
						207.Emergency
				response, stabilization, and restoration
							(a)Establishment
				of accountThe Secretary shall establish an account (to be called
				the Emergency Response, Stabilization, and Restoration Account)
				in the Damage Assessment Restoration Revolving Fund established by the
				Department of Commerce Appropriations Act, 1991 (Public Law 101–515; 33 U.S.C.
				2706 note), for implementation of this title for emergency actions.
							(b)Deposits
								(1)DepositsThere
				shall be deposited in the Emergency Response, Stabilization, and Restoration
				Account amounts as follows:
									(A)Amounts
				appropriated for the Account.
									(B)Amounts received
				by the United States pursuant to this title.
									(C)Amounts otherwise
				authorized for deposit in the Account by this title.
									(2)Availability of
				depositsAmounts deposited in the Account shall be available for
				use by the Secretary for emergency response, stabilization, and restoration
				activities under this
				title.
								.
				906. Prohibited
			 activities
					(a)In
			 generalThe Act (16 U.S.C. 6401 et seq.) is amended by inserting
			 after section 207 the following:
						
							208.Prohibited
				activities and scope of prohibitions
								(a)Provisions as
				complementaryThe provisions of this section are in addition to,
				and shall not affect the operation of, other Federal, State, or local laws or
				regulations providing protection to coral reef ecosystems.
								(b)Destruction,
				loss, taking, or injury
									(1)In
				generalExcept as provided in paragraph (2), it is unlawful for
				any person to destroy, take, cause the loss of, or injure any coral reef or any
				component thereof.
									(2)ExceptionsThe
				destruction, loss, taking, or injury of a coral reef or any component thereof
				is not unlawful if it—
										(A)was caused by the
				use of fishing gear used in a manner permitted under the Magnuson-Stevens
				Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) or other
				Federal or State law;
										(B)was caused by an
				activity that is authorized or allowed by Federal or State law (including
				lawful discharges from vessels, such as graywater, cooling water, engine
				exhaust, ballast water, or sewage from marine sanitation devices), unless the
				destruction, loss, or injury resulted from actions such as vessel groundings,
				vessel scrapings, anchor damage, excavation not authorized by Federal or State
				permit, or other similar activities;
										(C)was the necessary
				result of bona fide marine scientific research (including marine scientific
				research activities approved by Federal, State, or local permits), other than
				excessive sampling or collecting, or actions such as vessel groundings, vessel
				scrapings, anchor damage, excavation, or other similar activities;
										(D)(i)was caused by a Federal
				Government agency during—
												(I)an emergency that posed an unacceptable
				threat to human health or safety or to the marine environment;
												(II)an emergency that posed a threat to
				national security; or
												(III)an activity necessary for law
				enforcement or search and rescue; and
												(ii)could not reasonably be avoided;
				or
											(E)was caused by an
				action taken by the master of the vessel in an emergency situation to ensure
				the safety of the vessel or to save a life at sea.
										(c)Interference
				with enforcementIt is unlawful for any person to interfere with
				the enforcement of this title by—
									(1)refusing to
				permit any officer authorized to enforce this title to board a vessel (other
				than a vessel operated by the Department of Defense or United States Coast
				Guard) subject to such person's control for the purposes of conducting any
				search or inspection in connection with the enforcement of this title;
									(2)resisting,
				opposing, impeding, intimidating, harassing, bribing, interfering with, or
				forcibly assaulting any person authorized by the Secretary to implement this
				title or any such authorized officer in the conduct of any search or inspection
				performed under this title; or
									(3)submitting false
				information to the Secretary or any officer authorized to enforce this title in
				connection with any search or inspection conducted under this title.
									(d)Violations of
				title, permit, or regulationIt is unlawful for any person to
				violate any provision of this title, any permit issued pursuant to this title,
				or any regulation promulgated pursuant to this title.
								(e)Possession and
				distributionIt is unlawful for any person to possess, sell,
				deliver, carry, transport, or ship by any means any coral taken in violation of
				this
				title.
								.
					(b)Emergency
			 action regulationsThe Secretary of Commerce shall initiate a
			 rulemaking proceeding to prescribe the circumstances and conditions under which
			 the exception in section 208(b)(2)(E) of the Coral Reef Conservation Act of
			 2000, as added by subsection (a), applies and shall issue a final rule pursuant
			 to that rulemaking as soon as practicable but not later than 1 year after the
			 date of the enactment of this Act. Nothing in this subsection shall be
			 construed to require the issuance of such regulations before the exception
			 provided by that section is in effect.
					907. Destruction
			 of coral reefsThe Act (16
			 U.S.C. 6401 et seq.) is amended by inserting after section 208, as added by
			 section 906 of this title, the following:
					
						209.Destruction,
				loss, or taking of, or injury to, coral reefs
							(a)Liability
								(1)Liability to
				the united statesExcept as provided in subsection (f), all
				persons who engage in an activity that is prohibited under subsections (b) or
				(d) of section 208, or create an imminent risk thereof, are liable, jointly and
				severally, to the United States for an amount equal to the sum of—
									(A)response costs
				and damages resulting from the destruction, loss, taking, or injury, or
				imminent risk thereof, including damages resulting from the response
				actions;
									(B)costs of seizure,
				forfeiture, storage, and disposal arising from liability under this section;
				and
									(C)interest on that
				amount calculated in the manner described in section 1005 of the Oil Pollution
				Act of 1990 (33 U.S.C. 2705).
									(2)Liability in
				rem
									(A)In
				generalAny vessel used in an activity that is prohibited under
				subsection (b) or (d) of section 208, or creates an imminent risk thereof,
				shall be liable in rem to the United States for an amount equal to the sum
				of—
										(i)response costs
				and damages resulting from such destruction, loss, or injury, or imminent risk
				thereof, including damages resulting from the response actions;
										(ii)costs of
				seizure, forfeiture, storage, and disposal arising from liability under this
				section; and
										(iii)interest on
				that amount calculated in the manner described in section 1005 of the Oil
				Pollution Act of 1990 (33 U.S.C. 2705).
										(B)Maritime
				liensThe amount of liability shall constitute a maritime lien on
				the vessel and may be recovered in an action in rem in any district court of
				the United States that has jurisdiction over the vessel.
									(3)DefensesA
				person or vessel is not liable under this subsection if that person or vessel
				establishes that the destruction, loss, taking, or injury was caused solely by
				an act of God, an act of war, or an act or omission of a third party (other
				than an employee or agent of the defendant or one whose act or omission occurs
				in connection with a contractual relationship, existing directly or indirectly
				with the defendant), and the person or master of the vessel acted with due
				care.
								(4)No limit to
				liabilityNothing in chapter 305 or section 30706 of title 46,
				United States Code, shall limit liability to any person under this
				title.
								(b)Response
				actions and damage assessment
								(1)Response
				actionsThe Secretary may undertake or authorize all necessary
				actions to prevent or minimize the destruction, loss, or taking of, or injury
				to, coral reefs, or components thereof, or to minimize the risk or imminent
				risk of such destruction, loss, or injury.
								(2)Damage
				assessment
									(A)In
				generalThe Secretary shall assess damages to coral reefs and
				shall consult with State officials regarding response and damage assessment
				actions undertaken for coral reefs within State waters.
									(B)Prohibition on
				double recoveryThere shall be no double recovery under this
				title for coral reef damages, including the cost of damage assessment, for the
				same incident.
									(c)Commencement of
				civil action for response costs and damages
								(1)CommencementThe
				Attorney General, upon the request of the Secretary, may commence a civil
				action against any person or vessel that may be liable under subsection (a) of
				this section for response costs, seizure, forfeiture, storage, or disposal
				costs, and damages, and interest on that amount calculated in the manner
				described in section 1005 of the Oil Pollution Act of 1990 (33 U.S.C. 2705).
				The Secretary, acting as trustee for coral reefs for the United States, shall
				submit a request for such an action to the Attorney General whenever a person
				or vessel may be liable for such costs or damages.
								(2)Venue in civil
				actionsA civil action under this title may be brought in the
				United States district court for any district in which—
									(A)the defendant is
				located, resides, or is doing business, in the case of an action against a
				person;
									(B)the vessel is
				located, in the case of an action against a vessel;
									(C)the destruction,
				loss, or taking of, or injury to a coral reef, or component thereof, occurred
				or in which there is an imminent risk of such destruction, loss, or injury;
				or
									(D)where some or all
				of the coral reef or component thereof that is the subject of the action is not
				within the territory covered by any United States district court, such action
				may be brought either in the United States district court for the district
				closest to the location where the destruction, loss, injury, or risk of injury
				occurred, or in the United States District Court for the District of
				Columbia.
									(d)Use of
				recovered amounts
								(1)In
				generalAny costs, including response costs and damages recovered
				by the Secretary under this section shall—
									(A)be deposited into
				an account or accounts in the Damage Assessment Restoration Revolving Fund
				established by the Department of Commerce Appropriations Act, 1991 (33 U.S.C.
				2706 note), or the Natural Resource Damage Assessment and Restoration Fund
				established by the Department of the Interior and Related Agencies
				Appropriations Act, 1992 (43 U.S.C. 1474b), as appropriate given the location
				of the violation;
									(B)be available for
				use by the Secretary without further appropriation and remain available until
				expended; and
									(C)be for use, as
				the Secretary considers appropriate—
										(i)to reimburse the
				Secretary or any other Federal or State agency that conducted activities under
				subsection (a) or (b) of this section for costs incurred in conducting the
				activity;
										(ii)to be
				transferred to the Emergency Response, Stabilization, and Restoration Account
				established under section 208(d) to reimburse that account for amounts used for
				authorized emergency actions; and
										(iii)after
				reimbursement of such costs, to restore, replace, or acquire the equivalent of
				any coral reefs, or components thereof, including the reasonable costs of
				monitoring, or to minimize or prevent threats of equivalent injury to, or
				destruction of coral reefs, or components thereof.
										(2)Restoration
				considerationsIn development of restoration alternatives under
				paragraph (1)(C), the Secretary shall consider State and territorial
				preferences and, if appropriate, shall prioritize restoration projects with
				geographic and ecological linkages to the injured resources.
								(e)Statute of
				limitationsAn action for response costs or damages under
				subsection (c) shall be barred unless the complaint is filed not later than 3
				years after the date on which the Secretary completes a damage assessment and
				restoration plan for the coral reefs, or components thereof, to which the
				action relates.
							(f)Federal
				government activitiesIn the event of threatened or actual
				destruction of, loss of, or injury to a coral reef or component thereof
				resulting from an incident caused by a component of any Department or agency of
				the United States Government, the cognizant Department or agency shall satisfy
				its obligations under this section by promptly, in coordination with the
				Secretary, taking appropriate actions to respond to and mitigate the harm and
				restoring or replacing the coral reef or components thereof and reimbursing the
				Secretary for all assessment
				costs.
							.
				908.
			 EnforcementThe Act (16 U.S.C.
			 6401 et seq.) is amended by inserting after section 209, as added by section
			 907 of this title, the following:
					
						210.Enforcement
							(a)In
				generalThe Secretary shall conduct enforcement activities to
				carry out this title.
							(b)Powers of
				authorized officers
								(1)In
				generalAny person who is authorized to enforce this title
				may—
									(A)board, search,
				inspect, and seize any vessel or other conveyance suspected of being used to
				violate this title, any regulation promulgated under this title, or any permit
				issued under this title, and any equipment, stores, and cargo of such vessel,
				except that such authority shall not exist with respect to vessels owned or
				time chartered by a uniformed service (as defined in section 101 of title 10,
				United States Code) as warships or naval auxiliaries;
									(B)seize wherever
				found any component of coral reef taken or retained in violation of this title,
				any regulation promulgated under this title, or any permit issued under this
				title;
									(C)seize any
				evidence of a violation of this title, any regulation promulgated under this
				title, or any permit issued under this title;
									(D)execute any
				warrant or other process issued by any court of competent jurisdiction;
									(E)exercise any
				other lawful authority; and
									(F)arrest any
				person, if there is reasonable cause to believe that such person has committed
				an act prohibited by section 208.
									(2)Naval auxiliary
				definedIn this subsection, the term naval auxiliary
				means a vessel, other than a warship, that is owned by or under the exclusive
				control of a uniformed service and used at the time of the destruction, take,
				loss, or injury for government, non-commercial service, including combat
				logistics force vessels, pre-positioned vessels, special mission vessels, or
				vessels exclusively used to transport military supplies and materials.
								(c)Civil
				enforcement and permit sanctions
								(1)Civil
				administrative penalty
									(A)In
				generalAny person subject to the jurisdiction of the United
				States who violates this title or any regulation promulgated or permit issued
				hereunder, shall be liable to the United States for a civil administrative
				penalty of not more than $200,000 for each such violation, to be assessed by
				the Secretary.
									(B)Continuing
				violationsEach day of a continuing violation shall constitute a
				separate violation.
									(C)Determination
				of amountIn determining the amount of civil administrative
				penalty, the Secretary shall take into account the nature, circumstances,
				extent, and gravity of the prohibited acts committed and, with respect to the
				violator, the degree of culpability, and any history of prior violations, and
				such other matters as justice may require.
									(D)Consideration
				of ability to payIn assessing such penalty, the Secretary may
				also consider information related to the ability of the violator to pay.
									(2)Permit
				sanctionsFor any person subject to the jurisdiction of the
				United States who has been issued or has applied for a permit under this title,
				and who violates this title or any regulation or permit issued under this
				title, the Secretary may deny, suspend, amend, or revoke in whole or in part
				any such permit. For any person who has failed to pay or defaulted on a payment
				agreement of any civil penalty or criminal fine or liability assessed pursuant
				to any natural resource law administered by the Secretary, the Secretary may
				deny, suspend, amend or revoke in whole or in part any permit issued or applied
				for under this title.
								(3)Imposition of
				civil judicial penalties
									(A)In
				generalAny person who violates any provision of this title, any
				regulation promulgated or permit issued thereunder, shall be subject to a civil
				judicial penalty not to exceed $250,000 for each such violation.
									(B)Continuing
				violationsEach day of a continuing violation shall constitute a
				separate violation.
									(C)Civil
				actionsThe Attorney General, upon the request of the Secretary,
				may commence a civil action in an appropriate district court of the United
				States, and such court shall have jurisdiction to award civil penalties and
				such other relief as justice may require.
									(D)Amounts of
				civil penaltiesIn determining the amount of a civil penalty, the
				court shall take into account the nature, circumstances, extent, and gravity of
				the prohibited acts committed and, with respect to the violator, the degree of
				culpability, any history of prior violations, and such other matters as justice
				may require.
									(E)Consideration
				of ability to payIn imposing such penalty, the district court
				may also consider information related to the ability of the violator to
				pay.
									(4)NoticeNo
				penalty or permit sanction shall be assessed under this subsection until after
				the person charged has been given notice and an opportunity for a
				hearing.
								(5)In rem
				jurisdictionA vessel used in violating this title, any
				regulation promulgated under this title, or any permit issued under this title,
				shall be liable in rem for any civil penalty assessed for such violation. Such
				penalty shall constitute a maritime lien on the vessel and may be recovered in
				an action in rem in the district court of the United States having jurisdiction
				over the vessel.
								(6)Collection of
				penalties
									(A)In
				generalIf any person fails to pay an assessment of a civil
				penalty under this section after it has become a final and unappealable order,
				or after the appropriate court has entered final judgment in favor of the
				Secretary, the Secretary shall refer the matter to the Attorney General, who
				shall recover the amount assessed in any appropriate district court of the
				United States (plus interest at current prevailing rates from the date of the
				final order).
									(B)Not subject to
				reviewIn such action, the validity and appropriateness of the
				final order imposing the civil penalty shall not be subject to review.
									(C)Attorney's
				fees, costs, and nonpayment penalty
										(i)In
				generalAny person who fails to pay, on a timely basis, the
				amount of an assessment of a civil penalty shall be required to pay, in
				addition to such amount and interest, attorney's fees and costs for collection
				proceedings and a quarterly nonpayment penalty for each quarter during which
				such failure to pay persists.
										(ii)Amount of
				nonpayment penaltySuch nonpayment penalty shall be in an amount
				equal to 20 percent of the aggregate amount of such person's penalties and
				nonpayment penalties that are unpaid as of the beginning of such
				quarter.
										(7)Compromise or
				other action by secretaryThe Secretary may compromise, modify,
				or remit, with or without conditions, any civil administrative penalty or
				permit sanction which is or may be imposed under this section and that has not
				been referred to the Attorney General for further enforcement action.
								(8)Jurisdiction
									(A)In
				generalThe several district courts of the United States shall
				have jurisdiction over any actions brought by the United States arising under
				this section.
									(B)American
				SamoaFor the purpose of this section, American Samoa shall be
				included within the judicial district of the District Court of the United
				States for the District of Hawaii.
									(C)Treatment of
				violationsEach violation shall be a separate offense and the
				offense shall be deemed to have been committed not only in the district where
				the violation first occurred, but also in any other district as authorized by
				law.
									(d)Forfeiture
								(1)Criminal
				forfeiture
									(A)In
				generalA person who is convicted of an offense in violation of
				this title shall forfeit to the United States—
										(i)any property,
				real or personal, constituting or traceable to the gross proceeds taken,
				obtained, or retained, in connection with or as a result of the offense,
				including, without limitation, any coral reef or coral reef component (or the
				fair market value thereof); and
										(ii)any property,
				real or personal, used or intended to be used, in any manner, to commit or
				facilitate the commission of the offense, including, without limitation, any
				vessel (including the vessel's equipment, stores, catch and cargo), vehicle,
				aircraft, or other means of transportation.
										(B)Application of
				certain provisions of Controlled Substances ActPursuant to
				section 2461(c) of title 28, United States Code, the provisions of section 413
				of the Controlled Substances Act (21 U.S.C. 853) other than subsection (d)
				thereof shall apply to criminal forfeitures under this section.
									(2)Civil
				forfeitureThe property set forth below shall be subject to
				forfeiture to the United States in accordance with the provisions of chapter 46
				of title 18, United States Code, and no property right shall exist in
				it:
									(A)Any property,
				real or personal, constituting or traceable to the gross proceeds taken,
				obtained, or retained, in connection with or as a result of a violation of this
				title, including, without limitation, any coral reef or coral reef component
				(or the fair market value thereof).
									(B)Any property,
				real or personal, used or intended to be used, in any manner, to commit or
				facilitate the commission of a violation of this title, including, without
				limitation, any vessel (including the vessel's equipment, stores, catch and
				cargo), vehicle, aircraft, or other means of transportation.
									(3)Application of
				customs laws
									(A)In
				generalAll provisions of law relating to seizure, summary
				judgment, and judicial forfeiture and condemnation for violation of the customs
				laws, the disposition of the property forfeited or condemned or the proceeds
				from the sale thereof, the remission or mitigation of such forfeitures, and the
				compromise of claims shall apply to seizures and forfeitures incurred, or
				alleged to have been incurred, under the provisions of this title, insofar as
				applicable and not inconsistent with the provisions hereof.
									(B)Authority for
				actions by SecretaryFor seizures and forfeitures of property
				under this section by the Secretary, such duties as are imposed upon the
				customs officer or any other person with respect to the seizure and forfeiture
				of property under the customs law may be performed by such officers as are
				designated by the Secretary or, upon request of the Secretary, by any other
				agency that has authority to manage and dispose of seized property.
									(4)PresumptionFor
				the purposes of this section there is a rebuttable presumption that all coral
				reefs, or components thereof, found on board a vessel that is used or seized in
				connection with a violation of this title or of any regulation promulgated
				under this title were taken, obtained, or retained in violation of this title
				or of a regulation promulgated under this title.
								(e)Payment of
				storage, care, and other costsAny person assessed a civil
				penalty for a violation of this title or of any regulation promulgated under
				this title and any claimant in a forfeiture action brought for such a
				violation, shall be liable for the reasonable costs incurred by the Secretary
				in storage, care, and maintenance of any property seized in connection with the
				violation.
							(f)Expenditures
								(1)Deposit and
				availabilityNotwithstanding section 3302 of title 31, United
				States Code, or section 311 of the Magnuson-Stevens Fishery Conservation and
				Management Act (16 U.S.C. 1861), amounts received by the United States as civil
				penalties under subsection (c) of this section, forfeitures of property under
				subsection (d) of this section, and costs imposed under subsection (e) of this
				section, shall—
									(A)be placed into an
				account;
									(B)be available for
				use by the Secretary without further appropriation; and
									(C)remain available
				until expended.
									(2)Use of
				forfeitures and costsAmounts received under this section for
				forfeitures under subsection (d) and costs imposed under subsection (e) shall
				be used to pay the reasonable and necessary costs incurred by the Secretary to
				provide temporary storage, care, maintenance, and disposal of any property
				seized in connection with a violation of this title or any regulation
				promulgated under this title.
								(3)Use of civil
				penaltiesAmounts received under this section as civil penalties
				under subsection (c) of this section and any amounts remaining after the
				operation of paragraph (2) of this subsection shall—
									(A)be used to
				stabilize, restore, or otherwise manage the coral reef with respect to which
				the violation occurred that resulted in the penalty or forfeiture;
									(B)be transferred to
				the Emergency Response, Stabilization, and Restoration Account established
				under section 207(a) or an account described in section 209(d)(1), to reimburse
				such account for amounts used for authorized emergency actions;
									(C)be used to
				conduct monitoring and enforcement activities;
									(D)be used to
				conduct research on techniques to stabilize and restore coral reefs;
									(E)be used to
				conduct activities that prevent or reduce the likelihood of future damage to
				coral reefs;
									(F)be used to
				stabilize, restore or otherwise manage any other coral reef; or
									(G)be used to pay a
				reward to any person who furnishes information leading to an assessment of a
				civil penalty, or to a forfeiture of property, for a violation of this title or
				any regulation promulgated under this title.
									(g)Criminal
				enforcement
								(1)Interference
				with enforcementAny person (other than a foreign government or
				any entity of such government) who knowingly commits any act prohibited by
				section 208(c) of this title shall be imprisoned for not more than 5 years and
				shall be fined not more than $500,000 for individuals or $1,000,000 for an
				organization; except that if in the commission of any such offense the
				individual uses a dangerous weapon, engages in conduct that causes bodily
				injury to any officer authorized to enforce the provisions of this title, or
				places any such officer in fear of imminent bodily injury, the maximum term of
				imprisonment is not more than 10 years.
								(2)Other knowing
				violations Any person (other than a foreign government or any
				entity of such government) who knowingly violates subsection (b), (d), or (e)
				of section 208 shall be fined under title 18, United States Code, or imprisoned
				not more than 5 years or both.
								(3)Other unknowing
				violationsAny person (other than a foreign government or any
				entity of such government) who violates subsection (b), (d), or (e) of section
				208, and who, in the exercise of due care should know that such person's
				conduct violates subsection (b), (d), or (e) of section 208, shall be fined
				under title 18, United States Code, or imprisoned not more than 1 year, or
				both.
								(4)Jurisdiction
									(A)In
				generalThe several district courts of the United States shall
				have jurisdiction over any actions brought by the United States arising under
				this subsection.
									(B)American
				SamoaFor the purpose of this subsection, American Samoa shall be
				included within the judicial district of the District Court of the United
				States for the District of Hawaii.
									(C)Treatment of
				violationsEach violation shall be a separate offense and the
				offense shall be deemed to have been committed not only in the district where
				the violation first occurred, but also in any other district as authorized by
				law. Any offenses not committed in any district are subject to the venue
				provisions of section 3238 of title 18, United States Code.
									(h)SubpoenasIn
				the case of any investigation or hearing under this section or any other
				natural resource statute administered by the Under Secretary for Oceans and
				Atmosphere which is determined on the record in accordance with the procedures
				provided for under section 554 of title 5, United States Code, the Secretary
				may issue subpoenas for the attendance and testimony of witnesses and the
				production of relevant papers, books, electronic files, and documents, and may
				administer oaths.
							(i)Coast guard
				authority not limitedNothing in this section shall be considered
				to limit the authority of the Coast Guard to enforce this or any other Federal
				law under section 89 of title 14, United States Code.
							(j)Injunctive
				relief
								(1)Injunctive
				relief by Secretary
									(A)In
				generalIf the Secretary determines that there is an imminent
				risk of destruction or loss of or injury to a coral reef, or that there has
				been actual destruction or loss of, or injury to, a coral reef which may give
				rise to liability under section 209 of this title, the Attorney General, upon
				request of the Secretary, shall seek to obtain such relief as may be necessary
				to abate such risk or actual destruction, loss, or injury, or to restore or
				replace the coral reef, or both.
									(B)JurisdictionThe
				district courts of the Unites States shall have jurisdiction in such a case to
				order such relief as the public interest and the equities of the case may
				require.
									(2)Injunctive
				relief by Attorney GeneralUpon the request of the Secretary, the
				Attorney General may seek to enjoin any person who is alleged to be in
				violation of any provision of this title, or any regulation or permit issued
				under this title, and the district courts shall have jurisdiction to grant such
				relief.
								(k)Area of
				application and enforceabilityThe area of application and
				enforceability of this title includes the internal waters of the United States,
				the territorial sea of the United States, as described in Presidential
				Proclamation 5928 of December 27, 1988, the Exclusive Economic Zone of the
				United States as described in Presidential Proclamation 5030 of March 10, 1983,
				and the continental shelf, consistent with international law.
							(l)Nationwide
				service of processIn any action by the United States under this
				title, process may be served in any district where the defendant is found,
				resides, transacts business, or has appointed an agent for the service of
				process, and for civil cases may also be served in a place not within the
				United States in accordance with rule 4 of the Federal Rules of Civil
				Procedure.
							(m)Venue in civil
				actionsA civil action under this title may be brought in the
				United States district court for any district in which—
								(1)the defendant is
				located, resides, or is doing business, in the case of an action against a
				person;
								(2)the vessel is
				located, in the case of an action against a vessel;
								(3)the destruction
				of, loss of, or injury to a coral reef, or component thereof, occurred or in
				which there is an imminent risk of such destruction, loss, or injury; or
								(4)where some or all
				of the coral reef or component thereof that is the subject of the action is not
				within the territory covered by any United States district court, such action
				may be brought either in the United States district court for the district
				closest to the location where the destruction, loss, injury, or risk of injury
				occurred, or in the United States District Court for the District of
				Columbia.
								(n)Uniformed
				service officers and employeesNo officer or employee of a
				uniformed service (as defined in section 101 of title 10, United States Code)
				shall be held liable under this section, either in such officer's or employee's
				personal or official capacity, for any violation of section 208 occurring
				during the performance of the officer's or employee's official governmental
				duties.
							(o)Contract
				employeesNo contract employee of a uniformed service (as so
				defined), serving as vessel master or crew member, shall be liable under this
				section for any violation of section 208 if that contract employee—
								(1)is acting as a
				contract employee of a uniformed service under the terms of an operating
				contract for a vessel owned by a uniformed service, or a time charter for
				pre-positioned vessels, special mission vessels, or vessels exclusively
				transporting military supplies and materials; and
								(2)is engaged in an
				action or actions over which such employee has been given no discretion (e.g.,
				anchoring or mooring at one or more designated anchorages or buoys, or
				executing specific operational elements of a special mission activity), as
				determined by the uniformed service controlling the
				contract.
								.
				909.
			 RegulationsThe Act (16 U.S.C.
			 6401 et seq.) is amended by inserting after section 210, as added by section
			 908 of this title, the following:
					
						211.Regulations
							(a)In
				generalThe Secretary may
				issue such regulations as are necessary and appropriate to carry out the
				purposes of this title.
							(b)Application in
				accordance with international lawThis title and any regulations promulgated
				under this title shall be applied in accordance with international law.
							(c)Limitations
				with respect to citizenship statusNo restrictions shall apply to or be
				enforced against a person who is not a citizen, national, or resident alien of
				the United States (including foreign flag vessels) unless in accordance with
				international
				law.
							.
				910. Judicial
			 reviewThe Act (16 U.S.C. 6401
			 et seq.) is amended by inserting after section 211, as added by section 909 of
			 this title, the following:
					
						212.Judicial
				review
							(a)In
				generalChapter 7 of title 5, United States Code, is not
				applicable to any action taken by the Secretary under this title, except
				that—
								(1)review of any
				final agency action of the Secretary taken pursuant to sections 210(c)(1) and
				210(c)(2) may be had only by the filing of a complaint by an interested person
				in the United States District Court for the appropriate district; any such
				complaint must be filed within 30 days of the date such final agency action is
				taken; and
								(2)review of any
				final agency action of the Secretary taken pursuant to other provisions of this
				title may be had by the filing of a petition for review by an interested person
				in the Circuit Court of Appeals of the United States for the federal judicial
				district in which such person resides or transact business which is directly
				affected by the action taken; such petition shall be filed within 120 days from
				the date such final agency action is taken.
								(b)No review in
				enforcement proceedingsFinal agency action with respect to which
				review could have been obtained under subsection (a)(2) shall not be subject to
				judicial review in any civil or criminal proceeding for enforcement.
							(c)Cost of
				litigationIn any judicial proceeding under subsection (a), the
				court may award costs of litigation (including reasonable attorney and expert
				witness fees) to any prevailing party whenever it determines that such award is
				appropriate.
							.
				BReducing oil
			 consumption and improving energy security
			XXNatural gas vehicle and infrastructure
			 development
				2001.DefinitionsIn this title:
					(1)DepartmentThe
			 term Department means the Department of Energy.
					(2)Incremental
			 costThe term incremental cost means the difference
			 between—
						(A)the suggested
			 retail price of a manufacturer for a qualified alternative fuel vehicle;
			 and
						(B)the suggested
			 retail price of a manufacturer for a vehicle that is—
							(i)powered solely by
			 a gasoline or diesel internal combustion engine; and
							(ii)comparable in
			 weight, size, and use to the vehicle.
							(3)Mixed-fuel
			 vehicleThe term mixed-fuel vehicle means a
			 mixed-fuel vehicle (as defined in section 30B(e)(5)(B) of the Internal Revenue
			 Code of 1986) (including vehicles with a gross vehicle weight rating of 14,000
			 pounds or less) that uses a fuel mix that is comprised of at least 75 percent
			 compressed natural gas or liquefied natural gas.
					(4)Natural gas
			 refueling propertyThe term natural gas refueling
			 property means units that dispense at least 85 percent by volume of
			 natural gas, compressed natural gas, or liquefied natural gas as a
			 transportation fuel.
					(5)Qualified
			 alternative fuel vehicleThe term qualified alternative
			 fuel vehicle means a vehicle manufactured for use in the United States
			 that is—
						(A)a new compressed
			 natural gas- or liquefied natural gas-fueled vehicle that is only capable of
			 operating on natural gas;
						(B)a vehicle that is
			 capable of operating for more than 175 miles on 1 fueling of compressed or
			 liquefied natural gas and is capable of operating on gasoline or diesel fuel,
			 including vehicles with a gross vehicle weight rating of 14,000 pounds or
			 less.
						(6)Qualified
			 manufacturerThe term qualified manufacturer means a
			 manufacturer of qualified alternative fuel vehicles or any component designed
			 specifically for use in a qualified alternative fuel vehicle.
					(7)Qualified
			 ownerThe term qualified owner means an individual
			 that purchases a qualified alternative fuel vehicle for use or lease in the
			 United States but not for resale.
					(8)Qualified
			 refuelerThe term qualified refueler means the owner
			 or operator of natural gas refueling property.
					(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
					2002.Program
			 establishment
					(a)In
			 generalThere is established
			 within the Department a Natural Gas Vehicle and Infrastructure Development
			 Program for the purpose of facilitating the use of natural gas in the United
			 States as an alternative transportation fuel, in order to achieve the maximum
			 feasible reduction in domestic oil use.
					(b)Conversion or
			 repowering of vehiclesThe Secretary shall establish a rebate
			 program under this title for qualified owners who convert or repower a
			 conventionally fueled vehicle to operate on compressed natural gas or liquefied
			 natural gas, or to a mixed-fuel vehicle or a bi-fuel vehicle.
					2003.Rebates
					(a)Interim final
			 rule
						(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall promulgate an interim final rule establishing
			 regulations that the Secretary considers necessary to administer the rebates
			 required under this section.
						(2)AdministrationThe
			 interim final rule shall establish a program that provides—
							(A)rebates to
			 qualified owners for the purchase of qualified alternative fuel vehicles;
			 and
							(B)priority to those
			 vehicles that the Secretary determines are most likely to achieve the shortest
			 payback time on investment and the greatest market penetration for natural gas
			 vehicles.
							(3)AllocationOf
			 the amount allocated for rebates under this section, not more than 25 percent
			 shall be used to provide rebates to qualified owners for the purchase of
			 qualified alternative fuel vehicles that have a gross vehicle rating of not
			 more than 8,500 pounds.
						(b)Rebates
						(1)In
			 generalSubject to paragraph (2), the Secretary shall provide
			 rebates for 90 percent of the incremental cost of a qualified alternative fuel
			 vehicle to a qualified owner for the purchase of a qualified alternative fuel
			 vehicles.
						(2)Maximum
			 values
							(A)Natural gas
			 vehiclesThe maximum value of a rebate under this section
			 provided to a qualified owner who places a qualified alternative fuel vehicle
			 into service by 2013 shall be—
								(i)$8,000 for each
			 qualified alternative fuel vehicle with a gross vehicle weight rating of not
			 more than 8,500 pounds;
								(ii)$16,000 for each
			 qualified alternative fuel vehicle with a gross vehicle weight rating of more
			 than 8,500 but not more than 14,000 pounds;
								(iii)$40,000 for
			 each qualified alternative fuel vehicle with a gross vehicle weight rating of
			 more than 14,000 but not more than 26,000 pounds; and
								(iv)$64,000 for each
			 qualified alternative fuel vehicle with a gross vehicle weight rating of more
			 than 26,000 pounds.
								(B)Mixed–fuel
			 vehiclesThe maximum value of a rebate under this section
			 provided to a qualified owner who places a qualified alternative fuel vehicle
			 that is a mixed-fuel vehicle into service by 2015 shall be 75 percent of the
			 amount provided for rebates under this section for vehicles that are only
			 capable of operating on natural gas.
							(C)Bi-fuel
			 vehiclesThe maximum value of a rebate under this section
			 provided to a qualified owner of a vehicle described in section 2001(5)(B)
			 shall be 50 percent of the amount provided for rebates under this section for
			 vehicles that are only capable of operating on natural gas.
							(c)Treatment of
			 rebatesFor purposes of the Internal Revenue Code of 1986,
			 rebates received for qualified alternative fuel vehicles under this
			 section—
						(1)shall not be
			 considered taxable income to a qualified owner;
						(2)shall prohibit
			 the qualified owner from applying for any tax credit allowed under that Code
			 for the same qualified alternative fuel vehicle; and
						(3)shall be
			 considered a credit described in paragraph (2) for purposes of any limitation
			 on the amount of the credit.
						(d)Funding
						(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $3,800,000,000, to remain available until
			 expended.
						(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
			 
						2004.Infrastructure
			 and development grants
					(a)Interim final
			 ruleNot later than 60 days after the date of enactment of this
			 Act, the Secretary shall promulgate an interim final rule establishing an
			 infrastructure deployment program and a manufacturing development program, and
			 any implementing regulations that the Secretary considers necessary, to achieve
			 the maximum practicable cost-effective program to provide grants under this
			 section.
					(b)GrantsThe
			 Secretary shall provide—
						(1)grants of up to
			 $50,000 per unit to qualified refuelers for the installation of natural gas
			 refueling property placed in service between 2011 and 2015; and
						(2)grants in amounts
			 determined to be appropriate by the Secretary to qualified manufacturers for
			 research, development, and demonstration projects on engines with reduced
			 emissions, improved performance, and lower cost.
						(c)Cost
			 sharingGrants under this section shall be subject to the
			 cost-sharing requirements of section 988 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352).
					(d)MonitoringThe
			 Secretary shall—
						(1)require regular
			 reporting of such information as the Secretary considers necessary to
			 effectively administer the program from grant recipients under this section;
			 and
						(2)conduct on-site
			 and off-site monitoring to ensure compliance with grant terms.
						(e)Funding
						(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $500,000,000, to remain available until
			 expended.
						(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
			 
						2005.Loan program
			 to enhance domestic manufacturing
					(a)Interim final
			 ruleNot later than 60 days after the date of enactment of this
			 Act, the Secretary shall promulgate an interim final rule establishing a direct
			 loan program to provide loans to qualified manufacturers to pay not more than
			 80 percent of the cost of reequipping, expanding, or establishing a facility in
			 the United States that will be used for the purpose of producing any new
			 qualified alternative fuel motor vehicle or any eligible component.
					(b)Overall
			 commitment limitCommitments for direct loans under this section
			 shall not exceed $2,000,000,000 in total loan principal.
					(c)Cost of direct
			 loansThe cost of direct loans under this section (including the
			 cost of modifying the loans) shall be determined in accordance with section 502
			 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
					(d)Additional
			 financial and technical personnelSection 621(d) of the
			 Department of Energy Organization Act (42 U.S.C. 7231(d)) is amended by
			 striking two hundred and inserting 250.
					(e)Funding
						(1)In
			 generalNotwithstanding any other provision of law, on October 1,
			 2010, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary for the cost of loans
			 to carry out this section $200,000,000, to remain available until
			 expended.
						(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
						XXIPromoting
			 electric vehicles
				2101.Short
			 titleThis title may be cited
			 as the Promoting Electric Vehicles Act
			 of 2010.
				2102.DefinitionsIn this title:
					(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
					(2)Charging
			 infrastructureThe term charging infrastructure
			 means any property (not including a building) if the property is used for the
			 recharging of plug-in electric drive vehicles, including electrical panel
			 upgrades, wiring, conduit, trenching, pedestals, and related equipment.
					(3)CommitteeThe
			 term Committee means the Plug-in Electric Drive Vehicle Technical
			 Advisory Committee established by section 2134.
					(4)Deployment
			 communityThe term
			 deployment community means a community selected by the Secretary
			 to be part of the targeted plug-in electric drive vehicles deployment
			 communities program under section 2116.
					(5)Electric
			 utilityThe term electric utility has the meaning
			 given the term in section 3 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2602).
					(6)Federal-aid
			 system of highwaysThe term Federal-aid system of
			 highways means a highway system described in section 103 of title 23,
			 United States Code.
					(7)Plug-in
			 electric drive vehicle
						(A)In
			 generalThe term plug-in electric drive vehicle has
			 the meaning given the term in section 131(a)(5) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011(a)(5)).
						(B)InclusionsThe
			 term plug-in electric drive vehicle includes—
							(i)low
			 speed plug-in electric drive vehicles that meet the Federal Motor Vehicle
			 Safety Standards described in section 571.500 of title 49, Code of Federal
			 Regulations (or successor regulations); and
							(ii)any other
			 electric drive motor vehicle that can be recharged from an external source of
			 motive power and that is authorized to travel on the Federal-aid system of
			 highways.
							(8)PrizeThe
			 term Prize means the Advanced Batteries for Tomorrow Prize
			 established by section 2122.
					(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(10)Task
			 ForceThe term Task Force means the Plug-in Electric
			 Drive Vehicle Interagency Task Force established by section 2135.
					ANational plug-in
			 electric drive vehicle deployment program.
					2111.National
			 Plug-In Electric Drive Vehicle Deployment Program
						(a)In
			 generalThere is established within the Department of Energy a
			 national plug-in electric drive vehicle deployment program for the purpose of
			 assisting in the deployment of plug-in electric drive vehicles.
						(b)GoalsThe
			 goals of the national program described in subsection (a) include—
							(1)the reduction and
			 displacement of petroleum use by accelerating the deployment of plug-in
			 electric drive vehicles in the United States;
							(2)the reduction of
			 greenhouse gas emissions by accelerating the deployment of plug-in electric
			 drive vehicles in the United States;
							(3)the facilitation
			 of the rapid deployment of plug-in electric drive vehicles;
							(4)the achievement
			 of significant market penetrations by plug-in electric drive vehicles
			 nationally;
							(5)the establishment
			 of models for the rapid deployment of plug-in electric drive vehicles
			 nationally, including models for the deployment of residential, private, and
			 publicly available charging infrastructure;
							(6)the increase of
			 consumer knowledge and acceptance of plug-in electric drive vehicles;
							(7)the encouragement
			 of the innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
							(8)the facilitation
			 of the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining grid system
			 performance and reliability;
							(9)the provision of
			 technical assistance to communities across the United States to prepare for
			 plug-in electric drive vehicles; and
							(10)the support of
			 workforce training across the United States relating to plug-in electric drive
			 vehicles.
							(c)DutiesIn
			 carrying out this subtitle, the Secretary shall—
							(1)provide technical
			 assistance to State, local, and tribal governments that want to create
			 deployment programs for plug-in electric drive vehicles in the communities over
			 which the governments have jurisdiction;
							(2)perform national
			 assessments of the potential deployment of plug-in electric drive vehicles
			 under section 2112;
							(3)synthesize and
			 disseminate data from the deployment of plug-in electric drive vehicles;
							(4)develop best
			 practices for the successful deployment of plug-in electric drive
			 vehicles;
							(5)carry out
			 workforce training under section 2114;
							(6)establish the
			 targeted plug-in electric drive vehicle deployment communities program under
			 section 2116; and
							(7)in conjunction
			 with the Task Force, make recommendations to Congress and the President on
			 methods to reduce the barriers to plug-in electric drive vehicle
			 deployment.
							(d)ReportNot
			 later than 18 months after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report on the progress made in implementing the national program
			 described in subsection (a) that includes—
							(1)a description of
			 the progress made by—
								(A)the technical
			 assistance program under section 2113; and
								(B)the workforce
			 training program under section 2114; and
								(2)any updated
			 recommendations of the Secretary for changes in Federal programs to promote the
			 purposes of this subtitle.
							(e)National
			 information clearinghouseThe Secretary shall make available to
			 the public, in a timely manner, information regarding—
							(1)the cost,
			 performance, usage data, and technical data regarding plug-in electric drive
			 vehicles and associated infrastructure, including information from the
			 deployment communities established under section 2116; and
							(2)any other
			 educational information that the Secretary determines to be appropriate.
							(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out sections 2111 through 2113 $100,000,000 for the period of fiscal years 2011
			 through 2016.
						2112.National
			 assessment and plan
						(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall carry out a national assessment and develop a
			 national plan for plug-in electric drive vehicle deployment that
			 includes—
							(1)an assessment of
			 the maximum feasible deployment of plug-in electric drive vehicles by 2020 and
			 2030;
							(2)the establishment
			 of national goals for market penetration of plug-in electric drive vehicles by
			 2020 and 2030;
							(3)a plan for
			 integrating the successes and barriers to deployment identified by the
			 deployment communities program established under section 2116 to prepare
			 communities across the Nation for the rapid deployment of plug-in electric
			 drive vehicles;
							(4)a plan for
			 providing technical assistance to communities across the United States to
			 prepare for plug-in electric drive vehicle deployment;
							(5)a plan for
			 quantifying the reduction in petroleum consumption and the net impact on
			 greenhouse gas emissions due to the deployment of plug-in electric drive
			 vehicles; and
							(6)in consultation
			 with the Task Force, any recommendations to the President and to Congress for
			 changes in Federal programs (including laws, regulations, and
			 guidelines)—
								(A)to better promote
			 the deployment of plug-in electric drive vehicles; and
								(B)to reduce
			 barriers to the deployment of plug-in electric drive vehicles.
								(b)UpdatesNot
			 later than 2 years after the date of development of the plan described in
			 subsection (a), and not less frequently than once every 2 years thereafter, the
			 Secretary shall use market data and information from the targeted plug-in
			 electric drive vehicle deployment communities program established under section
			 2116 and other relevant data to update the plan to reflect real world market
			 conditions.
						2113.Technical
			 assistance
						(a)Technical
			 assistance to State, local, and tribal governments
							(1)In
			 generalIn carrying out this subtitle, the Secretary shall
			 provide, at the request of the Governor, Mayor, county executive, or the
			 designee of such an official, technical assistance to State, local, and tribal
			 governments to assist with the deployment of plug-in electric drive
			 vehicles.
							(2)RequirementsThe
			 technical assistance described in paragraph (1) shall include—
								(A)training on codes
			 and standards for building and safety inspectors;
								(B)training on best
			 practices for expediting permits and inspections;
								(C)education and
			 outreach on frequently asked questions relating to the various types of plug-in
			 electric drive vehicles and associated infrastructure, battery technology, and
			 disposal; and
								(D)the dissemination
			 of information regarding best practices for the deployment of plug-in electric
			 drive vehicles.
								(3)PriorityIn
			 providing technical assistance under this subsection, the Secretary shall give
			 priority to—
								(A)communities that
			 have established public and private partnerships, including partnerships
			 comprised of—
									(i)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
									(ii)relevant
			 generators and distributors of electricity;
									(iii)public utility
			 commissions;
									(iv)departments of
			 public works and transportation;
									(v)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
									(vi)plug-in electric
			 drive vehicle manufacturers or retailers;
									(vii)third-party
			 providers of charging infrastructure or services;
									(viii)owners of any
			 major fleet that will participate in the program;
									(ix)as
			 appropriate, owners and operators of regional electric power distribution and
			 transmission facilities; and
									(x)other existing
			 community coalitions recognized by the Department of Energy;
									(B)communities that,
			 as determined by the Secretary, have best demonstrated that the public is
			 likely to embrace plug-in electric drive vehicles, giving particular
			 consideration to communities that—
									(i)have documented
			 waiting lists to purchase plug-in electric drive vehicles;
									(ii)have developed
			 projections of the quantity of plug-in electric drive vehicles supplied to
			 dealers; and
									(iii)have assessed
			 the quantity of charging infrastructure installed or for which permits have
			 been issued;
									(C)communities that
			 have shown a commitment to serving diverse consumer charging infrastructure
			 needs, including the charging infrastructure needs for single- and multi-family
			 housing and public and privately owned commercial infrastructure; and
								(D)communities that
			 have established regulatory and educational efforts to facilitate consumer
			 acceptance of plug-in electric drive vehicles, including by—
									(i)adopting (or
			 being in the process of adopting) streamlined permitting and inspections
			 processes for residential charging infrastructure; and
									(ii)providing
			 customer informational resources, including providing plug-in electric drive
			 information on community or other websites.
									(4)Best
			 practicesThe Secretary shall collect and disseminate information
			 to State, local, and tribal governments creating plans to deploy plug-in
			 electric drive vehicles on best practices (including codes and standards) that
			 uses data from—
								(A)the program
			 established by section 2116;
								(B)the activities
			 carried out by the Task Force; and
								(C)existing academic
			 and industry studies of the factors that contribute to the successful
			 deployment of new technologies, particularly studies relating to alternative
			 fueled vehicles.
								(5)Grants
								(A)In
			 generalThe Secretary shall establish a program to provide grants
			 to State, local, and tribal governments or to partnerships of government and
			 private entities to assist the governments and partnerships—
									(i)in
			 preparing a community deployment plan under section 2116; and
									(ii)in
			 preparing and implementing programs that support the deployment of plug-in
			 electric drive vehicles.
									(B)ApplicationA
			 State, local, or tribal government that seeks to receive a grant under this
			 paragraph shall submit to the Secretary an application for the grant at such
			 time, in such form, and containing such information as the Secretary may
			 prescribe.
								(C)Use of
			 fundsA State, local, or tribal government receiving a grant
			 under this paragraph shall use the funds—
									(i)to
			 develop a community deployment plan that shall be submitted to the next
			 available competition under section 2116; and
									(ii)to
			 carry out activities that encourage the deployment of plug-in electric drive
			 vehicles including—
										(I)planning for and
			 installing charging infrastructure, particularly to develop and demonstrate
			 diverse and cost-effective planning, installation, and operations options for
			 deployment of single family and multifamily residential, workplace, and
			 publicly available charging infrastructure;
										(II)updating
			 building, zoning, or parking codes and permitting or inspection
			 processes;
										(III)workforce
			 training, including the training of permitting officials;
										(IV)public education
			 described in the proposed marketing plan;
										(V)shifting State,
			 local, or tribal government fleets to plug-in electric drive vehicles, at a
			 rate in excess of the existing alternative fueled fleet vehicles acquisition
			 requirements for Federal fleets under section 303(b)(1)(D) of the Energy Policy
			 Act of 1992 (42 U.S.C. 13212(b)(1)(D)); and
										(VI)any other
			 activities, as determined to be necessary by the Secretary.
										(D)CriteriaThe
			 Secretary shall develop and publish criteria for the selection of technical
			 assistance grants, including requirements for the submission of applications
			 under this paragraph.
								(E)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this paragraph.
								(b)Updating model
			 building codes, permitting and inspection processes, and zoning or parking
			 rules
							(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the American Society of Heating,
			 Refrigerating and Air-Conditioning Engineers, the International Code Council,
			 and any other organizations that the Secretary determines to be appropriate,
			 shall develop and publish guidance for—
								(A)model building
			 codes for the inclusion of separate circuits for charging infrastructure, as
			 appropriate, in new construction and major renovations of private residences,
			 buildings, or other structures that could provide publicly available charging
			 infrastructure;
								(B)model
			 construction permitting or inspection processes that allow for the expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles (including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed not later than 1 week after a
			 request); and
								(C)model zoning,
			 parking rules, or other local ordinances that—
									(i)facilitate the
			 installation of publicly available charging infrastructure, including
			 commercial entities that provide public access to infrastructure; and
									(ii)allow for access
			 to publicly available charging infrastructure.
									(2)Optional
			 adoptionAn applicant for selection for technical assistance
			 under this section or as a deployment community under section 2116 shall not be
			 required to use the model building codes, permitting and inspection processes,
			 or zoning, parking rules, or other ordinances included in the report under
			 paragraph (1).
							(3)Smart grid
			 integrationIn developing the model codes or ordinances described
			 in paragraph (1), the Secretary shall consider smart grid integration.
							2114.Workforce
			 training
						(a)Maintenance and
			 support
							(1)In
			 generalThe Secretary, in consultation with the Committee and the
			 Task Force, shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education for vocational workforce development through
			 centers of excellence.
							(2)PurposeTraining
			 funded under this subsection shall be intended to ensure that the workforce has
			 the necessary skills needed to work on and maintain plug-in electric drive
			 vehicles and the infrastructure required to support plug-in electric drive
			 vehicles.
							(3)ScopeTraining
			 funded under this subsection shall include training for—
								(A)first
			 responders;
								(B)electricians and
			 contractors who will be installing infrastructure;
								(C)engineers;
								(D)code inspection
			 officials; and
								(E)dealers and
			 mechanics.
								(b)DesignThe
			 Secretary shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education in designing plug-in electric drive vehicles
			 and associated components and infrastructure to ensure that the United States
			 can lead the world in this field.
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $150,000,000.
						2115.Federal
			 fleets
						(a)In
			 generalElectricity consumed by Federal agencies to fuel plug-in
			 electric drive vehicles—
							(1)is an alternative
			 fuel (as defined in section 301 of the Energy Policy Act of 1992 (42 U.S.C.
			 13218)); and
							(2)shall be
			 accounted for under Federal fleet management reporting requirements, not under
			 Federal building management reporting requirements.
							(b)Assessment and
			 reportNot later than 180 days after the date of enactment of
			 this Act and every 3 years thereafter, the Federal Energy Management Program
			 and the General Services Administration, in consultation with the Task Force,
			 shall complete an assessment of Federal Government fleets, including the Postal
			 Service and the Department of Defense, and submit a report to Congress that
			 describes—
							(1)for each Federal
			 agency, which types of vehicles the agency uses that would or would not be
			 suitable for near-term and medium-term conversion to plug-in electric drive
			 vehicles, taking into account the types of vehicles for which plug-in electric
			 drive vehicles could provide comparable functionality and lifecycle
			 costs;
							(2)how many plug-in
			 electric drive vehicles could be deployed by the Federal Government in 5 years
			 and in 10 years, assuming that plug-in electric drive vehicles are available
			 and are purchased when new vehicles are needed or existing vehicles are
			 replaced;
							(3)the estimated
			 cost to the Federal Government for vehicle purchases under paragraph (2);
			 and
							(4)a description of
			 any updates to the assessment based on new market data.
							(c)Inventory and
			 data collection
							(1)In
			 generalIn carrying out the assessment and report under
			 subsection (b), the Federal Energy Management Program, in consultation with the
			 General Services Administration, shall—
								(A)develop an
			 information request for each agency that operates a fleet of at least 20 motor
			 vehicles; and
								(B)establish
			 guidelines for each agency to use in developing a plan to deploy plug-in
			 electric drive vehicles.
								(2)Agency
			 responsesEach agency that operates a fleet of at least 20 motor
			 vehicles shall—
								(A)collect
			 information on the vehicle fleet of the agency in response to the information
			 request described in paragraph (1); and
								(B)develop a plan to
			 deploy plug-in electric drive vehicles.
								(3)Analysis of
			 responsesThe Federal Energy Management Program shall—
								(A)analyze the
			 information submitted by each agency under paragraph (2);
								(B)approve or
			 suggest amendments to the plan of each agency to ensure that the plan is
			 consistent with the goals and requirements of this title; and
								(C)submit a plan to
			 Congress and the General Services Administration to be used in developing the
			 pilot program described in subsection (e).
								(d)Budget
			 requestEach agency of the
			 Federal Government shall include plug-in electric drive vehicle purchases
			 identified in the report under subsection (b) in the budget of the agency to be
			 included in the budget of the United States Government submitted by the
			 President under section 1105 of title 31, United States Code.
						(e)Pilot program
			 To deploy plug-In electric drive vehicles in the Federal fleet
							(1)Program
								(A)In
			 generalThe Administrator of General Services shall acquire
			 plug-in electric drive vehicles and the requisite charging infrastructure to be
			 deployed in a range of locations in Federal Government fleets, which may
			 include the United States Postal Service and the Department of Defense, during
			 the 5-year period beginning on the date of enactment of this Act.
								(B)ExpendituresTo
			 the maximum extent practicable, expenditures under this paragraph should make a
			 contribution to the advancement of manufacturing of electric drive components
			 and vehicles in the United States.
								(2)Data
			 collectionThe Administrator of General Services shall collect
			 data regarding—
								(A)the cost,
			 performance, and use of plug-in electric drive vehicles in the Federal
			 fleet;
								(B)the deployment
			 and integration of plug-in electric drive vehicles in the Federal fleet;
			 and
								(C)the contribution
			 of plug-in electric drive vehicles in the Federal fleet toward reducing the use
			 of fossil fuels and greenhouse gas emissions.
								(3)ReportNot
			 later than 6 years after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report that—
								(A)describes the
			 status of plug-in electric drive vehicles in the Federal fleet; and
								(B)includes an
			 analysis of the data collected under this subsection.
								(4)Public web
			 siteThe Federal Energy Management Program shall maintain and
			 regularly update a publicly available Web site that provides information on the
			 status of plug-in electric drive vehicles in the Federal fleet.
							(f)Acquisition
			 prioritySection 507(g) of the Energy Policy Act of 1992 (42
			 U.S.C. 13257(g)) is amended by adding at the end the following:
							
								(5)PriorityThe
				Secretary shall, to the maximum extent practicable, prioritize the acquisition
				of plug-in electric drive vehicles (as defined in section 131(a) of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17011(a)) over nonelectric
				alternative fueled
				vehicles.
								.
						(g)Authorization
			 of appropriationsThere is authorized to be appropriated for use
			 by the Federal Government in paying incremental costs to purchase or lease
			 plug-in electric drive vehicles and the requisite charging infrastructure for
			 Federal fleets $25,000,000.
						2116.Targeted
			 Plug-in Electric Drive Vehicle Deployment Communities Program
						(a)Establishment
							(1)In
			 generalThere is established within the national plug-in electric
			 drive deployment program established under section 2111 a targeted plug-in
			 electric drive vehicle deployment communities program (referred to in this
			 section as the Program).
							(2)Existing
			 activitiesIn carrying out the Program, the Secretary shall
			 coordinate and supplement, not supplant, any ongoing plug-in electric drive
			 deployment activities under section 131 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17011).
							(3)Phase
			 1
								(A)In
			 generalThe Secretary shall establish a competitive process to
			 select phase 1 deployment communities for the Program.
								(B)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications submitted by
			 State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
								(C)SelectionNot
			 later than 1 year after the date of enactment of this Act and not later than 1
			 year after the date on which any subsequent amounts are appropriated for the
			 Program, the Secretary shall select the phase 1 deployment communities under
			 this paragraph.
								(D)TerminationPhase
			 1 of the Program shall be carried out for a 3-year period beginning on the date
			 funding under this title is first provided to the deployment community.
								(4)Phase
			 2Not later than 3 years after the date of enactment of this Act,
			 the Secretary shall submit to Congress a report that analyzes the lessons
			 learned in phase I and, if, based on the phase I analysis, the Secretary
			 determines that a phase II program is warranted, makes recommendations and
			 describes a plan for phase II, including—
								(A)recommendations
			 regarding—
									(i)options for the
			 number of additional deployment communities that should be selected;
									(ii)the manner in
			 which criteria for selection should be updated;
									(iii)the manner in
			 which incentive structures for phase 2 deployment should be changed; and
									(iv)whether other
			 forms of onboard energy storage for electric drive vehicles, such as fuel
			 cells, should be included in phase 2; and
									(B)a request for
			 appropriations to implement phase 2 of the Program.
								(b)GoalsThe
			 goals of the Program are—
							(1)to facilitate the
			 rapid deployment of plug-in electric drive vehicles, including—
								(A)the deployment of
			 400,000 plug-in electric drive vehicles in phase 1 in the deployment
			 communities selected under paragraph (2);
								(B)the near-term
			 achievement of significant market penetration in deployment communities;
			 and
								(C)supporting the
			 achievement of significant market penetration nationally;
								(2)to establish
			 models for the rapid deployment of plug-in electric drive vehicles nationally,
			 including for the deployment of single-family and multifamily residential,
			 workplace, and publicly available charging infrastructure;
							(3)to increase
			 consumer knowledge and acceptance of, and exposure to, plug-in electric drive
			 vehicles;
							(4)to encourage the
			 innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
							(5)to demonstrate
			 the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining or
			 improving grid system performance and reliability;
							(6)to demonstrate
			 protocols and communication standards that facilitate vehicle integration into
			 the grid and provide seamless charging for consumers traveling through multiple
			 utility distribution systems;
							(7)to investigate
			 differences among deployment communities and to develop best practices for
			 implementing vehicle electrification in various communities, including best
			 practices for planning for and facilitating the construction of residential,
			 workplace, and publicly available infrastructure to support plug-in electric
			 drive vehicles;
							(8)to collect
			 comprehensive data on the purchase and use of plug-in electric drive vehicles,
			 including charging profile data at unit and aggregate levels, to inform best
			 practices for rapidly deploying plug-in electric drive vehicles in other
			 locations, including for the installation of charging infrastructure;
							(9)to reduce and
			 displace petroleum use and reduce greenhouse gas emissions by accelerating the
			 deployment of plug-in electric drive vehicles in the United States; and
							(10)to increase
			 domestic manufacturing capacity and commercialization in a manner that will
			 establish the United States as a world leader in plug-in electric drive vehicle
			 technologies.
							(c)Phase 1
			 deployment community selection criteria
							(1)In
			 generalThe Secretary shall ensure, to the maximum extent
			 practicable, that selected deployment communities in phase 1 serve as models of
			 deployment for various communities across the United States.
							(2)SelectionIn
			 selecting communities under this section, the Secretary—
								(A)shall ensure, to
			 the maximum extent practicable, that—
									(i)the
			 combination of selected communities is diverse in population density,
			 demographics, urban and suburban composition, typical commuting patterns,
			 climate, and type of utility (including investor-owned, publicly-owned,
			 cooperatively-owned, distribution-only, and vertically integrated
			 utilities);
									(ii)the combination
			 of selected communities is diverse in geographic distribution, and at least 1
			 deployment community is located in each Petroleum Administration for Defense
			 District;
									(iii)at least 1
			 community selected has a population of less than 125,000;
									(iv)grants are of a
			 sufficient amount such that each deployment community will achieve significant
			 market penetration; and
									(v)the
			 deployment communities are representative of other communities across the
			 United States;
									(B)is encouraged to
			 select a combination of deployment communities that includes multiple models or
			 approaches for deploying plug-in electric drive vehicles that the Secretary
			 believes are reasonably likely to be effective, including multiple approaches
			 to the deployment of charging infrastructure;
								(C)in addition to
			 the criteria described in subparagraph (A), may give preference to applicants
			 proposing a greater non-Federal cost share; and
								(D)when considering
			 deployment community plans, shall take into account previous Department of
			 Energy and other Federal investments to ensure that the maximum domestic
			 benefit from Federal investments is realized.
								(3)Criteria
								(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, and not later than 90 days after the date on which any subsequent
			 amounts are appropriated for the Program, the Secretary shall publish criteria
			 for the selection of deployment communities that include requirements that
			 applications be submitted by a State, tribal, or local government entity (or
			 groups of State, tribal, or local government entities).
								(B)Application
			 requirementsThe criteria published by the Secretary under
			 subparagraph (A) shall include application requirements that, at a minimum,
			 include—
									(i)goals for—
										(I)the number of
			 plug-in electric drive vehicles to be deployed in the community;
										(II)the expected
			 percentage of light-duty vehicle sales that would be sales of plug-in electric
			 drive vehicles; and
										(III)the adoption of
			 plug-in electric drive vehicles (including medium- or heavy-duty vehicles) in
			 private and public fleets during the 3-year duration of the Program;
										(ii)data that
			 demonstrate that—
										(I)the public is
			 likely to embrace plug-in electric drive vehicles, which may include—
											(aa)the
			 quantity of plug-in electric drive vehicles purchased;
											(bb)the
			 number of individuals on a waiting list to purchase a plug-in electric drive
			 vehicle;
											(cc)projections of
			 the quantity of plug-in electric drive vehicles supplied to dealers; and
											(dd)any
			 assessment of the quantity of charging infrastructure installed or for which
			 permits have been issued; and
											(II)automobile
			 manufacturers and dealers will be able to provide and service the targeted
			 number of plug-in electric drive vehicles in the community for the duration of
			 the program;
										(iii)clearly defined
			 geographic boundaries of the proposed deployment area;
									(iv)a
			 community deployment plan for the deployment of plug-in electric drive
			 vehicles, charging infrastructure, and services in the deployment
			 community;
									(v)assurances that a
			 majority of the vehicle deployments anticipated in the plan will be personal
			 vehicles authorized to travel on the United States Federal-aid system of
			 highways, and secondarily, private or public sector plug-in electric drive
			 fleet vehicles, but may also include—
										(I)medium- and
			 heavy-duty plug-in hybrid vehicles;
										(II)low speed
			 plug-in electric drive vehicles that meet Federal Motor Vehicle Safety
			 Standards described in section 571.500 of title 49, Code of Federal
			 Regulations; and
										(III)any other
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways; and
										(vi)any other
			 merit-based criteria, as determined by the Secretary.
									(4)Community
			 deployment plansPlans for the deployment of plug-in electric
			 drive vehicles shall include—
								(A)a proposed level
			 of cost sharing in accordance with subsection (d)(2)(C);
								(B)documentation
			 demonstrating a substantial partnership with relevant stakeholders,
			 including—
									(i)a
			 list of stakeholders that includes—
										(I)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
										(II)all relevant
			 generators and distributors of electricity;
										(III)State utility
			 regulatory authorities;
										(IV)departments of
			 public works and transportation;
										(V)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
										(VI)plug-in electric
			 drive vehicle manufacturers or retailers;
										(VII)third-party
			 providers of residential, workplace, private, and publicly available charging
			 infrastructure or services;
										(VIII)owners of any
			 major fleet that will participate in the program;
										(IX)as appropriate,
			 owners and operators of regional electric power distribution and transmission
			 facilities; and
										(X)as appropriate,
			 other existing community coalitions recognized by the Department of
			 Energy;
										(ii)evidence of the
			 commitment of the stakeholders to participate in the partnership;
									(iii)a
			 clear description of the role and responsibilities of each stakeholder;
			 and
									(iv)a
			 plan for continuing the engagement and participation of the stakeholders, as
			 appropriate, throughout the implementation of the deployment plan;
									(C)a description of
			 the number of plug-in electric drive vehicles anticipated to be plug-in
			 electric drive personal vehicles and the number of plug-in electric drive
			 vehicles anticipated to be privately owned fleet or public fleet
			 vehicles;
								(D)a plan for
			 deploying residential, workplace, private, and publicly available charging
			 infrastructure, including—
									(i)an
			 assessment of the number of consumers who will have access to private
			 residential charging infrastructure in single-family or multifamily
			 residences;
									(ii)options for
			 accommodating plug-in electric drive vehicle owners who are not able to charge
			 vehicles at their place of residence;
									(iii)an assessment
			 of the number of consumers who will have access to workplace charging
			 infrastructure;
									(iv)a
			 plan for ensuring that the charging infrastructure or plug-in electric drive
			 vehicle be able to send and receive the information needed to interact with the
			 grid and be compatible with smart grid technologies to the extent
			 feasible;
									(v)an
			 estimate of the number and dispersion of publicly and privately owned charging
			 stations that will be publicly or commercially available;
									(vi)an
			 estimate of the quantity of charging infrastructure that will be privately
			 funded or located on private property; and
									(vii)a
			 description of equipment to be deployed, including assurances that, to the
			 maximum extent practicable, equipment to be deployed will meet open,
			 nonproprietary standards for connecting to plug-in electric drive vehicles that
			 are either—
										(I)commonly accepted
			 by industry at the time the equipment is being acquired; or
										(II)meet the
			 standards developed by the Director of the National Institute of Standards and
			 Technology under section 1305 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17385);
										(E)a plan for
			 effective marketing of and consumer education relating to plug-in electric
			 drive vehicles, charging services, and infrastructure;
								(F)descriptions of
			 updated building codes (or a plan to update building codes before or during the
			 grant period) to include charging infrastructure or dedicated circuits for
			 charging infrastructure, as appropriate, in new construction and major
			 renovations;
								(G)descriptions of
			 updated construction permitting or inspection processes (or a plan to update
			 construction permitting or inspection processes) to allow for expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles, including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed in a timely manner;
								(H)descriptions of
			 updated zoning, parking rules, or other local ordinances as are necessary to
			 facilitate the installation of publicly available charging infrastructure and
			 to allow for access to publicly available charging infrastructure, as
			 appropriate;
								(I)a plan to ensure
			 that each resident in a deployment community who purchases and registers a new
			 plug-in electric drive vehicle throughout the duration of the deployment
			 community receives, in addition to any Federal incentives, consumer benefits
			 that may include—
									(i)a
			 rebate of part of the purchase price of the vehicle;
									(ii)reductions in
			 sales taxes or registration fees;
									(iii)rebates or
			 reductions in the costs of permitting, purchasing, or installing home plug-in
			 electric drive vehicle charging infrastructure; and
									(iv)rebates or
			 reductions in State or local toll road access charges;
									(J)additional
			 consumer benefits, such as preferred parking spaces or single-rider access to
			 high-occupancy vehicle lanes for plug-in electric drive vehicles;
								(K)a proposed plan
			 for making necessary utility and grid upgrades, including economically sound
			 and cybersecure information technology upgrades and employee training, and a
			 plan for recovering the cost of the upgrades;
								(L)a description of
			 utility, grid operator, or third-party charging service provider, policies and
			 plans for accommodating the deployment of plug-in electric drive vehicles,
			 including—
									(i)rate structures
			 or provisions and billing protocols for the charging of plug-in electric drive
			 vehicles;
									(ii)analysis of
			 potential impacts to the grid;
									(iii)plans for using
			 information technology or third-party aggregators—
										(I)to minimize the
			 effects of charging on peak loads;
										(II)to enhance
			 reliability; and
										(III)to provide
			 other grid benefits;
										(iv)plans for
			 working with smart grid technologies or third-party aggregators for the
			 purposes of smart charging and for allowing 2-way communication;
									(M)a deployment
			 timeline;
								(N)a plan for
			 monitoring and evaluating the implementation of the plan, including metrics for
			 assessing the success of the deployment and an approach to updating the plan,
			 as appropriate; and
								(O)a description of
			 the manner in which any grant funds applied for under subsection (d) will be
			 used and the proposed local cost share for the funds.
								(d)Phase 1
			 applications and grants
							(1)Applications
								(A)In
			 generalNot later than 150 days after the date of publication by
			 the Secretary of selection criteria described in subsection (c)(3), any State,
			 tribal, or local government, or group of State, tribal, or local governments
			 may apply to the Secretary to become a deployment community.
								(B)Joint
			 sponsorship
									(i)In
			 generalAn application submitted under subparagraph (A) may be
			 jointly sponsored by electric utilities, automobile manufacturers, technology
			 providers, carsharing companies or organizations, third-party plug-in electric
			 drive vehicle service providers, or other appropriated entities.
									(ii)Disbursement
			 of grantsA grant provided under this subsection shall only be
			 disbursed to a State, tribal, or local government, or group of State, tribal,
			 or local governments, regardless of whether the application is jointly
			 sponsored under clause (i).
									(2)Grants
								(A)In
			 generalIn each application, the applicant may request up to
			 $100,000,000 in financial assistance from the Secretary to fund projects in the
			 deployment community.
								(B)Use of
			 fundsFunds provided through a grant under this paragraph may be
			 used to help implement the plan for the deployment of plug-in electric drive
			 vehicles included in the application, including—
									(i)planning for and
			 installing charging infrastructure, including offering additional incentives as
			 described in subsection (c)(4)(I);
									(ii)updating
			 building codes, zoning or parking rules, or permitting or inspection processes
			 as described in subparagraphs (F), (G), and (H) of subsection (c)(4);
									(iii)reducing the
			 cost and increasing the consumer adoption of plug-in electric drive vehicles
			 through incentives as described in subsection (c)(4)(I);
									(iv)workforce
			 training, including training of permitting officials;
									(v)public education
			 and marketing described in the proposed marketing plan;
									(vi)shifting State,
			 tribal, or local government fleets to plug-in electric drive vehicles, at a
			 rate in excess of the existing alternative fueled fleet vehicle acquisition
			 requirements for Federal fleets under section 303(b)(1)(D) of the Energy Policy
			 Act of 1992 (42 U.S.C. 13212(b)(1)(D)); and
									(vii)necessary
			 utility and grid upgrades as described in subsection (c)(4)(K).
									(C)Cost-sharing
									(i)In
			 generalA grant provided under this paragraph shall be subject to
			 a minimum non-Federal cost-sharing requirement of 20 percent.
									(ii)Non-Federal
			 sourcesThe Secretary shall—
										(I)determine the
			 appropriate cost share for each selected applicant; and
										(II)require that the
			 Federal contribution to total expenditures on activities described in clauses
			 (ii), (iv), (v), and (vi) of subparagraph (B) not exceed 30 percent.
										(iii)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 clause (i), as the Secretary determines to be necessary.
									(iv)Calculation of
			 amountIn calculating the amount of the non-Federal share under
			 this section, the Secretary—
										(I)may include
			 allowable costs in accordance with the applicable cost principles,
			 including—
											(aa)cash;
											(bb)personnel
			 costs;
											(cc)the value of a
			 service, other resource, or third party in-kind contribution determined in
			 accordance with the applicable circular of the Office of Management and
			 Budget;
											(dd)indirect costs
			 or facilities and administrative costs; or
											(ee)any funds
			 received under the power program of the Tennessee Valley Authority or any Power
			 Marketing Administration (except to the extent that such funds are made
			 available under an annual appropriation Act);
											(II)shall include
			 contributions made by State, tribal, or local government entities and private
			 entities; and
										(III)shall not
			 include—
											(aa)revenues or
			 royalties from the prospective operation of an activity beyond the time
			 considered in the grant;
											(bb)proceeds from
			 the prospective sale of an asset of an activity; or
											(cc)other
			 appropriated Federal funds.
											(v)Repayment of
			 Federal shareThe Secretary shall not require repayment of the
			 Federal share of a cost-shared activity under this section as a condition of
			 providing a grant.
									(vi)Title to
			 propertyThe Secretary may vest title or other property interests
			 acquired under projects funded under this title in any entity, including the
			 United States.
									(3)SelectionNot
			 later than 120 days after an application deadline has been established under
			 paragraph (1), the Secretary shall announce the names of the deployment
			 communities selected under this subsection.
							(e)Reporting
			 requirements
							(1)In
			 generalThe Secretary, in consultation with the Committee,
			 shall—
								(A)determine what
			 data will be required to be collected by participants in deployment communities
			 and submitted to the Department to allow for analysis of the deployment
			 communities;
								(B)provide for the
			 protection of consumer privacy, as appropriate; and
								(C)develop metrics
			 to evaluate the performance of the deployment communities.
								(2)Provision of
			 dataAs a condition of participation in the Program, a deployment
			 community shall provide any data identified by the Secretary under paragraph
			 (1).
							(3)ReportsNot
			 later than 3 years after the date of enactment of this Act and again after the
			 completion of the Program, the Secretary shall submit to Congress a report that
			 contains—
								(A)a description of
			 the status of—
									(i)the
			 deployment communities and the implementation of the deployment plan of each
			 deployment community;
									(ii)the rate of
			 vehicle deployment and market penetration of plug-in electric drive vehicles;
			 and
									(iii)the deployment
			 of residential and publicly available infrastructure;
									(B)a description of
			 the challenges experienced and lessons learned from the program to date,
			 including the activities described in subparagraph (A); and
								(C)an analysis of
			 the data collected under this subsection.
								(f)Proprietary
			 informationThe Secretary shall, as appropriate, provide for the
			 protection of proprietary information and intellectual property rights.
						(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000,000.
						(h)Conforming
			 amendmentSection 166(b)(5) of title 23, United States Code, is
			 amended—
							(1)in subparagraph
			 (A), by striking Before September 30, 2009, the State and
			 inserting The State; and
							(2)in subparagraph
			 (B), by striking Before September 30, 2009, the State and
			 inserting The State.
							2117.Funding
						(a)Targeted
			 Plug-in Electric Drive Vehicle Deployment Communities Program
							(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out section 2116 $400,000,000, to remain available until
			 expended.
							(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out section 2116 the funds transferred under
			 paragraph (1), without further appropriation.
							(b)Other
			 provisions
							(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this subtitle (other than section 2116) $100,000,000, to
			 remain available until expended.
							(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this subtitle (other than section 2116) the
			 funds transferred under paragraph (1), without further appropriation.
							BResearch and
			 development
					2121.Research and
			 development program
						(a)Research and
			 development program
							(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 establish a program to fund research and development in advanced batteries,
			 plug-in electric drive vehicle components, plug-in electric drive
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of plug-in electric drive vehicles and charging
			 infrastructure.
							(2)Use of
			 fundsThe program may include funding for—
								(A)the development
			 of low-cost, smart-charging and vehicle-to-grid connectivity technology;
								(B)the benchmarking
			 and assessment of open software systems using nationally established evaluation
			 criteria; and
								(C)new technologies
			 in electricity storage or electric drive components for vehicles.
								(3)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the status of the program described in
			 paragraph (1).
							(b)Secondary use
			 applications program
							(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a research, development, and demonstration program that builds upon
			 any work carried out under section 915 of the Energy Policy Act of 2005 (42
			 U.S.C. 16195) and—
								(A)identifies
			 possible uses of a vehicle battery after the useful life of the battery in a
			 vehicle has been exhausted;
								(B)assesses the
			 potential for markets for uses described in subparagraph (A) to develop, as
			 well as any barriers to the development of the markets;
								(C)identifies the
			 infrastructure, technology, and equipment needed to manage the charging
			 activity of the batteries used in stationary sources; and
								(D)identifies the
			 potential uses of a vehicle battery—
									(i)with the most
			 promise for market development; and
									(ii)for which market
			 development would be aided by a demonstration project.
									(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress an initial report on the
			 findings of the program described in paragraph (1), including recommendations
			 for stationary energy storage and other potential applications for batteries
			 used in plug-in electric drive vehicles.
							(c)Secondary use
			 demonstration projects
							(1)In
			 generalBased on the results of the program described in
			 subsection (b), the Secretary, in consultation with the Committee, shall
			 develop guidelines for projects that demonstrate the secondary uses of vehicle
			 batteries.
							(2)Publication of
			 guidelinesNot later than 30 months after the date of enactment
			 of this Act, the Secretary shall—
								(A)publish the
			 guidelines described in paragraph (1); and
								(B)solicit
			 applications for funding for demonstration projects.
								(3)Grant
			 programNot later than 38 months after the date of enactment of
			 this Act, the Secretary shall select proposals for grant funding under this
			 section, based on an assessment of which proposals are mostly likely to
			 contribute to the development of a secondary market for batteries.
							(d)Materials
			 Recycling Study
							(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a study on the recycling of materials from plug-in electric drive
			 vehicles and the batteries used in plug-in electric drive vehicles.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the findings of
			 the study described in paragraph (1).
							(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $1,535,000,000,
			 including—
							(1)$1,500,000,000
			 for use in conducting the program described in subsection (a) for fiscal years
			 2011 through 2020;
							(2)$5,000,000 for
			 use in conducting the program described in subsection (b) for fiscal years 2011
			 through 2016;
							(3)$25,000,000 for
			 use in providing grants described in subsection (c) for fiscal years 2011
			 through 2020; and
							(4)$5,000,000 for
			 use in conducting the study described in subsection (d) for fiscal years 2011
			 through 2013.
							2122.Advanced
			 batteries for tomorrow prize
						(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, as part of the program described in
			 section 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396), the Secretary
			 shall establish the Advanced Batteries for Tomorrow Prize to competitively
			 award cash prizes in accordance with this section to advance the research,
			 development, demonstration, and commercial application of a 500-mile vehicle
			 battery.
						(b)Battery
			 specifications
							(1)In
			 generalTo be eligible for the Prize, a battery submitted by an
			 entrant shall be—
								(A)able to power a
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways for at least 500 miles before recharging;
								(B)of a size that
			 would not be cost-prohibitive or create space constraints, if mass-produced;
			 and
								(C)cost-effective
			 (measured in cost per kilowatt hour), if mass-produced.
								(2)Additional
			 requirementsThe Secretary, in consultation with the Committee,
			 shall establish any additional battery specifications that the Secretary and
			 the Committee determine to be necessary.
							(c)Private
			 funds
							(1)In
			 generalSubject to paragraph (2) and notwithstanding section 3302
			 of title 31, United States Code, the Secretary may accept, retain, and use
			 funds contributed by any person, government entity, or organization for
			 purposes of carrying out this subsection—
								(A)without further
			 appropriation; and
								(B)without fiscal
			 year limitation.
								(2)Restriction on
			 participationAn entity providing private funds for the Prize may
			 not participate in the competition for the Prize.
							(d)Technical
			 reviewThe Secretary, in consultation with the Committee, shall
			 establish a technical review committee composed of non-Federal officers to
			 review data submitted by Prize entrants under this section and determine
			 whether the data meets the prize specifications described in subsection
			 (b).
						(e)Third party
			 administrationThe Secretary may select, on a competitive basis,
			 a third party to administer awards provided under this section.
						(f)EligibilityTo
			 be eligible for an award under this section—
							(1)in the case of a
			 private entity, the entity shall be incorporated in and maintain a primary
			 place of business in the United States; and
							(2)in the case of an
			 individual (whether participating as a single individual or in a group), the
			 individual shall be a citizen or lawful permanent resident of the United
			 States.
							(g)Award
			 amounts
							(1)In
			 generalSubject to the availability of funds to carry out this
			 section, the amount of the Prize shall be $10,000,000.
							(2)Breakthrough
			 achievement awardsIn addition to the award described in
			 paragraph (1), the Secretary, in consultation with the technical review
			 committee established under subsection (d), may award cash prizes, in amounts
			 determined by the Secretary, in recognition of breakthrough achievements in
			 research, development, demonstration, and commercial application of—
								(A)activities
			 described in subsection (b); or
								(B)advances in
			 battery durability, energy density, and power density.
								(h)500-Mile
			 battery award fund
							(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 500-mile Battery Fund (referred to in this section as the
			 Fund), to be administered by the Secretary, to be available
			 without fiscal year limitation and subject to appropriation, to award amounts
			 under this section.
							(2)Transfers to
			 FundThe Fund shall consist of—
								(A)such amounts as
			 are appropriated to the Fund under subsection (i); and
								(B)such amounts as
			 are described in subsection (c) and that are provided for the Fund.
								(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purposes
			 described in subsection (a).
							(4)Annual
			 reports
								(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit a report on the
			 operation of the Fund during the fiscal year to—
									(i)the
			 Committees on Appropriations of the House of Representatives and of the
			 Senate;
									(ii)the Committee on
			 Energy and Natural Resources of the Senate; and
									(iii)the Committee
			 on Energy and Commerce of the House of Representatives.
									(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
									(i)A
			 statement of the amounts deposited into the Fund.
									(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
									(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
									(iv)A
			 statement of the balance remaining in the Fund at the end of the fiscal
			 year.
									(5)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
								(A)by redesignating
			 paragraphs (35) and (36) as paragraphs (36) and (37), respectively;
								(B)by redesignating
			 the second paragraph (33) (relating to obligational authority and outlays
			 requested for homeland security) as paragraph (35); and
								(C)by adding at the
			 end the following:
									
										(38)a separate
				statement for the 500-mile Battery Fund established under section 8(h) of the
				Promoting Electric Vehicles Act of
				2010, which shall include the estimated amount of
				deposits into the Fund, obligations, and outlays from the
				Fund.
										.
								(i)Authorization
			 of appropriationsThere is authorized to be appropriated—
							(1)$10,000,000 to
			 carry out subsection (g)(1); and
							(2)$1,000,000 to
			 carry out subsection (g)(2).
							2123.Study on the
			 supply of raw materials
						(a)In
			 generalThe Secretary of the Interior, in consultation with the
			 Secretary and the Task Force, shall conduct a study that—
							(1)identifies the
			 raw materials needed for the manufacture of plug-in electric drive vehicles,
			 batteries, and other components for plug-in electric drive vehicles, and for
			 the infrastructure needed to support plug-in electric drive vehicles;
							(2)describes the
			 primary or original sources and known reserves and resources of those raw
			 materials;
							(3)assesses, in
			 consultation with the National Academy of Sciences, the degree of risk to the
			 manufacture, maintenance, deployment, and use of plug-in electric drive
			 vehicles associated with the supply of those raw materials; and
							(4)identifies
			 pathways to securing reliable and resilient supplies of those raw
			 materials.
							(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress a report that describes the results of
			 the study.
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,500,000.
						2124.Study on the
			 collection and preservation of data collected from plug-in electric drive
			 vehicles
						(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Committee, shall enter into
			 an agreement with the National Academy of Sciences under which the Academy
			 shall conduct a study that—
							(1)identifies—
								(A)the data that may
			 be collected from plug-in electric drive vehicles, including data on the
			 location, charging patterns, and usage of plug-in electric drive
			 vehicles;
								(B)the scientific,
			 economic, commercial, security, and historic potential of the data described in
			 subparagraph (A); and
								(C)any laws or
			 regulations that relate to the data described in subparagraph (A); and
								(2)analyzes and
			 provides recommendations on matters that include procedures, technologies, and
			 rules relating to the collection, storage, and preservation of the data
			 described in paragraph (1)(A).
							(b)ReportNot
			 later than 15 months after the date of an agreement between the Secretary and
			 the Academy under subsection (a), the National Academy of Sciences shall submit
			 to the appropriate committees of Congress a report that describes the results
			 of the study under subsection (a).
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
						CMiscellaneous
					2131.Utility
			 planning for plug-in electric drive vehicles
						(a)In
			 generalThe Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended—
							(1)in section 111(d)
			 (16 U.S.C. 2621(d)), by adding at the end the following:
								
									(20)Plug-in
				electric drive vehicle planning
										(A)Utility plan
				for plug-in electric drive vehicles
											(i)In
				generalNot later than 2 years after the date of enactment of
				this paragraph, each electric utility shall develop a plan to support the use
				of plug-in electric drive vehicles, including medium- and heavy-duty hybrid
				electric vehicles in the service area of the electric utility.
											(ii)RequirementsA
				plan under clause (i) shall investigate—
												(I)various levels of
				potential penetration of plug-in electric drive vehicles in the utility service
				area;
												(II)the potential
				impacts that the various levels of penetration and charging scenarios
				(including charging rates and daily hours of charging) would have on
				generation, distribution infrastructure, and the operation of the transmission
				grid; and
												(III)the role of
				third parties in providing reliable and economical charging services.
												(iii)Waiver
												(I)In
				generalAn electric utility that determines that the electric
				utility will not be impacted by plug-in electric drive vehicles during the
				5-year period beginning on the date of enactment of this paragraph may petition
				the Secretary to waive clause (i) for 5 years.
												(II)ApprovalApproval
				of a waiver under subclause (I) shall be in the sole discretion of the
				Secretary.
												(iv)Updates
												(I)In
				generalEach electric utility shall update the plan of the
				electric utility every 5 years.
												(II)Resubmission
				of waiverAn electric utility that received a waiver under clause
				(iii) and wants the waiver to continue after the expiration of the waiver shall
				be required to resubmit the waiver.
												(v)ExemptionIf
				the Secretary determines that a plan required by a State regulatory authority
				meets the requirements of this paragraph, the Secretary may accept that plan
				and exempt the electric utility submitting the plan from the requirements of
				clause (i).
											(B)Support
				requirementsEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility shall—
											(i)participate in
				any local plan for the deployment of recharging infrastructure in communities
				located in the footprint of the authority or utility;
											(ii)require that
				charging infrastructure deployed is interoperable with products of all auto
				manufacturers to the maximum extent practicable; and
											(iii)consider
				adopting minimum requirements for deployment of electrical charging
				infrastructure and other appropriate requirements necessary to support the use
				of plug-in electric drive vehicles.
											(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility may consider whether, and to what extent, to
				allow cost recovery for plans and implementation of plans.
										(D)DeterminationNot
				later than 3 years after the date of enactment of this paragraph, each State
				regulatory authority (with respect to each electric utility for which the
				authority has ratemaking authority), and each municipal and cooperative
				electric utility, shall complete the consideration, and shall make the
				determination, referred to in subsection (a) with respect to the standard
				established by this
				paragraph.
										;
							(2)in section 112(c)
			 (16 U.S.C. 2622(c))—
								(A)in the first
			 sentence, by striking Each State and inserting the
			 following:
									
										(1)In
				generalEach
				State
										;
								(B)in the second
			 sentence, by striking In the case and inserting the
			 following:
									
										(2)Specific
				standards
											(A)Net metering
				and fossil fuel generation efficiencyIn the
				case
											; 
								(C)in the third
			 sentence, by striking In the case and inserting the
			 following:
									
										(B)Time-based
				metering and communicationsIn the
				case
										;
								(D)in the fourth
			 sentence—
									(i)by
			 striking In the case and inserting the following:
										
											(C)InterconnectionIn
				the case
											;
				and
									(ii)by
			 striking paragraph (15) and inserting paragraph (15) of
			 section 111(d);
									(E)in the fifth
			 sentence, by striking In the case and inserting the
			 following:
									
										(D)Integrated
				resource planning, rate design modifications, smart grid investments, smart
				grid informationIn the
				case
										;
				and
								(F)by adding at the
			 end the following:
									
										(E)Plug-in
				electric drive vehicle planningIn the case of the standards
				established by paragraph (20) of section 111(d), the reference contained in
				this subsection to the date of enactment of this Act shall be deemed to be a
				reference to the date of enactment of that
				paragraph.
										;
				and
								(3)in section 112(d)
			 (16 U.S.C. 2622(d)), in the matter preceding paragraph (1), by striking
			 (19) and inserting (20).
							(b)Report
							(1)In
			 generalThe Secretary, in consultation with the Technical
			 Advisory Committee, shall convene a group of utility stakeholders, charging
			 infrastructure providers, third party aggregators, and others, as appropriate,
			 to discuss and determine the potential models for the technically and
			 logistically challenging issues involved in using electricity as a fuel for
			 vehicles, including—
								(A)accommodation for
			 billing for charging a plug-in electric drive vehicle, both at home and at
			 publicly available charging infrastructure;
								(B)plans for
			 anticipating vehicle to grid applications that will allow batteries in cars as
			 well as banks of batteries to be used for grid storage, ancillary services
			 provision, and backup power;
								(C)integration of
			 plug-in electric drive vehicles with smart grid, including protocols and
			 standards, necessary equipment, and information technology systems; and
								(D)any other
			 barriers to installing sufficient and appropriate charging
			 infrastructure.
								(2)ReportNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that includes—
								(A)the issues and
			 model solutions described in paragraph (1); and
								(B)any other issues
			 that the Task Force and Secretary determine to be appropriate.
								2132.Loan
			 guarantees
						(a)Loan guarantees
			 for advanced battery purchases for use in stationary
			 applicationsSubtitle B of title I of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by adding at the end
			 the following:
							
								137.Loan
				guarantees for advanced battery purchases
									(a)DefinitionsIn
				this section:
										(1)Qualified
				automotive batteryThe term qualified automotive
				battery means a battery that—
											(A)has at least 4
				kilowatt hours of battery capacity; and
											(B)is designed for
				use in qualified plug-in electric drive motor vehicles but is purchased for
				nonautomotive applications.
											(2)Eligible
				entityThe term eligible entity means—
											(A)an original
				equipment manufacturer;
											(B)an electric
				utility;
											(C)any provider of
				range extension infrastructure; or
											(D)any other
				qualified entity, as determined by the Secretary.
											(b)Loan
				guarantees
										(1)In
				generalThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase of not less than 200 qualified automotive
				batteries in a calendar year that have a total minimum power rating of 1
				megawatt and use advanced battery technology.
										(2)RestrictionAs
				a condition of receiving a loan guarantee under this section, an entity
				purchasing qualified automotive batteries with loan funds guaranteed under this
				section shall comply with the provisions of the Buy American Act (41 U.S.C. 10a
				et seq.).
										(c)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
									(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section
				$50,000,000.
									.
						(b)Loan guarantees
			 for charging infrastructureSection 1705(a) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16516(a)) is amended by adding at the end the
			 following:
							
								(4)Charging
				infrastructure and networks of charging infrastructure for plug-in drive
				electric vehicles, if the charging infrastructure will be operational prior to
				December 31,
				2016.
								.
						2133.Prohibition
			 on disposing of advanced batteries in landfills
						(a)Definition of
			 advanced battery
							(1)In
			 generalIn this section, the term advanced battery
			 means a battery that is a secondary (rechargeable) electrochemical energy
			 storage device that has enhanced energy capacity.
							(2)ExclusionsThe
			 term advanced battery does not include—
								(A)a primary
			 (nonrechargeable) battery; or
								(B)a lead-acid
			 battery that is used to start or serve as the principal electrical power source
			 for a plug-in electric drive vehicle.
								(b)RequirementAn
			 advanced battery from a plug-in electric drive vehicle shall be disposed of in
			 accordance with the Solid Waste Disposal
			 Act (42 U.S.C. 6901 et seq.) (commonly known as the Resource
			 Conservation and Recovery Act of 1976).
						2134.Plug-in
			 Electric Drive Vehicle Technical Advisory Committee
						(a)In
			 generalThere is established
			 the Plug-in Electric Drive Vehicle Technical Advisory Committee to advise the
			 Secretary on the programs and activities under this title.
						(b)MissionThe
			 mission of the Committee shall be to advise the Secretary on technical matters,
			 including—
							(1)the priorities
			 for research and development;
							(2)means of
			 accelerating the deployment of safe, economical, and efficient plug-in electric
			 drive vehicles for mass market adoption;
							(3)the development
			 and deployment of charging infrastructure;
							(4)the development
			 of uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
							(5)reporting on the
			 competitiveness of the United States in plug-in electric drive vehicle and
			 infrastructure research, manufacturing, and deployment.
							(c)Membership
							(1)Members
								(A)In
			 generalThe Committee shall consist of not less than 12, but not
			 more than 25, members.
								(B)RepresentationThe
			 Secretary shall appoint the members to Committee from among representatives
			 of—
									(i)domestic
			 industry;
									(ii)institutions of
			 higher education;
									(iii)professional
			 societies;
									(iv)Federal, State,
			 and local governmental agencies (including the National Laboratories);
			 and
									(v)financial,
			 transportation, labor, environmental, electric utility, or other appropriate
			 organizations or individuals with direct experience in deploying and marketing
			 plug-in electric drive vehicles, as the Secretary determines to be
			 necessary.
									(2)Terms
								(A)In
			 generalThe term of a Committee member shall not be longer than 3
			 years.
								(B)Staggered
			 termsThe Secretary may appoint members to the Committee for
			 differing term lengths to ensure continuity in the functioning of the
			 Committee.
								(C)ReappointmentsA
			 member of the Committee whose term is expiring may be reappointed.
								(3)ChairpersonThe
			 Committee shall have a chairperson, who shall be elected by and from the
			 members.
							(d)ReviewThe
			 Committee shall review and make recommendations to the Secretary on the
			 implementation of programs and activities under this title.
						(e)Response
							(1)In
			 generalThe Secretary shall consider and may adopt any
			 recommendation of the Committee under subsection (c).
							(2)Biennial
			 report
								(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report describing any new recommendations
			 of the Committee.
								(B)ContentsThe
			 report shall include—
									(i)a
			 description of the manner in which the Secretary has implemented or plans to
			 implement the recommendations of the Committee; or
									(ii)an
			 explanation of the reason that a recommendation of the Committee has not been
			 implemented.
									(C)TimingThe
			 report described in this paragraph shall be submitted by the Secretary at the
			 same time the President submits the budget proposal for the Department of
			 Energy to Congress.
								(f)CoordinationThe
			 Committee shall—
							(1)hold joint annual
			 meetings with the Hydrogen and Fuel Cell Technical Advisory Committee
			 established by section 807 of the Energy Policy Act of 2005 (42 U.S.C. 16156)
			 to help coordinate the work and recommendations of the Committees; and
							(2)coordinate
			 efforts, to the maximum extent practicable, with all existing independent,
			 departmental, and other advisory Committees, as determined to be appropriate by
			 the Secretary.
							(g)SupportThe
			 Secretary shall provide to the Committee the resources necessary to carry out
			 this section, as determined to be necessary by the Secretary.
						2135.Plug-in
			 Electric Drive Vehicle Interagency Task Force
						(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the President shall establish the Plug-in Electric Drive Vehicle
			 Interagency Task Force, to be chaired by the Secretary and which shall consist
			 of at least 1 representative from each of—
							(1)the Office of
			 Science and Technology Policy;
							(2)the Council on
			 Environmental Quality;
							(3)the Department of
			 Energy;
							(4)the Department of
			 Transportation;
							(5)the Department of
			 Defense;
							(6)the Department of
			 Commerce (including the National Institute of Standards and Technology);
							(7)the Environmental
			 Protection Agency;
							(8)the General
			 Services Administration; and
							(9)any other Federal
			 agencies that the President determines to be appropriate.
							(b)MissionThe
			 mission of the Task Force shall be to ensure awareness, coordination, and
			 integration of the activities of the Federal Government relating to plug-in
			 electric drive vehicles, including—
							(1)plug-in electric
			 drive vehicle research and development (including necessary components);
							(2)the development
			 of widely accepted smart-grid standards and protocols for charging
			 infrastructure;
							(3)the relationship
			 of plug-in electric drive vehicle charging practices to electric utility
			 regulation;
							(4)the relationship
			 of plug-in electric drive vehicle deployment to system reliability and
			 security;
							(5)the general
			 deployment of plug-in electric drive vehicles in the Federal, State, and local
			 governments and for private use;
							(6)the development
			 of uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
							(7)the alignment of
			 international plug-in electric drive vehicle standards.
							(c)Activities
							(1)In
			 generalIn carrying out this section, the Task Force may—
								(A)organize
			 workshops and conferences;
								(B)issue
			 publications; and
								(C)create
			 databases.
								(2)Mandatory
			 activitiesIn carrying out this section, the Task Force
			 shall—
								(A)foster the
			 exchange of generic, nonproprietary information and technology among industry,
			 academia, and the Federal Government;
								(B)integrate and
			 disseminate technical and other information made available as a result of the
			 programs and activities under this title;
								(C)support education
			 about plug-in electric drive vehicles;
								(D)monitor, analyze,
			 and report on the effects of plug-in electric drive vehicle deployment on the
			 environment and public health, including air emissions from vehicles and
			 electricity generating units; and
								(E)review and report
			 on—
									(i)opportunities to
			 use Federal programs (including laws, regulations, and guidelines) to promote
			 the deployment of plug-in electric drive vehicles; and
									(ii)any barriers to
			 the deployment of plug-in electric drive vehicles, including barriers that are
			 attributable to Federal programs (including laws, regulations, and
			 guidelines).
									(d)Agency
			 cooperationA Federal agency—
							(1)shall cooperate
			 with the Task Force; and
							(2)provide, on
			 request of the Task Force, appropriate assistance in carrying out this section,
			 in accordance with applicable Federal laws (including regulations).
							CClean energy jobs
			 and consumer savings
			XXXHome Star
			 Retrofit Rebate Program
				3001.Short
			 titleThis title may be cited
			 as the Home Star Retrofit Act of
			 2010.
				3002.DefinitionsIn this title:
					(1)Accredited
			 contractorThe term accredited contractor means a
			 residential energy efficiency contractor that meets the minimum applicable
			 requirements established under subsections (a) and (b) of section 3004.
					(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
					(3)BPIThe
			 term BPI means the Building Performance Institute.
					(4)Certified
			 workforceThe term certified workforce means a
			 residential efficiency construction workforce in which all persons performing
			 installation work in the areas of building envelope retrofits, duct sealing, or
			 any other additional skill category designated by the Secretary of Labor, in
			 consultation with stakeholders and the Secretary of Energy, are certified
			 through an existing certification that covers the appropriate job skills
			 under—
						(A)an applicable
			 third party skills standard established—
							(i)by
			 the BPI;
							(ii)by
			 the North American Technician Excellence;
							(iii)by the
			 Laborers’ International Union of North America;
							(B)an applicable
			 third party skills standard established in the State in which the work is to be
			 performed, pursuant to a program operated by the Home Builders Institute in
			 connection with Ferris State University, to be effective beginning on the date
			 that is 30 days after the date notice is provided by those organizations to the
			 Secretary that the program has been established in the State unless the
			 Secretary determines, not later than 30 days after the date of the notice, that
			 the standard or certification does not equal in quality the standards and
			 certifications described in subparagraph (A); or
						(C)other standards
			 that the Secretary shall approve not later than 30 days after the date of
			 submission, in consultation with the Secretary of Labor and the
			 Administrator.
						(5)Conditioned
			 spaceThe term conditioned space means the area of a
			 home that is—
						(A)intended for
			 habitation; and
						(B)intentionally
			 heated or cooled.
						(6)ContractorThe
			 term contractor means a residential efficiency contracting
			 business entity.
					(7)DOEThe
			 term DOE means the Department of Energy.
					(8)Electric
			 utilityThe term
			 electric utility means any person or State agency that delivers or
			 sells electric energy at retail, including nonregulated utilities and utilities
			 that are subject to State regulation and Federal power marketing
			 administrations.
					(9)EPAThe
			 term EPA means the Environmental Protection Agency.
					(10)Federal Rebate
			 Processing SystemThe term Federal Rebate Processing
			 System means the Federal Rebate Processing System established under
			 section 3003(b).
					(11)Gold Star Home
			 Retrofit ProgramThe term Gold Star Home Retrofit
			 Program means the Gold Star Home Retrofit Program established under
			 section 3008.
					(12)HomeThe
			 term home means a principal residential dwelling unit in a
			 building with no more than 4 dwelling units that—
						(A)is located in the
			 United States; and
						(B)was constructed
			 before the date of enactment of this Act.
						(13)HomeownerThe
			 term homeowner means the resident or non-resident owner of record
			 of a home.
					(14)Home Star loan
			 programThe term Home Star loan program means the
			 Home Star efficiency loan program established under section 3015(a).
					(15)Home Star
			 Retrofit Rebate ProgramThe term Home Star Retrofit Rebate
			 Program means the Home Star Retrofit Rebate Program established under
			 section 3003(a).
					(16)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(17)Natural gas
			 utilityThe term natural gas utility means any
			 person or State agency that transports, distributes, or sells natural gas at
			 retail, including nonregulated utilities and utilities that are subject to
			 State regulation.
					(18)Qualified
			 contractorThe term qualified contractor means a
			 contractor that meets minimum applicable requirements established under section
			 3004(a).
					(19)Quality
			 assurance frameworkThe term quality assurance
			 framework means a policy adopted by a State to develop high standards
			 for ensuring quality in ongoing efficiency retrofit activities in which the
			 State has a role, including operation of the quality assurance program and
			 creating significant employment opportunities, in particular for targeted
			 workers.
					(20)Quality
			 assurance program
						(A)In
			 generalThe term quality assurance program means a
			 program established under this title or recognized by the Secretary under this
			 title, to oversee the delivery of home efficiency retrofit programs to ensure
			 that work is performed in accordance with standards and criteria established
			 under this title.
						(B)InclusionsFor
			 purposes of subparagraph (A), delivery of retrofit programs includes delivery
			 of quality assurance reviews of rebate applications and field inspections for a
			 portion of customers receiving rebates and conducted by a quality assurance
			 provider, with the consent of participating consumers and without delaying
			 rebate payments to participating contractors.
						(21)Quality
			 assurance providerThe term quality assurance
			 provider means any entity that meets the minimum applicable requirements
			 established under section 3006.
					(22)Rebate
			 aggregatorThe term rebate aggregator means an
			 entity that meets the requirements of section 3005.
					(23)RESNETThe
			 term RESNET means the Residential Energy Services Network, which
			 is a nonprofit certification and standard setting organization for home energy
			 raters that evaluate the energy performance of a home.
					(24)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(25)Silver Star
			 Home Retrofit ProgramThe term Silver Star Home Retrofit
			 Program means the Silver Star Home Retrofit Program established under
			 section 3007.
					(26)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico;
						(D)Guam;
						(E)American
			 Samoa;
						(F)the Commonwealth
			 of the Northern Mariana Islands;
						(G)the United States
			 Virgin Islands; and
						(H)any other
			 territory or possession of the United States.
						(27)Targeted
			 workerThe term targeted worker means—
						(A)an individual who
			 (as determined by the Secretary of Labor, in consultation with the Secretary of
			 Energy)—
							(i)is
			 old enough to be employed under the Fair Labor Standards Act of 1938 (29 U.S.C.
			 201 et seq.) and State law;
							(ii)resides in an
			 area with high or chronic unemployment and low median household incomes;
			 and
							(iii)is unemployed
			 or underemployed; or
							(B)a veteran of
			 Operation Iraqi Freedom or Operation Enduring Freedom.
						(28)VendorThe
			 term vendor means any retailer that sells directly to homeowners
			 and contractors the materials used for the savings measures under section
			 3007.
					(29)WaterSense
			 product or serviceThe term WaterSense product or
			 service means a water-efficient product or service that meets
			 specifications established by the Administrator under the WaterSense Program of
			 the Environmental Protection Agency.
					3003.Home Star
			 Retrofit Rebate Program
					(a)In
			 generalThe Secretary shall establish the Home Star Retrofit
			 Rebate Program.
					(b)Federal Rebate
			 Processing System
						(1)Requirements
							(A)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of the Treasury and
			 the Administrator, shall—
								(i)establish a
			 Federal Rebate Processing System which shall serve as a database and
			 information technology system that will allow rebate aggregators to submit
			 claims for reimbursement using standard data protocols;
								(ii)establish a
			 national retrofit website that provides information on the Home Star Retrofit
			 Rebate Program, including—
									(I)how to determine
			 whether particular efficiency measures are eligible for rebates; and
									(II)how to
			 participate in the program;
									(iii)make available,
			 on a designated website, model forms for compliance with all applicable
			 requirements of this title, to be submitted by—
									(I)each qualified
			 contractor on completion of an eligible home retrofit;
									(II)each quality
			 assurance provider on completion of field verification; and
									(III)each purchaser
			 of a WaterSense product or service; and
									(iv)subject to
			 section 3016, provide such administrative and technical support to rebate
			 aggregators and States as is necessary to carry out this title.
								(B)Distribution of
			 fundsNot later than 10 days after the date of receipt of bundled
			 rebate applications from a rebate aggregator, the Secretary shall distribute
			 funds to the rebate aggregator on approved claims for reimbursement made to the
			 Federal Rebate Processing System.
							(C)Funding
			 availabilityThe Secretary shall post, on a weekly basis, on the
			 national retrofit website established under subparagraph (A)(ii) information
			 on—
								(i)the
			 total number of rebate claims approved for reimbursement; and
								(ii)the total amount
			 of funds disbursed for rebates.
								(D)Program
			 adjustment or terminationBased on the information described in
			 subparagraph (C), the Secretary shall announce a termination date and reserve
			 funding to process the rebate applications that are in the Federal Rebate
			 Processing System prior to the termination date to ensure that all valid
			 applications made to the program for rebate reimbursement are paid.
							(2)Model
			 formsIn carrying out this section, the Secretary shall consider
			 the model forms developed by the National Home Performance Council.
						(c)Administrative
			 and Technical SupportEffective beginning not later than 30 days
			 after the date of enactment of this Act, the Secretary shall provide such
			 administrative and technical support to rebate aggregators and States as is
			 necessary to carry out this title.
					(d)Public
			 information campaignNot
			 later than 60 days after the date of enactment of this Act, the Administrator
			 shall develop and implement a public education campaign that describes, at a
			 minimum—
						(1)the benefits of
			 home energy and water-saving retrofits;
						(2)the availability
			 of rebates for—
							(A)the installation
			 of qualifying efficiency measures; and
							(B)whole home
			 efficiency improvements; and
							(3)the requirements
			 for qualified contractors and accredited contractors.
						(e)LimitationSilver
			 Star rebates provided under section 3007 and Gold Star rebates provided under
			 section 3008 may be provided for the same home only if—
						(1)Silver Star
			 rebates are awarded prior to Gold Star rebates;
						(2)savings obtained
			 from measures under the Silver Star Home Retrofit Program are not counted
			 towards the simulated savings that determine the value of a rebate under the
			 Gold Star Home Retrofit Program; and
						(3)the combined
			 Silver Star and Gold Star rebates provided to the individual homeowner do not
			 exceed $8,000.
						(f)AvailabilityNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 ensure that Home Star retrofit rebates are available to all homeowners in the
			 United States to the maximum extent practicable.
					3004.Contractors
					(a)Contractor
			 qualifications for Silver Star Home Retrofit ProgramA contractor may perform retrofit work
			 under the Silver Star Home Retrofit Program only if the contractor meets or
			 provides—
						(1)all applicable
			 contractor licensing requirements established by the applicable State or, if
			 none exist at the State level, the Secretary;
						(2)insurance
			 coverage of at least $1,000,000 for general liability, and for such other
			 purposes and in such other amounts as required by the State;
						(3)warranties to
			 homeowners that completed work will—
							(A)be free of
			 significant defects;
							(B)be installed in
			 accordance with the specifications of the manufacturer; and
							(C)perform properly
			 for a period of at least 1 year after the date of completion of the
			 work;
							(4)an agreement to
			 provide the owner of a home, through a discount, the full economic value of all
			 rebates received under this title with respect to the home; and
						(5)an agreement to
			 provide the homeowner, before a contract is executed between the contractor and
			 a homeowner covering the eligible work, a notice of —
							(A)the rebate amount
			 the contractor intends to apply for with respect to eligible work under this
			 title; and
							(B)the means by
			 which the rebate will be passed through as a discount to the homeowner.
							(b)Contractor
			 qualifications for Gold Star Home Retrofit Program
						(1)In
			 generalA contractor may perform retrofit work under the Gold
			 Star Home Retrofit Program only if the contractor—
							(A)meets the
			 requirements for qualified contractors under subsection (a);
							(B)is
			 accredited—
								(i)by
			 the BPI; or
								(ii)under other
			 standards that the Secretary shall approve not later than 30 days after the
			 date of submission, in consultation with the Administrator, under an equivalent
			 accreditation approved by the Secretary under which the contractor, at a
			 minimum—
									(I)educates the
			 consumer on the value of comprehensive energy retrofit work;
									(II)meets whole
			 house contracting standards in conducting home performance work relating to
			 home energy auditing, health and safety testing, heating, air-conditioning, and
			 heat pumps;
									(III)employs
			 sufficient levels of staff who are certified to the standards covering the
			 appropriate whole house energy audits and retrofit upgrades;
									(IV)maintains
			 calibrated diagnostic equipment for use in conducting energy retrofitting,
			 assessment, and health and safety testing on the house;
									(V)records and
			 maintains all project information for review during the quality assurance
			 inspection;
									(VI)maintains
			 quality assurance records of internal reviews of the operation and performance
			 of the business;
									(VII)adopts a
			 customer dispute resolution policy that establishes a specific time line in
			 resolving any disputes with the consumer; and
									(VIII)meets such
			 other standards as are required by the Secretary;
									(C)except as
			 provided in paragraph (2), effective 1 year after the date on which funds are
			 provided under this title, employs a certified workforce; and
							(D)effective
			 beginning 1 year after the date of enactment of this Act, meets all
			 requirements of an applicable State quality assurance framework.
							(2)ExceptionA
			 contractor described in paragraph (1)(C) may employ a person who is not
			 certified to perform installation work covered under section 3002(4) if the
			 employee—
							(A)has not worked
			 for the contractor or on Home Star projects for a period of more than 180
			 days;
							(B)is supervised on
			 each project by a fellow employee who is certified under section 3002(4) to
			 perform the applicable covered work;
							(C)is the only
			 person who performs covered installation work on a project and has not been
			 certified under section 3002(4); and
							(D)is directly
			 employed by the contractor or the subcontractor of the contractor, and not self
			 employed, or employed through a temporary employment agency, staffing service,
			 or other intermediary.
							(c)Health and
			 safety requirementsNothing in this title relieves any contractor
			 from the obligation to comply with applicable Federal, State, and local health
			 and safety code requirements.
					3005.Rebate
			 aggregators
					(a)In
			 generalThe Secretary shall develop a network of rebate
			 aggregators that can facilitate the delivery of rebates to participating
			 contractors and vendors for discounts provided to homeowners for efficiency
			 retrofit work.
					(b)ResponsibilitiesRebate
			 aggregators shall—
						(1)review the
			 proposed rebate application for completeness and accuracy;
						(2)review measures
			 under the Silver Star Home Retrofit Program and savings under the Gold Star
			 Home Retrofit Program for eligibility in accordance with this title;
						(3)provide data to
			 the Federal Data Processing Center consistent with data protocols established
			 by the Secretary; and
						(4)distribute funds
			 received from DOE to contractors, vendors, or other persons.
						(c)Processing
			 rebate applicationsA rebate aggregator shall—
						(1)submit the rebate
			 application to the Federal Rebate Processing Center not later than 14 days
			 after the date of receipt of a rebate application from a contractor; and
						(2)distribute funds
			 to the contractor not later than 6 days after the date of receipt from the
			 Federal Rebate Processing System.
						(d)EligibilityTo be eligible to apply to the Secretary
			 for approval as a rebate aggregator, an entity shall be—
						(1)a Home
			 Performance with Energy Star partner;
						(2)an entity
			 administering a residential efficiency retrofit program established or approved
			 by a State;
						(3)a Federal Power
			 Marketing Administration, an electric utility, or a natural gas utility that
			 has—
							(A)an approved
			 residential efficiency retrofit program; and
							(B)an established
			 quality assurance provider network; or
							(4)an entity that
			 demonstrates to the Secretary that the entity can perform the functions of an
			 rebate aggregator, without disrupting existing residential retrofits in the
			 States that are incorporating the Home Star Program, including demonstration
			 of—
							(A)corporate status
			 or status as a State or local government;
							(B)the capability to
			 provide electronic data to the Federal Rebate Processing System;
							(C)a financial
			 system that is capable of tracking the distribution of rebates to participating
			 contractors; and
							(D)coordination and
			 cooperation by the entity with the appropriate State office regarding
			 participation in the existing efficiency programs that will be delivering the
			 Home Star Program.
							(e)Application to
			 become a rebate aggregatorNot later than 30 days after the date
			 of receipt of an application of an entity seeking to become a rebate
			 aggregator, the Secretary shall approve or deny the application on the basis of
			 the eligibility criteria under subsection (d).
					(f)Application
			 priorityIn reviewing applications from entities seeking to
			 become rebate aggregators, the Secretary shall give priority to entities that
			 commit—
						(1)to reviewing
			 applications for participation in the program from all qualified contractors
			 within a defined geographic region; and
						(2)to processing
			 rebate applications more rapidly than the minimum requirements established
			 under the program.
						(g)Public utility
			 commission efficiency targetsThe Secretary shall—
						(1)develop
			 guidelines for States to use to allow utilities participating as rebate
			 aggregators to count the savings from the participation of the utilities toward
			 State-level savings targets; and
						(2)work with States
			 to assist in the adoption of the guidelines for the purposes and duration of
			 the Home Star Retrofit Rebate Program.
						3006.Quality
			 assurance providers
					(a)In
			 generalAn entity shall be considered a quality assurance
			 provider under this title if the entity—
						(1)is independent of
			 the contractor;
						(2)confirms the
			 qualifications of contractors or installers of home efficiency
			 retrofits;
						(3)confirms
			 compliance with the requirements of a certified workforce;
			 and
						(4)performs field
			 inspections and other measures required to confirm the compliance of the
			 retrofit work under the Silver Star program, and the retrofit work and the use
			 of software simulation savings under the Gold Star program, based on the
			 requirements of this title.
						(b)InclusionsAn
			 entity shall be considered a quality assurance provider under this title if the
			 entity is qualified through—
						(1)the International
			 Code Council;
						(2)the BPI;
						(3)the
			 RESNET;
						(4)a State;
						(5)a State-approved
			 residential efficiency retrofit program; or
						(6)any other entity
			 designated by the Secretary, in consultation with the Administrator.
						3007.Silver Star
			 Home Retrofit Program
					(a)In
			 generalIf the energy-efficiency or water-saving retrofit of a
			 home is carried out after the date of enactment of this Act in accordance with
			 this section, a rebate shall be awarded for the energy or water savings
			 retrofit of a home for the installation of savings measures—
						(1)selected from the
			 list of energy and water savings measures described in subsection (b);
						(2)installed in the
			 home by a qualified contractor not later than 1 year after the date of
			 enactment of this Act;
						(3)carried out in
			 compliance with this section; and
						(4)subject to the
			 maximum amount limitations established under subsection (d)(4).
						(b)Energy and
			 water savings measuresSubject to subsection (c), a rebate shall
			 be awarded under this section for the installation of the following energy or
			 water savings measures for a home energy or water retrofit that meet technical
			 standards established under this section:
						(1)Whole house
			 air-sealing measures (including interior and exterior measures and using
			 sealants, caulks, insulating foams, gaskets, weather-stripping, mastics, and
			 other building materials), in accordance with BPI standards or other procedures
			 approved by the Secretary.
						(2)Attic insulation
			 measures that—
							(A)include sealing
			 of air leakage between the attic and the conditioned space, in accordance with
			 BPI standards or the attic portions of the DOE or EPA thermal bypass checklist
			 or other procedures approved by the Secretary;
							(B)add at least R–19
			 insulation to existing insulation;
							(C)result in at
			 least R–38 insulation in DOE climate zones 1 through 4 and at least R–49
			 insulation in DOE climate zones 5 through 8, including existing insulation,
			 within the limits of structural capacity; and
							(D)cover at
			 least—
								(i)100
			 percent of an accessible attic; or
								(ii)75
			 percent of the total conditioned footprint of the house.
								(3)Duct seal or
			 replacement that—
							(A)is installed in
			 accordance with BPI standards or other procedures approved by the Secretary;
			 and
							(B)in the case of
			 duct replacement, replaces and seals at least 50 percent of a distribution
			 system of the home.
							(4)Wall insulation
			 that—
							(A)is installed in
			 accordance with BPI standards or other procedures approved by the
			 Secretary;
							(B)is to full-stud
			 thickness; and
							(C)covers at least
			 75 percent of the total external wall area of the home.
							(5)Crawl space
			 insulation or basement wall and rim joist insulation that is installed in
			 accordance with BPI standards or other procedures approved by the
			 Secretary—
							(A)covers at least
			 500 square feet of crawl space or basement wall and adds at least—
								(i)R–19 of cavity
			 insulation or R–15 of continuous insulation to existing crawl space insulation;
			 or
								(ii)R–13 of cavity
			 insulation or R–10 of continuous insulation to basement walls; and
								(B)fully covers the
			 rim joist with at least R–10 of new continuous or R–13 of cavity
			 insulation.
							(6)Window
			 replacement that replaces at least 8 exterior windows, or 75 percent of the
			 exterior windows in a home, whichever is less, with windows that—
							(A)are certified by
			 the National Fenestration Rating Council; and
							(B)comply with
			 criteria applicable to windows under section 25(c) of the Internal Revenue Code
			 of 1986.
							(7)Door replacement
			 that replaces at least 1 exterior door with doors that comply with criteria
			 applicable to doors under the 2010 Energy Star specification for doors.
						(8)Skylight
			 replacement that replaces at least 1 skylight with skylights that comply with
			 criteria applicable to skylights under the 2010 Energy Star specification for
			 skylights.
						(9)(A)Heating system
			 replacement with—
								(i)a natural gas or propane furnace
			 with an AFUE rating of 95 or greater;
								(ii)a natural gas or propane boiler
			 with an AFUE rating of 90 or greater;
								(iii)an oil furnace with an AFUE
			 rating of 86 or greater and that uses an electrically commutated blower
			 motor;
								(iv)an oil boiler with an AFUE rating
			 of 86 or greater and that has temperature reset or thermal purge controls;
			 or
								(v)a wood or wood pellet furnace,
			 boiler, or stove, if—
									(I)the new system—
										(aa)meets at least 75 percent of the
			 heating demands of the home; and
										(bb)in the case of a wood stove, replaces
			 an existing wood stove with a stove that is EPA-certified, if a voucher is
			 provided by the installer or other responsible party certifying that the old
			 stove has been removed and made inoperable;
										(II)the home has a distribution system (such
			 as ducts, vents, blowers, or affixed fans) that allows heat from the wood
			 stove, furnace, or boiler to reach all or most parts of the home; and
									(III)an independent test laboratory approved
			 by the Secretary or the Administrator certifies that the new system—
										(aa)has thermal efficiency (with a lower
			 heating value) of at least 75 percent for stoves and 80 percent for furnaces
			 and boilers; and
										(bb)has particulate emissions of less
			 than 3.0 grams per hour for wood stoves or pellet stoves, and less than 0.32
			 lbs per million BTU for outdoor boilers and furnaces.
										(B)A rebate may be provided under this
			 section for the replacement of a furnace or boiler described in clauses (i)
			 through (iv) of subparagraph (A) only if the new furnace or boiler is installed
			 in accordance with ANSI/ACCA Standard 5 QI – 2007.
							(10)Automatic water
			 temperature controllers that vary boiler water temperature in response to
			 changes in outdoor temperature or the demand for heat, if the retrofit is to an
			 existing boiler and not in conjunction with a new boiler.
						(11)Air-conditioner
			 or heat-pump replacement with a new unit that—
							(A)is installed in
			 accordance with ANSI/ACCA Standard 5 QI–2007; and
							(B)meets or
			 exceeds—
								(i)in
			 the case of an air-source conditioner, SEER 16 and EER 13;
								(ii)in
			 the case of an air-source heat pump, SEER 15, EER 12.5, and HSPF 8.5;
			 and
								(iii)in the case of
			 a geothermal heat pump, Energy Star tier 2 efficiency requirements.
								(12)Replacement of
			 or with—
							(A)a natural gas or
			 propane water heater with a condensing storage water heater with an energy
			 factor of 0.80 or more or a condensing storage water heater or tankless water
			 heater with a thermal efficiency of 90 percent or more;
							(B)a tankless
			 natural gas or propane water heater with an energy factor of at least
			 .82;
							(C)a natural gas or
			 propane storage water heater with an energy factor of at least .67;
							(D)an indirect water
			 heater with an insulated storage tank that—
								(i)has
			 a storage capacity of at least 30 gallons and is insulated to at least R–16;
			 and
								(ii)is
			 installed in conjunction with a qualifying boiler described in paragraph
			 (7);
								(E)an electric water
			 heater with an energy factor of 2.0 or more;
							(F)a water heater
			 with a solar hot water system that—
								(i)is
			 certified by the Solar Rating and Certification Corporation under specification
			 SRCC-OG-300; or
								(ii)meets technical
			 standards established by the State of Hawaii; or
								(G)a water heater
			 installed in conjunction with a qualifying geothermal heat pump described in
			 paragraph (11) that provides domestic water heating through the use of—
								(i)year-round demand
			 water heating capability; or
								(ii)a
			 desuperheater.
								(13)Storm windows
			 that—
							(A)are installed on
			 a least 5 single-glazed windows that do not have storm windows;
							(B)are installed in
			 a home listed on or eligible for listing in the National Register of Historic
			 Places; and
							(C)comply with any
			 procedures that the Secretary may establish for storm windows (including
			 installation).
							(14)Roof replacement
			 that replaces at least 75 percent of the roof area with energy-saving roof
			 products certified under the Energy Star program.
						(15)Window films
			 that are installed on at least 8 exterior windows, doors, or skylights, or 75
			 percent of the total exterior square footage of glass, whichever is more, in a
			 home with window films that—
							(A)are certified by
			 the National Fenestration Rating Council;
							(B)have a Solar Heat
			 Gain Coefficient of 0.43 or less with a visible light-to-solar heat gain ratio
			 of at least 1.1 in 2009 International Energy Conservation Code climate zones 1
			 through 8; and
							(C)are certified to
			 reduce the U-factor of the National Fenestration Rating Council dual pane
			 reference window by 0.05 or greater and are only applied to nonmetal frame dual
			 pane windows in 2009 International Energy Conservation Code climate zones 4
			 through 8.
							(16)WaterSense
			 products or services.
						(c)Installation
			 costsMeasures described in paragraphs (1) through (16) of
			 subsection (b) shall include expenditures for labor and other
			 installation-related costs (including venting system modification and
			 condensate disposal) properly allocable to the onsite preparation, assembly, or
			 original installation of the component.
					(d)Amount of
			 rebate
						(1)In
			 generalExcept as provided in paragraphs (2) through (4), the
			 amount of a rebate provided under this section shall be $1,000 per measure for
			 the installation of savings measures described in subsection (b)
						(2)Higher rebate
			 amountExcept as provided in paragraph (4), the amount of a
			 rebate provided to the owner of a home or designee under this section shall be
			 $1,500 per measure for—
							(A)attic insulation
			 and air sealing described in subsection (b)(2);
							(B)wall insulation
			 described in subsection (b)(4);
							(C)a heating system
			 described in subsection (b)(9); and
							(D)an
			 air-conditioner or heat-pump replacement described in subsection
			 (b)(11).
							(3)Lower rebate
			 amountExcept as provided in paragraph (4), the amount of a
			 rebate provided under this section shall be—
							(A)$125 per door for
			 the installation of up to a maximum of 2 Energy Star doors described in
			 subsection (b)(7) for each home;
							(B)$125 per skylight
			 for the installation of up to a maximum of 2 Energy Star skylights described in
			 subsection (b)(8) for each home;
							(C)$750 for a
			 maximum of 1 natural gas or propane tankless water heater described in
			 subsection (b)(12)(B) for each home;
							(D)$450 for a
			 maximum of 1 natural gas or propane storage water heater described in
			 subsection (b)(12)(C) for each home;
							(E)$250 for rim
			 joist insulation described in subsection (b)(5)(B);
							(F)$50 for each
			 storm window described in subsection (b)(13);
							(G)$500 for a
			 desuperheater described in subsection (b)(12)(G)(ii);
							(H)$500 for a wood
			 or pellet stove that has a heating capacity of at least 28,000 BTU per hour
			 (using the upper end of the range listed in the EPA list of Certified Wood
			 Stoves) and meets all of the requirements of subsection (b)(9)(A)(v) other than
			 the requirements in items (aa) and (bb) of subsection (b)(9)(A)(v)(I);
							(I)$250 for an
			 automatic water temperature controller described in subsection (b)(10);
							(J)$500 for a roof
			 described in subsection (b)(14);
							(K)$500 for window
			 films described in subsection (b)(15); and
							(L)$150 for any
			 combination of WaterSense products or services described in subsection (b)(16),
			 if the total cost of all WaterSense products or services is at least
			 $300.
							(4)Maximum
			 amountThe total amount of a rebate provided to the owner of a
			 home or designee under this section shall not exceed the lower of—
							(A)$3,000;
							(B)the sum of the
			 amounts per measure specified in paragraphs (1) through (3);
							(C)50 percent of the
			 total cost of the installed measures; or
							(D)if the Secretary
			 finds that the net value to the homeowner of the rebates is less than the
			 amount of the rebates, the actual net value to the homeowner.
							(e)Insulation
			 products purchased without installation services
						(1)In
			 generalA rebate shall be awarded under this section if—
							(A)the
			 measure—
								(i)is—
									(I)a whole house
			 air-sealing measure described in subsection (b)(1);
									(II)an attic
			 insulation measure described in subsection (b)(2);
									(III)a duct seal or
			 replacement measure described in subsection (b)(3);
									(IV)a wall
			 insulation measure described in subsection (b)(4); or
									(V)a crawl space
			 insulation measure or basement wall and rim joist insulation measure described
			 in subsection (b)(5);
									(ii)is
			 purchased by a homeowner for installation by the homeowner in a home identified
			 by the address of the homeowner;
								(iii)is identified
			 and attributed to a specific home in a submission by the vendor to a rebate
			 aggregator;
								(iv)is
			 not part of—
									(I)a savings measure
			 described in paragraphs (6) through (11) of subsection (b); and
									(II)a retrofit for
			 which a rebate is provided under the Gold Star Home Retrofit Program;
			 and
									(v)is
			 not part of a savings measure described in paragraphs (1) through (5) in
			 subsection (b) for which the homeowner received or will receive contracting
			 services; or
								(B)educational
			 material on proper installation of the product is provided to the homeowner,
			 including material on air sealing while insulating.
							(2)AmountA
			 rebate under this subsection shall be awarded in an amount equal to 50 percent
			 of the total cost of the products described in paragraph (1), but not to exceed
			 $250 per home.
						(f)Qualification
			 for rebate under Silver Star Home Retrofit ProgramOn submission
			 of a claim by a rebate aggregator to the system established under section 3005,
			 the Secretary shall provide reimbursement to the rebate aggregator for
			 reduced-cost energy-efficiency measures installed in a home, if—
						(1)the measures
			 undertaken for the retrofit are—
							(A)eligible measures
			 described on the list established under subsection (b);
							(B)installed
			 properly in accordance with applicable technical specifications; and
							(C)installed by a
			 qualified contractor;
							(2)the amount of the
			 rebate does not exceed the maximum amount described in subsection
			 (d)(4);
						(3)not less
			 than—
							(A)20 percent of the
			 retrofits performed by each qualified contractor under this section are
			 randomly subject to a third-party field verification of all work associated
			 with the retrofit by a quality assurance provider; or
							(B)in the case of
			 qualified contractor that uses a certified workforce, 10 percent of the
			 retrofits performed under this section are randomly subject to a third-party
			 field verification of all work associated with the retrofit by a quality
			 assurance provider; and
							(4)(A)the installed measures
			 will be brought into compliance with the specifications and quality standards
			 for the Home Star Retrofit Rebate Program, by the installing qualified
			 contractor, at no additional cost to the homeowner, not later than 14 days
			 after the date of notification of a defect, if a field verification by a
			 quality assurance provider finds that corrective work is needed;
							(B)a subsequent quality assurance visit
			 is conducted to evaluate the remedy not later than 7 days after notification by
			 the contractor that the defect has been corrected; and
							(C)notification of disposition of the
			 visit occurs not later than 7 days after the date of that visit.
							(g)Homeowner
			 complaints
						(1)In
			 generalDuring the 1-year warranty period, a homeowner may make a
			 complaint under the quality assurance program that compliance with the
			 requirements of this section has not been achieved.
						(2)Verification
							(A)In
			 generalThe quality assurance program shall provide that, on
			 receiving a complaint under paragraph (1), an independent quality assurance
			 provider shall conduct field verification on the retrofit work performed by the
			 contractor.
							(B)AdministrationA
			 verification under this paragraph shall be—
								(i)in
			 addition to verifications conducted under subsection (f)(3); and
								(ii)corrected in
			 accordance with subsection (f)(4).
								(h)Audits
						(1)In
			 generalOn making payment for a submission under this section,
			 the Secretary shall review rebate requests to determine whether program
			 requirements were met in all respects.
						(2)Incorrect
			 paymentOn a determination of the Secretary under paragraph (1)
			 that a payment was made incorrectly to a party, the Secretary may—
							(A)recoup the amount
			 of the incorrect payment; or
							(B)withhold the
			 amount of the incorrect payment from the next payment made to the party
			 pursuant to a subsequent request.
							3008.Gold Star
			 Home Retrofit Program
					(a)In
			 generalIf the energy efficiency or water savings retrofit of a
			 home is carried out after the date of enactment of this Act by an accredited
			 contractor in accordance with this section, a rebate shall be awarded for
			 retrofits that achieve whole home energy or water savings.
					(b)Amount of
			 rebate
						(1)Energy
			 savingsSubject to subsection (e), the amount of a rebate
			 provided to the owner of a home or a designee of the owner for energy savings
			 under this section shall be—
							(A)$3,000 for a
			 20-percent reduction in whole home energy consumption; and
							(B)an additional
			 $1,000 for each additional 5-percent reduction up to the lower of—
								(i)$8,000; or
								(ii)50
			 percent of the total retrofit cost (including the cost of audit and diagnostic
			 procedures).
								(2)Water
			 savingsSubject to subsection (e), the amount of a rebate
			 provided to the owner of a home or a designee of the owner for a reduction in
			 water consumption under this section shall be—
							(A)$500 for measures
			 that achieve a 20-percent reduction in water consumption; and
							(B)an additional
			 $100 for each additional 5-percent reduction in water consumption up to the
			 lower of—
								(i)$1,200; or
								(ii)50
			 percent of the total retrofit cost (including the cost of audit and diagnostic
			 procedures).
								(c)Energy and
			 water savings
						(1)In
			 generalReductions in whole home energy or water consumption
			 under this section shall be determined by a comparison of the simulated energy
			 or water consumption of the home before and after the retrofit of the
			 home.
						(2)DocumentationThe
			 percent improvement in energy or water consumption under this section shall be
			 documented through—
							(A)(i)the use of a whole home
			 simulation software program that has been approved as a commercial alternative
			 under the Weatherization Assistance Program for Low-Income Persons established
			 under part A of title IV of the Energy Conservation and Production Act (42
			 U.S.C. 6861 et seq.); or
								(ii)a equivalent performance test
			 established by the Secretary, in consultation with the Administrator; or
								(B)(i)the use of a whole home
			 simulation software program that has been approved under RESNET Publication No.
			 06–001 (or a successor publication approved by the Secretary);
								(ii)an equivalent performance test
			 established by the Secretary; or
								(iii)a State-certified equivalent
			 rating network, as specified by IRS Notice 2008–35; or
								(iv)a HERS rating system required by
			 State law.
								(3)MonitoringThe
			 Secretary—
							(A)shall
			 continuously monitor the software packages used for determining rebates under
			 this section; and
							(B)may disallow the
			 use of software programs that improperly assess energy or water savings.
							(4)Assumptions and
			 testingThe Secretary may—
							(A)establish
			 simulation tool assumptions for the establishment of the pre-retrofit energy or
			 water consumption;
							(B)require
			 compliance with software performance tests covering—
								(i)mechanical system
			 performance;
								(ii)duct
			 distribution system efficiency;
								(iii)hot water
			 performance; or
								(iv)other measures;
			 and
								(C)require the
			 simulation of pre-retrofit energy or water usage to be bounded by metered
			 pre-retrofit energy or water usage.
							(5)Recommended
			 measuresThe simulation tool shall have the ability at a minimum
			 to assess the savings associated with all the measures for which incentives are
			 specifically provided under the Silver Star Home Retrofit Program.
						(6)Quantification
			 of water savingsNot later than 180 days after the date of
			 enactment of this Act, the Secretary, in consultation with the Administrator,
			 shall make public an approved methodology for use in quantifying reductions in
			 water consumption for the purpose of carrying out this section.
						(d)Qualification
			 for rebate under Gold Star Home Retrofit ProgramOn submission of
			 a claim by a rebate aggregator to the system established under section 3005,
			 the Secretary shall provide reimbursement to the rebate aggregator for
			 reduced-cost whole-home retrofits, if—
						(1)the retrofit is
			 performed by an accredited contractor;
						(2)the amount of the
			 reimbursement is not more than the amount described in subsection (b);
						(3)documentation
			 described in subsection (c) is transmitted with the claim;
						(4)a home receiving
			 a whole-home retrofit is subject to random third-party field verification by a
			 quality assurance provider in accordance with subsection (e); and
						(5)(A)the installed measures
			 will be brought into compliance with the specifications and quality standards
			 for the Home Star Retrofit Rebate Program, by the installing qualified
			 contractor, at no additional cost to the homeowner, not later than 14 days
			 after the date of notification of a defect if a field verification by a quality
			 assurance provider finds that corrective work is needed;
							(B)a subsequent quality assurance visit
			 is conducted to evaluate the remedy not later than 7 days after notification by
			 the contractor that the defect has been corrected; and
							(C)notification of disposition of the
			 visit occurs not later than 7 days after the date of that visit.
							(e)Verification
						(1)In
			 generalSubject to paragraph (2), all work installed in a home
			 receiving a whole-home retrofit by an accredited contractor under this section
			 shall be subject to random third-party field verification by a quality
			 assurance provider at a rate of—
							(A)15 percent;
			 or
							(B)in the case of
			 work performed by an accredited contractor using a certified workforce, 10
			 percent.
							(2)Verification
			 not requiredA home shall not be subject to random third-party
			 field verification under this section if—
							(A)a post-retrofit
			 home energy or water rating is conducted by an eligible certifier in accordance
			 with—
								(i)RESNET
			 Publication No. 06–001 (or a successor publication approved by the
			 Secretary);
								(ii)a
			 State-certified equivalent rating network, as specified in IRS Notice 2008–35;
			 or
								(iii)a
			 HERS rating system required by State law;
								(B)the eligible
			 certifier is independent of the qualified contractor or accredited contractor
			 in accordance with RESNET Publication No. 06–001 (or a successor publication
			 approved by the Secretary); and
							(C)the rating
			 includes field verification of measures.
							(f)Homeowner
			 complaints
						(1)In
			 generalA homeowner may make a complaint under the quality
			 assurance program during the 1-year warranty period that compliance with the
			 requirements of this section has not been achieved.
						(2)Verification
							(A)In
			 generalThe quality assurance program shall provide that, on
			 receiving a complaint under paragraph (1), an independent quality assurance
			 provider shall conduct field verification on the retrofit work performed by the
			 contractor.
							(B)AdministrationA
			 verification under this paragraph shall be—
								(i)in
			 addition to verifications conducted under subsection (e)(1); and
								(ii)corrected in
			 accordance with subsection (e).
								(g)Audits
						(1)In
			 generalOn making payment for a submission under this section,
			 the Secretary shall review rebate requests to determine whether program
			 requirements were met in all respects.
						(2)Incorrect
			 paymentOn a determination of the Secretary under paragraph (1)
			 that a payment was made incorrectly to a party, the Secretary may—
							(A)recoup the amount
			 of the incorrect payment; or
							(B)withhold the
			 amount of the incorrect payment from the next payment made to the party
			 pursuant to a subsequent request.
							3009.Grants to
			 States and Indian tribes
					(a)In
			 generalA State or Indian tribe that receives a grant under
			 subsection (d) shall use the grant for—
						(1)administrative
			 costs;
						(2)oversight of
			 quality assurance programs;
						(3)development and
			 implementation of ongoing quality assurance framework;
						(4)establishment and
			 delivery of financing pilots in accordance with this title;
						(5)coordination with
			 existing residential retrofit programs and infrastructure development to assist
			 deployment of the Home Star program;
						(6)assisting in the
			 delivery of services to rental units; and
						(7)the costs of
			 carrying out the responsibilities of the State or Indian tribe under the Silver
			 Star Home Retrofit Program and the Gold Star Home Retrofit Program.
						(b)Initial
			 grantsNot later than 30 days after the date of enactment of this
			 Act, the Secretary shall make the initial grants available under this
			 section.
					(c)Indian
			 tribesThe Secretary shall reserve an appropriate amount of
			 funding to be made available to carry out this section for each fiscal year to
			 make grants available to Indian tribes under this section.
					(d)State
			 allotmentsFrom the amounts made available to carry out this
			 section for each fiscal year remaining after the reservation required under
			 subsection (c), the Secretary shall make grants available to States in
			 accordance with section 3016.
					(e)Quality
			 assurance programs
						(1)In
			 generalA State or Indian tribe may use a grant made under this
			 section to carry out a quality assurance program that is—
							(A)operated as part
			 of a State energy conservation plan established under part D of title III of
			 the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.);
							(B)managed by the
			 office or the designee of the office that is—
								(i)responsible for
			 the development of the plan under section 362 of that Act (42 U.S.C. 6322);
			 and
								(ii)to
			 the maximum extent practicable, conducting an existing efficiency program;
			 and
								(C)in the case of a
			 grant made to an Indian tribe, managed by an entity designated by the Indian
			 tribe to carry out a quality assurance program or a national quality assurance
			 program manager.
							(2)NoncomplianceIf
			 the Secretary determines that a State or Indian tribe has not provided or
			 cannot provide adequate oversight over a quality assurance program to ensure
			 compliance with this title, the Secretary may—
							(A)withhold further
			 quality assurance funds from the State or Indian tribe; and
							(B)require that
			 quality assurance providers operating in the State or by the Indian tribe be
			 overseen by a national quality assurance program manager selected by the
			 Secretary.
							(f)ImplementationA
			 State or Indian tribe that receives a grant under this section may implement a
			 quality assurance program through the State, the Indian tribe, or a third party
			 designated by the State or Indian tribe, including—
						(1)an energy or
			 water service company;
						(2)an electric
			 utility;
						(3)a natural gas
			 utility;
						(4)a third-party
			 administrator designated by the State or Indian tribe;
						(5)a unit of local
			 government; or
						(6)a public or
			 private water utility.
						(g)Public-private
			 partnershipsA State or Indian tribe that receives a grant under
			 this section are encouraged to form partnerships with utilities, energy service
			 companies, and other entities—
						(1)to assist in
			 marketing a program;
						(2)to facilitate
			 consumer financing;
						(3)to assist in
			 implementation of the Silver Star Home Retrofit Program and the Gold Star Home
			 Retrofit Program, including installation of qualified retrofit measures;
			 and
						(4)to assist in
			 implementing quality assurance programs.
						(h)Coordination of
			 rebate and existing State-sponsored programs
						(1)In
			 generalA State or Indian tribe shall, to the maximum extent
			 practicable, prevent duplication through coordination of a program authorized
			 under this title with—
							(A)the Energy Star
			 appliance rebates program authorized under the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115); and
							(B)comparable
			 programs planned or operated by States, political subdivisions, electric and
			 natural gas utilities, Federal power marketing administrations, and Indian
			 tribes.
							(2)Existing
			 programsIn carrying out this subsection, a State or Indian tribe
			 shall—
							(A)give priority
			 to—
								(i)comprehensive
			 retrofit programs in existence on the date of enactment of this Act, including
			 programs under the supervision of State utility regulators; and
								(ii)using Home Star
			 funds made available under this title to enhance and extend existing programs;
			 and
								(B)seek to enhance
			 and extend existing programs by coordinating with administrators of the
			 programs.
							3010.Quality
			 assurance framework
					(a)In
			 generalNot later than 180 days after the date that the Secretary
			 initially provides funds to a State under this title, the State shall submit to
			 the Secretary a plan to implement a quality assurance framework.
					(b)Model State
			 plansThe Secretary shall—
						(1)as soon as
			 practicable after the date of enactment of this Act, solicit the submission of
			 model State quality assurance framework plans that are consistent with this
			 section; and
						(2)not later than 60
			 days after the date of enactment or the receipt of funding to carry out this
			 title (whichever is later), approve 1 or more such model plans that incorporate
			 nationally consistent high standards for optional use by States.
						(c)ImplementationThe
			 State shall—
						(1)develop a quality
			 assurance framework in consultation with industry stakeholders, including
			 representatives of efficiency program managers, contractors, and environmental,
			 efficiency, and labor organizations; and
						(2)implement the
			 quality assurance framework not later than 1 year after the date of enactment
			 of this Act.
						(d)ComponentsThe
			 quality assurance framework established under this section shall
			 include—
						(1)a requirement
			 that contractors performing covered retrofits meet—
							(A)the
			 accreditation, workforce certification, and all other requirements established
			 under section 3004(b); and
							(B)minimum standards
			 for accredited contractors, including—
								(i)compliance with
			 applicable Federal, State, and local laws;
								(ii)maintenance of
			 records needed to verify compliance; and
								(iii)use of
			 independent contractors only when appropriately classified as such pursuant to
			 Revenue Ruling 87–41 and section 530 of the Revenue Act of 1978 and relevant
			 State law;
								(2)maintenance of a
			 list of accredited contractors;
						(3)requirements for
			 maintenance and delivery to the Federal Rebate Processing System of information
			 needed to verify compliance and ensure appropriate compensation for quality
			 assurance providers;
						(4)targets and
			 realistic plans for—
							(A)the recruitment
			 of minority- and women-owned small business enterprises;
							(B)the employment of
			 graduates of training programs that primarily serve targeted workers;
							(C)the employment of
			 targeted workers; and
							(D)the availability
			 of financial assistance under the Home Star loan program to—
								(i)public use
			 microdata areas that have a poverty rate of 12 percent or more; and
								(ii)homeowners
			 served by units of local government in jurisdictions that have an unemployment
			 rate that is 2 percent higher than the national unemployment rate;
								(5)a plan to link
			 workforce training for efficiency retrofits with training for the broader range
			 of skills and occupations in construction or emerging clean energy
			 industries;
						(6)quarterly reports
			 to the Secretary on the progress of implementation of the quality assurance
			 framework and any success in meeting the targets and plans; and
						(7)maintenance of a
			 list of qualified quality assurance providers and minimum standards for the
			 quality assurance providers.
						(e)NoncomplianceIf
			 the Secretary determines that a State that has elected to implement a quality
			 assurance program, but has failed to plan, develop, or implement a quality
			 assurance framework in accordance with this section, the Secretary shall
			 suspend further grants for State administration pursuant to section
			 3016(b)(1).
					(f)CoordinationThe
			 Secretary shall take reasonable steps consistent with the existing authority of
			 the Secretary to promote coordination between State quality assurance
			 frameworks and any residential retrofit program funded in whole or in part by
			 the Secretary, which may include the adoption of standards established under
			 the quality assurance frameworks and the use of participating accredited
			 contractors.
					(g)ExclusionsThe
			 quality assurance frameworks shall not apply to any measures or activities
			 under the Silver Star Home Retrofit Program.
					3011.Report
					(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the House
			 of Representatives a report on the use of funds under this title.
					(b)ContentsThe
			 report shall include a description of—
						(1)the savings
			 produced as a result of this title;
						(2)the direct and
			 indirect employment created as a result of the programs supported by the funds
			 provided under this title;
						(3)the specific
			 entities implementing the efficiency programs;
						(4)the beneficiaries
			 who received the efficiency improvements;
						(5)the manner in
			 which funds provided under this title were used;
						(6)the sources (such
			 as mortgage lenders, utility companies, and local governments) and types of
			 financing used by the beneficiaries to finance the retrofit expenses that were
			 not covered by grants provided under this title; and
						(7)the results of
			 verification requirements; and
						(8)any other
			 information the Secretary considers appropriate
						(c)NoncomplianceIf
			 the Secretary determines that a rebate aggregator, State, or Indian tribe has
			 not provided the information required under this section, the Secretary shall
			 provide to the rebate aggregator, State, or Indian tribe a period of at least
			 90 days to provide any necessary information, subject to penalties imposed by
			 the Secretary for entities other than States and Indian tribes, which may
			 include withholding of funds or reduction of future grant amounts.
					3012.Administration
					(a)In
			 generalSubject to section
			 3016(b), not later than 30 days after the date of enactment of this Act, the
			 Secretary shall provide such administrative and technical support to rebate
			 aggregators, States, and Indian tribes as is necessary to carry out the
			 functions designated to States under this title.
					(b)Appointment of
			 personnelNotwithstanding the provisions of title 5, United
			 States Code, governing appointments in the competitive service and General
			 Schedule classifications and pay rates, the Secretary may appoint such
			 professional and administrative personnel as the Secretary considers necessary
			 to carry out this title.
					(c)Rate of
			 payThe rate of pay for a person appointed under subsection (a)
			 shall not exceed the maximum rate payable for GS–15 of the General Schedule
			 under chapter 53 of title 5, United States Code.
					(d)ConsultantsNotwithstanding
			 section 303 of the Federal Property and Administrative Services Act of 1949 (41
			 U.S.C. 253), the Secretary may retain such consultants on a noncompetitive
			 basis as the Secretary considers necessary to carry out this title.
					(e)ContractingIn
			 carrying out this title, the Secretary may waive all or part of any provision
			 of the Competition in Contracting Act of 1984 (Public Law 98–369; 98 Stat.
			 1175), an amendment made by that Act, or the Federal Acquisition Regulation on
			 a determination that circumstances make compliance with the provisions contrary
			 to the public interest.
					(f)Regulations
						(1)In
			 generalNotwithstanding section 553 of title 5, United States
			 Code, the Secretary may issue regulations that the Secretary, in the sole
			 discretion of the Secretary, determines necessary to carry out the Home Star
			 Retrofit Rebate Program.
						(2)DeadlineIf
			 the Secretary determines that regulations described in paragraph (1) are
			 necessary, the regulations shall be issued not later than 60 days after the
			 date of the enactment of this Act.
						(3)Limitations
							(A)In
			 generalSubject to subparagraph (B), the Secretary shall not use
			 the authority provided under this subsection—
								(i)to
			 develop, adopt, or implement a public labeling system that rates and compares
			 the energy or water performance of 1 home with another home; or
								(ii)to
			 require the public disclosure of an energy or water performance evaluation or
			 rating developed for any specific home.
								(B)AdministrationNothing
			 in this paragraph precludes—
								(i)the
			 computation, collection, or use by the Secretary, rebate aggregators, quality
			 assurance providers, or States, for the purposes of carrying out sections 3007
			 and 3008, of information on the rating and comparison of the energy and water
			 performance of homes with and without energy or water efficiency features or an
			 energy or water performance evaluation or rating;
								(ii)the use and
			 publication of aggregate data (without identifying individual homes or
			 participants) based on information referred to in clause (i) to determine or
			 demonstrate the performance of the Home Star program; or
								(iii)the provision
			 of information referred to in clause (i) with respect to a specific
			 home—
									(I)to the State,
			 homeowner, quality assurance provider, rebate aggregator, or contractor
			 performing retrofit work on that home, or an entity providing Home Star
			 services, as necessary to enable carrying out this title; or
									(II)for purposes of
			 prosecuting fraud or abuse.
									(4)WaterSense
			 products or servicesIn issuing regulations under this
			 subsection, the Secretary shall coordinate with the Administrator to carry out
			 the provisions of the Home Star Retrofit Rebate Program relating to WaterSense
			 products or services.
						(g)Information
			 collectionChapter 35 of title 44, United States Code, shall not
			 apply to any information collection requirement necessary for the
			 implementation of the Home Star Retrofit Rebate Program.
					(h)Adjustment of
			 rebate amountsEffective beginning on the date that is 180 days
			 after the date of enactment of this Act, the Secretary may, after not less than
			 30 days public notice, prospectively adjust the rebate amounts provided in this
			 section based on—
						(1)the use of the
			 Silver Star Home Retrofit Program and the Gold Star Home Retrofit Program;
			 and
						(2)other program
			 data.
						3013.Treatment of
			 rebates
					(a)In
			 generalFor purposes of the Internal Revenue Code of 1986,
			 rebates received for eligible measures under this title—
						(1)shall not be
			 considered taxable income to a homeowner;
						(2)shall prohibit
			 the consumer from applying for a tax credit allowed under section 25C or 25D of
			 that Code for the same eligible measures performed in the home of the
			 homeowner; and
						(3)shall be
			 considered a credit allowed under section 25C or 25D of that Code for purposes
			 of any limitation on the amount of the credit under that section.
						(b)Notice
						(1)In
			 generalA participating contractor shall provide notice to a
			 homeowner of the provisions of subsection (a) before eligible work is performed
			 in the home of the homeowner.
						(2)Notice in
			 rebate formA homeowner shall be notified of the provisions of
			 subsection (a) in the appropriate rebate form developed by the Secretary, in
			 consultation with the Secretary of the Treasury.
						(3)Availability of
			 rebate formA participating contractor shall obtain the rebate
			 form on a designated website in accordance with section
			 3003(b)(1)(A)(iii).
						3014.Penalties
					(a)In
			 generalIt shall be unlawful for any person to violate this title
			 (including any regulation issued under this title), other than a violation as
			 the result of a clerical error.
					(b)Civil
			 penaltyAny person who commits a violation of this title shall be
			 liable to the United States for a civil penalty in an amount that is not more
			 than the higher of—
						(1)$15,000 for each
			 violation; or
						(2)3 times the value
			 of any associated rebate under this title.
						(c)AdministrationThe
			 Secretary may—
						(1)assess and
			 compromise a penalty imposed under subsection (b); and
						(2)require from any
			 entity the records and inspections necessary to enforce this title.
						(d)ExclusionA
			 State may bar a contractor from receiving receive rebates under this title if
			 the contractor has committed repeated violations of this title.
					(e)FraudIn
			 addition to any civil penalty, any person who commits a fraudulent violation of
			 this title shall be subject to criminal prosecution.
					3015.Home Star
			 Efficiency Loan Program
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 participantThe term eligible participant means a
			 homeowner who receives financial assistance from a qualified financing entity
			 to carry out energy or water efficiency or renewable energy improvements to an
			 existing home or other residential building of the homeowner in accordance with
			 the Gold Star Home Retrofit Program or the Silver Star Home Retrofit
			 Program.
						(2)ProgramThe
			 term program means the Home Star Efficiency Loan Program
			 established under subsection (b).
						(3)Qualified
			 financing entityThe term qualified financing entity
			 means a State, political subdivision of a State, tribal government, electric
			 utility, natural gas utility, nonprofit or community-based organization, energy
			 service company, retailer, public water system, or any other qualified entity
			 that—
							(A)meets the
			 eligibility requirements of this section; and
							(B)is designated by
			 the Governor of a State in accordance with subsection (e).
							(4)Qualified loan
			 program mechanismThe term qualified loan program
			 mechanism means a loan program that is—
							(A)administered by a
			 qualified financing entity; and
							(B)principally
			 funded—
								(i)by
			 funds provided by or overseen by a State or local government; or
								(ii)through the
			 energy loan program of the Federal National Mortgage Association.
								(b)EstablishmentThe
			 Secretary shall establish a Home Star Efficiency Loan Program under which the
			 Secretary shall make funds available to States to support financial assistance
			 provided by qualified financing entities for making, to existing homes,
			 efficiency improvements that qualify under the Gold Star Home Retrofit Program
			 or the Silver Star Home Retrofit Program.
					(c)Eligibility of
			 qualified financing entitiesTo be eligible to participate in the
			 program, a qualified financing entity shall—
						(1)offer a financing
			 product under which eligible participants may pay over time for the cost to the
			 eligible participant (after all applicable Federal, State, local, and other
			 rebates or incentives are applied) of making improvements described in
			 subsection (b);
						(2)require all
			 financed improvements to be performed by contractors in a manner that meets
			 minimum standards that are at least as stringent as the standards provided
			 under sections 3007 and 3008; and
						(3)establish
			 standard underwriting criteria to determine the eligibility of program
			 applicants, which criteria shall be consistent with—
							(A)with respect to
			 unsecured consumer loan programs, standard underwriting criteria used under the
			 energy loan program of the Federal National Mortgage Association; or
							(B)with respect to
			 secured loans or other forms of financial assistance, commercially recognized
			 best practices applicable to the form of financial assistance being provided
			 (as determined by the designated entity administering the program in the
			 State).
							(d)AllocationIn
			 making funds available to States for each fiscal year under this section, the
			 Secretary shall use the formula used to allocate funds to States to carry out
			 State energy conservation plans established under part D of title III of the
			 Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
					(e)Qualified
			 financing entitiesBefore making funds available to a State under
			 this section, the Secretary shall require the Governor of the State to provide
			 to the Secretary a letter of assurance that the State—
						(1)has 1 or more
			 qualified financing entities that meet the requirements of this section;
						(2)has established a
			 qualified loan program mechanism that—
							(A)includes a
			 methodology to ensure credible energy or water savings or renewable energy
			 generation;
							(B)incorporates an
			 effective repayment mechanism, which may include—
								(i)on-utility-bill
			 repayment;
								(ii)tax assessment
			 or other form of property assessment financing;
								(iii)municipal
			 service charges;
								(iv)energy, water,
			 or energy or water efficiency services contracts;
								(v)efficiency power
			 purchase agreements;
								(vi)unsecured loans
			 applying the underwriting requirements of the energy loan program of the
			 Federal National Mortgage Association; or
								(vii)alternative
			 contractual repayment mechanisms that have been demonstrated to have
			 appropriate risk mitigation features; and
								(C)will provide, in
			 a timely manner, all information regarding the administration of the program as
			 the Secretary may require to permit the Secretary to meet the reporting
			 requirements of subsection (h).
							(f)Use of
			 fundsFunds made available to States under the program may be
			 used to support financing products offered by qualified financing entities to
			 eligible participants for eligible efficiency work, by providing—
						(1)interest rate
			 reductions;
						(2)loan loss
			 reserves or other forms of credit enhancement;
						(3)revolving loan
			 funds from which qualified financing entities may offer direct loans; or
						(4)other debt
			 instruments or financial products necessary—
							(A)to maximize
			 leverage provided through available funds; and
							(B)to support
			 widespread deployment of efficiency finance programs.
							(g)Use of
			 repayment fundsIn the case of a revolving loan fund established
			 by a State described in subsection (f)(3), a qualified financing entity may use
			 funds repaid by eligible participants under the program to provide financial
			 assistance for additional eligible participants to make improvements described
			 in subsection (b) in a manner that is consistent with this section or other
			 such criteria as are prescribed by the State.
					(h)Program
			 evaluationNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall submit to Congress a program evaluation that
			 describes—
						(1)how many eligible
			 participants have participated in the program;
						(2)how many jobs
			 have been created through the program, directly and indirectly;
						(3)what steps could
			 be taken to promote further deployment of energy and water efficiency and
			 renewable energy retrofits;
						(4)the quantity of
			 verifiable energy and water savings, homeowner energy and water bill savings,
			 and other benefits of the program; and
						(5)the performance
			 of the programs carried out by qualified financing entities under this section,
			 including information on the rate of default and repayment.
						(i)Credit support
			 for financing programsSection 1705 of the Energy Policy Act of
			 2005 (42 U.S.C. 16516) (as amended by section 2132(b)) is amended—
						(1)in subsection
			 (a), by adding at the end the following:
							
								(5)Energy and water
				efficiency projects, including projects to retrofit residential, commercial,
				and industrial buildings, facilities, and equipment, including financing
				programs that finance the retrofitting of residential, commercial, and
				industrial buildings, facilities, and
				equipment.
								.
						(2)by redesignating
			 subsection (e) as subsection (f); and
						(3)by inserting
			 after subsection (d) the following:
							
								(e)Credit support
				for financing programs
									(1)In
				generalIn the case of programs that finance the retrofitting of
				residential, commercial, and industrial buildings, facilities, and equipment
				described in subsection (a)(4), the Secretary may—
										(A)offer loan
				guarantees for portfolios of debt obligations; and
										(B)purchase or make
				commitments to purchase portfolios of debt obligations.
										(2)TermNotwithstanding
				section 1702(f), the term of any debt obligation that receives credit support
				under this subsection shall require full repayment over a period not to exceed
				the lesser of—
										(A)30 years;
				and
										(B)the projected
				weighted average useful life of the measure or system financed by the debt
				obligation or portfolio of debt obligations (as determined by the
				Secretary).
										(3)UnderwritingThe
				Secretary may—
										(A)delegate
				underwriting responsibility for portfolios of debt obligations under this
				subsection to financial institutions that meet qualifications determined by the
				Secretary; and
										(B)determine an
				appropriate percentage of loans in a portfolio to review in order to confirm
				sound underwriting.
										(4)AdministrationSubsections
				(c) and (d)(3) of section 1702 and subsection (c) of this section shall not
				apply to loan guarantees made under this
				subsection.
									.
						(j)Termination of
			 EffectivenessThe authority provided by this section and the
			 amendments made by this section terminates effective on the date that is 2
			 years after the date of enactment of this Act.
					3016.Funding
					(a)Funding
						(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this title $5,000,000,000, to remain available until
			 September 30, 2012.
						(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this title the funds transferred under
			 paragraph (1), without further appropriation.
			 
						(3)Maintenance of
			 fundingFunds provided under this section shall supplement and
			 not supplant any Federal and State funding provided to carry out efficiency
			 programs in existence on the date of enactment of this Act.
						(b)Grants to
			 States
						(1)In
			 generalOf the amount provided under subsection (a), $380,000,000
			 or not more than 6 percent, whichever is less, shall be used to carry out
			 section 3009.
						(2)Distribution to
			 State energy offices
							(A)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall—
								(i)provide to State
			 energy offices 25 percent of the funds described in paragraph (1); and
								(ii)determine a
			 formula to provide the balance of funds to State energy offices through a
			 performance-based system.
								(B)Allocation
								(i)Allocation
			 formulaFunds described in subparagraph (A)(i) shall be made
			 available in accordance with the allocation formula for State energy
			 conservation plans established under part D of title III of the Energy Policy
			 and Conservation Act (42 U.S.C.6321 et seq.).
								(ii)Performance-based
			 systemThe balance of the funds described in subparagraph (A)(ii)
			 shall be made available in accordance with the performance-based system
			 described in subparagraph (A)(ii) designed to support the objectives of
			 achieving efficiency gains, employment of underemployed workers, and
			 implementing quality assurance programs and frameworks in participating
			 States.
								(c)Quality
			 assurance costs
						(1)In
			 generalOf the amount provided under subsection (a), not more
			 than 5 percent shall be used to carry out the quality assurance provisions of
			 this title.
						(2)ManagementFunds
			 provided under this subsection shall be overseen by—
							(A)State energy
			 offices described in subsection (b)(2); or
							(B)other entities
			 determined by the Secretary to be eligible to carry out quality assurance
			 functions under this title.
							(3)Distribution to
			 quality assurance providers or rebate aggregatorsThe Secretary
			 shall use funds provided under this subsection to compensate quality assurance
			 providers, or rebate aggregators, for services under the Silver Star Home
			 Retrofit Program or the Gold Star Home Retrofit Program through the Federal
			 Rebate Processing Center based on the services provided to contractors under a
			 quality assurance program and rebate aggregation.
						(4)IncentivesThe
			 amount of incentives provided to quality assurance providers or rebate
			 aggregators shall be—
							(A)(i)in the case of the
			 Silver Star Home Retrofit Program—
									(I)$25 per rebate review and submission
			 provided under the program; and
									(II)$150 for each field inspection conducted
			 under the program; and
									(ii)in the case of the Gold Star Home
			 Retrofit Program—
									(I)$35 for each rebate review and submission
			 provided under the program; and
									(II)$300 for each field inspection conducted
			 under the program; or
									(B)such other
			 amounts as the Secretary considers necessary to carry out the quality assurance
			 provisions of this title.
							(d)Tracking of
			 rebates and expendituresOf the amount provided under subsection
			 (a), not more than $150,000,000 shall be used for costs associated with
			 database systems to track rebates and expenditures under this title and related
			 administrative costs incurred by the Secretary.
					(e)Public
			 education and coordinationOf the amount provided under
			 subsection (a), not more than $10,000,000 shall be used for costs associated
			 with public education and coordination with the Federal Energy Star program
			 incurred by the Administrator.
					(f)Indian
			 tribesOf the amount provided under subsection (a), the Secretary
			 shall reserve not more than 3 percent to make grants available to Indian tribes
			 under this section.
					(g)Silver Star
			 Home Retrofit Program
						(1)In
			 generalIn the case of the Silver Star Home Retrofit Program, of
			 the amount provided under subsection (a) after funds are provided in accordance
			 with subsections (b) through (f), 2/3 of the remaining
			 funds for the 1-year period beginning on the date of enactment of this Act
			 (less any amounts required under subsection (f)) shall be used by the Secretary
			 to provide rebates and incentives authorized under the Silver Star Home
			 Retrofit Program.
						(2)Products
			 purchased without installation servicesOf the amounts made
			 available for the Silver Star Home Retrofit Program under this section, not
			 more than $250,000,000 shall be made available for rebates under section
			 3007(e).
						(h)Gold Star Home
			 Retrofit Program
						(1)In
			 generalIn the case of the Gold Star Home Retrofit Program, of
			 the amount provided under subsection (a) after funds are provided in accordance
			 with subsections (b) through (g), 1/3 of the remaining
			 funds for the 2-year period beginning on the date of enactment of this Act
			 (less any amounts required under subsection (f)) shall be used by the Secretary
			 to provide rebates and incentives authorized under the Gold Star Home Retrofit
			 Program.
						(2)Water
			 efficiency retrofitsOf the amounts made available for the Gold
			 Star Home Retrofit Program under this section, $70,000,000 shall be made
			 available for rebates for water efficiency retrofits under section 3008.
						(i)Program review
			 and backstop funding
						(1)Review and
			 analysis
							(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall perform a State-by-State analysis and review the
			 distribution of Home Star retrofit rebates under this title.
							(B)Rental
			 unitsNot later than 120 days after the date of enactment of this
			 Act, the Secretary shall perform a review and analysis, with input and review
			 from the Secretary of Housing and Urban Development, of the procedures for
			 delivery of services to rental units.
							(2)AdjustmentThe
			 Secretary may allocate technical assistance funding to assist States that, as
			 determined by the Secretary—
							(A)have not
			 sufficiently benefitted from the Home Star Retrofit Rebate Program; or
							(B)in which rental
			 units have not been adequately served.
							(j)Return of
			 undisbursed funds
						(1)Silver Star
			 Home Retrofit ProgramIf the Secretary has not disbursed all the
			 funds available for rebates under the Silver Star Home Retrofit Program by the
			 date that is 1 year after the date of enactment of this Act, any undisbursed
			 funds shall be made available to the Gold Star Home Retrofit Program.
						(2)Gold Star Home
			 Retrofit ProgramIf the Secretary has not disbursed all the funds
			 available for rebates under the Gold Star Home Retrofit Program by the date
			 that is 2 years after the date of enactment of this Act, any undisbursed funds
			 shall be returned to the Treasury.
						(k)FinancingOf
			 the amounts allocated to the States under subsection (b), not less than
			 $200,000,000 shall be used to carry out the financing provisions of this title
			 in accordance with section 3015.
					DProtecting the
			 environment
			XLLand and water conservation authorization and
			 funding
				4001.Short
			 titleThis title may be cited
			 as the Land and Water Conservation
			 Authorization and Funding Act of 2010.
				4002.Permanent
			 authorization; full funding
					(a)PurposesThe purposes of the amendments made by
			 subsection (b) are—
						(1)to provide consistent and reliable
			 authority for, and for the funding of, the land and water conservation fund
			 established under section 2 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–5); and
						(2)to maximize the effectiveness of the fund
			 for future generations.
						(b)Amendments
						(1)Permanent
			 authorizationSection 2 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–5) is amended—
							(A)in the matter
			 preceding subsection (a), by striking During the period ending September
			 30, 2015, there and inserting There; and
							(B)in subsection
			 (c)—
								(i)in
			 paragraph (1), by striking through September 30, 2015;
			 and
								(ii)in
			 paragraph (2), by striking :
			 Provided,
			 and all that follows through the end of the sentence and inserting a
			 period..
								(2)Full
			 fundingSection 3 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–6) is amended to read as
			 follows:
							
								3.Availability of
				funds
									(a)In
				general
										(1)Fiscal years
				2011 through 2015For each of fiscal years 2011 through 2015,
				$900,000,000 of amounts covered into the fund under section 2 shall be
				available for expenditure to carry out the purposes of this Act, without
				further appropriation.
										(2)Fiscal year
				2016For fiscal year 2016—
											(A)$425,000,000 of
				amounts covered into the fund under section 2 shall be available for
				expenditure to carry out the purposes of this Act, without further
				appropriation; and
											(B)the remainder of
				amounts covered into the fund shall be available subject to appropriations,
				which may be made without fiscal year limitation.
											(3)Fiscal years
				2017 through 2020For each of fiscal years 2017 through 2020,
				amounts covered into the fund under section 2 shall be available for
				expenditure to carry out the purposes of this Act subject to appropriations,
				which may be made without fiscal year limitation.
										(4)Fiscal year
				2021 and subsequent fiscal yearsFor fiscal year 2021 and each
				fiscal year thereafter—
											(A)$500,000,000 of
				amounts covered into the fund under section 2 shall be available to carry out
				the purposes of this Act, without further appropriation; and
											(B)the remainder of
				amounts covered into the fund shall be available subject to appropriations,
				which may be made without fiscal year limitation.
											(b)UsesAmounts
				made available for obligation or expenditure from the fund may be obligated or
				expended only as provided in this
				Act.
									.
						(c)Allocation of
			 land and water conservation fund for State and Federal
			 purposesSection 5 of the Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–7) is amended—
						(1)in the first
			 sentence, by inserting or expenditures after
			 appropriations;
						(2)in the second
			 sentence—
							(A)by inserting
			 or expenditures after appropriations; and
							(B)by inserting
			 before the period at the end the following: , including the amounts to
			 be allocated from the fund for Federal and State purposes; and
							(3)by striking
			 Those appropriations from and all that follows through the end
			 of the section.
						(d)Conforming
			 amendmentsSection 6(b) of the Land and Water Conservation Fund
			 Act of 1965 (16 U.S.C. 460l–8(b)) is amended —
						(1)in the matter
			 preceding paragraph (1), by inserting or expended after
			 appropriated;
						(2)in paragraph
			 (1)—
							(A)by inserting
			 or expenditures after appropriations; and
							(B)by striking
			 ; and and inserting a period; and
							(3)in the first
			 sentence of paragraph (2), by inserting or expenditure after
			 appropriation.
						(e)Federal Land
			 acquisition projectsSection 7(a) of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–9(a)) is amended—
						(1)by redesignating
			 paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
						(2)in the matter
			 preceding paragraph (2) (as redesignated by paragraph (1), by striking
			 Moneys appropriated and all that follows through
			 subpurposes and inserting the following:
							
								(1)Priority
				list
									(A)In
				generalThe President shall transmit, as part of the annual
				budget proposal, a priority list for Federal land acquisition projects.
									(B)Availability of
				amounts
										(i)In
				generalAmounts shall be made available from the fund, without
				further appropriation, on the date that is 15 days after the date on which the
				Congress adjourns sine die for each year, for the projects on the priority list
				of the President, unless prior to that date, legislation is enacted
				establishing an alternate priority list, in which case amounts from the fund
				shall be made available, without further appropriation, for expenditure on the
				projects on the alternate priority list.
										(ii)Alternate
				priority listIf Congress enacts legislation establishing an
				alternate priority list and the priority list provides for less than the amount
				made available for that fiscal year under this subsection, the difference
				between that amount and the amount required to fund projects on the alternate
				priority list shall be available for expenditure, without further
				appropriation, in accordance with the priority list submitted by the
				President.
										(C)Duties of
				Secretaries
										(i)In
				generalIn developing the annual land acquisition priority list
				required under subparagraph (A), the President shall require the Secretary of
				the Interior and the Secretary of Agriculture to develop the priority list for
				the sites under the jurisdiction of that Secretary.
										(ii)ConsultationThe
				Secretary of the Interior and the Secretary of Agriculture shall prepare the
				priority list described in subparagraph (A) in consultation with the head of
				each affected Federal agency.
										(iii)Recreational
				access
											(I)In
				generalIn preparing the priority list under subparagraph (A),
				the Secretary of the Interior and the Secretary of Agriculture shall ensure
				that not less than 1.5 percent of the annual authorized funding amount is made
				available each year for projects that secure recreational public access to
				existing Federal public land for hunting, fishing, and other recreational
				purposes through easements, rights-of-way, or fee title acquisitions.
											(II)Acquisition of
				landFor each recreational access project carried out under
				subclause (I), the land or interest in land shall be acquired by the Federal
				Government only from willing sellers.
											;
				and
						(3)in paragraph (2)
			 (as redesignated by paragraph (1)), by striking For the acquisition of
			 land and all that follows through as follows: and
			 inserting the following:
							
								(3)Use of
				fundsAmounts from the fund for the acquisition of land, waters,
				or interests in land or waters under this Act shall be used as
				follows:
								.
						(f)Conforming
			 amendmentSection 9 of the Land and Water Conservation Fund Act
			 of 1965 (16 U.S.C. 460l–10a) is amended in the first
			 sentence by striking “section 7(a)(1) of this Act” and inserting section
			 7(a)(2).
					XLINational
			 wildlife refuge system resource protection
				4101.Short
			 titleThis title may be cited
			 as the National Wildlife Refuge System
			 Resource Protection Act of 2010.
				4102.DefinitionsIn this title:
					(1)DamagesThe
			 term damages includes, when used in connection with
			 compensation—
						(A)compensation
			 for—
							(i)(I)the cost of replacing,
			 restoring, rehabilitating, or acquiring the equivalent of a refuge system
			 resource; and
								(II)the value of any significant loss of use
			 of a refuge system resource pending its restoration or replacement or the
			 acquisition of an equivalent resource; or
								(ii)the value of the
			 refuge system resource if the resource cannot be replaced or restored;
			 and
							(B)the cost of
			 damage assessments under this section.
						(2)Fish and
			 Wildlife Service system resource
						(A)In
			 generalThe term Fish and Wildlife Service system
			 resource means any living or nonliving resource that is located within
			 the boundaries of a unit of—
							(i)the
			 National Wildlife Refuge System;
							(ii)the National
			 Fish Hatchery System; or
							(iii)other land
			 managed by the United States Fish and Wildlife Service.
							(B)ExclusionThe
			 term Fish and Wildlife Service system resource does not include a
			 resource owned by a non-Federal entity.
						(3)Marine or
			 aquatic refuge system resource
						(A)In
			 generalThe term marine or aquatic refuge system
			 resource means any living or nonliving part of a marine or aquatic
			 regimen that is located within the boundaries of a unit of—
							(i)the
			 National Wildlife Refuge System; or
							(ii)the National
			 Fish Hatchery System.
							(B)ExclusionThe
			 term marine or aquatic refuge system resource does not include a
			 resource owned by a non-Federal entity.
						(4)Refuge system
			 resourceThe term refuge system resource
			 means—
						(A)a Fish and
			 Wildlife Service system resource; and
						(B)a marine or
			 aquatic refuge system resource.
						(5)RegimenThe
			 term regimen means a water column and submerged land, up to the
			 high-tide or high-water line.
					(6)Response
			 costsThe term response costs means the costs of
			 actions taken by the Secretary—
						(A)to prevent or
			 minimize destruction or loss of or injury to refuge system resources;
						(B)to abate or
			 minimize the imminent risk of such destruction, loss, or injury; or
						(C)to monitor
			 ongoing effects of incidents causing such destruction, loss, or injury.
						4103.Liability
					(a)In
			 generalSubject to subsection (c), any person that destroys,
			 damages, causes the loss of, or injures any refuge system resource is liable to
			 the United States for response costs and damages resulting from the
			 destruction, loss, or injury.
					(b)Liability in
			 remAny instrumentality (including a vessel, vehicle, aircraft,
			 or other equipment) that destroys, causes the loss of, or injures any refuge
			 system resource shall be liable in rem to the United States for response costs
			 and damages resulting from the destruction, loss, or injury to the same extent
			 as a person is liable under subsection (a).
					(c)DefensesA
			 person shall not be liable under this section if the person establishes
			 that—
						(1)the destruction,
			 loss of, or injury to the refuge system resource was caused solely by an act of
			 God or act of war, if the person exercised due care to employ safety
			 precautions and best management practices to minimize potential destruction,
			 loss, or injury in advance of an act of God or act of war;
						(2)the person acted
			 with due care, and the destruction, loss of, or injury to the refuge system
			 resource was caused solely by an act or omission of a third party, other than
			 an employee or agent of the person; or
						(3)the destruction,
			 loss, or injury to the refuge system resource was caused by an activity
			 authorized by Federal or State law, if the activity was conducted in accordance
			 with Federal and State law.
						(d)ScopeLiability
			 under this section shall be in addition to any other liability that may arise
			 under Federal or State law.
					4104.Actions
					(a)Civil actions
			 for response costs and damages
						(1)In
			 generalIf the Secretary makes a finding of damage to a refuge
			 system resource or makes a finding that, absent response costs, damage to a
			 refuge system resource will occur and the Secretary requests the Attorney
			 General to initiate action, the Attorney General may commence a civil action in
			 the United States district court for the appropriate district against any
			 person that may be liable under section 4103 for response costs and
			 damages.
						(2)Requests for
			 actionThe Secretary shall submit a request for an action
			 described in paragraph (1) to the Attorney General if a person may be liable or
			 an instrumentality may be liable in rem for response costs and damages under
			 section 4103.
						(b)Response
			 actions and assessment of damages
						(1)In
			 generalThe Secretary shall take all necessary actions—
							(A)to prevent or
			 minimize the destruction, loss of, or injury to a refuge system resource;
			 or
							(B)to minimize the
			 imminent risk of such destruction, loss, or injury.
							(2)MonitoringThe
			 Secretary shall assess and monitor damages to refuge system resources.
						4105.Use of
			 recovered amounts
					(a)In
			 generalSubject to subsections (b) and (c), response costs and
			 damages recovered by the Secretary under this title or amounts recovered by the
			 Federal Government under any Federal, State, or local law (including
			 regulations) or otherwise as a result of damage to any living or nonliving
			 resource located within a unit managed by the United States Fish and Wildlife
			 Service (other than resources owned by a non-Federal entity) shall be available
			 to the Secretary, without further appropriation—
						(1)to reimburse
			 response costs and damage assessments incurred by the Secretary or other
			 Federal agencies as the Secretary considers appropriate; or
						(2)to restore,
			 replace, or acquire the equivalent of resources that were the subject of an
			 action and to monitor and study the resources.
						(b)AcquisitionNo
			 funds may be used under subsection (a) to acquire any land, water, or interest
			 or right in land or water unless the acquisition is—
						(1)specifically
			 approved in advance in an appropriations Act; and
						(2)consistent with
			 any limitations contained in the organic law authorizing the refuge
			 unit.
						(c)Excess
			 fundsAny amounts remaining after expenditures pursuant to
			 subsection (a) shall be deposited into the general fund of the Treasury.
					4106.Donations
					(a)In
			 generalThe Secretary may accept donations of money or services
			 for expenditure or employment to meet expected, immediate, or ongoing response
			 costs.
					(b)AvailabilityThe
			 donations may be expended or employed at any time after the acceptance of the
			 donation, without further appropriation.
					XLIIGulf Coast
			 ecosystem restoration
				4201.Gulf Coast
			 Ecosystem restoration
					(a)DefinitionsIn
			 this section:
						(1)Comprehensive
			 planThe term comprehensive plan means the
			 comprehensive plan required by subsection (c).
						(2)GovernorsThe
			 term Governors means the Governors of each of the States of
			 Alabama, Florida, Louisiana, and Mississippi.
						(3)Gulf Coast
			 ecosystemThe term Gulf Coast ecosystem means the
			 coastal zones (as determined pursuant to the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.)) of the States of Alabama, Florida, Louisiana, and
			 Mississippi and adjacent State waters and areas of the outer Continental Shelf,
			 adversely impacted by the blowout and explosion of the mobile offshore drilling
			 unit Deepwater Horizon that occurred on April 20, 2010, and
			 resulting hydrocarbon releases into the environment.
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(5)Task
			 ForceThe term Task Force means the Gulf Coast
			 Ecosystem Restoration Task Force established by subsection (g).
						(b)Gulf Coast
			 ecosystem restoration
						(1)In
			 generalThe Chair of the Task Force shall undertake restoration
			 activities in the Gulf Coast ecosystem in accordance with this section.
						(2)FundingSubject
			 to appropriations, of amounts in the Oil Spill Liability Trust Fund, there
			 shall be available to the Chair of the Task Force to carry out this section
			 $2,500,000,000 for the period of fiscal years 2012 through 2021.
						(3)Authorized
			 usesAmounts under paragraph (2) shall be available to the Chair
			 of the Task Force for the conservation, protection, and restoration of the Gulf
			 Coast ecosystem in accordance with the comprehensive plan.
						(c)Comprehensive
			 plan
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and after notice and opportunity for public comment, the Chair of the Task
			 Force shall develop a proposed comprehensive plan for the purpose of long-term
			 conservation, protection, and restoration of biological integrity,
			 productivity, and ecosystem functions in the Gulf Coast ecosystem.
						(2)Existing
			 plansThe Chair of the Task Force shall incorporate, to the
			 maximum extent practicable, any applicable plans developed by local, State and
			 Federal agencies for the restoration of coastal wetland and other areas of the
			 Gulf Coast ecosystem.
						(d)Critical and
			 emergency restoration projects and activitiesIf the Chair of the
			 Task Force, in cooperation with the Governors, determines that a restoration
			 project or activity will produce independent, immediate, and substantial
			 conservation, protection, or restoration benefits, and will be consistent with
			 overall restoration goals, the Chair of the Task Force shall proceed
			 expeditiously with the implementation of the project or activity in accordance
			 with laws (including regulations) in existence on the date of enactment of this
			 Act.
					(e)Priority
			 projects
						(1)List
							(A)In
			 generalThe comprehensive plan shall include a list of specific
			 projects to be funded and carried out during the subsequent 3-year
			 period.
							(B)PrerequisitesEach
			 project listed in the comprehensive plan shall be—
								(i)consistent with
			 the strategies identified in the comprehensive plan; and
								(ii)cost-effective.
								(C)UpdatesThe
			 Task Force shall update annually the list of projects in the comprehensive
			 plan.
							(2)SelectionThe
			 Task Force shall select projects and activities to carry out under this
			 section—
							(A)based on the best
			 available science;
							(B)without regard to
			 geographic location; and
							(C)with the highest
			 priority to projects and activities that will achieve the greatest contribution
			 in restoring—
								(i)the
			 ability of Gulf Coast ecosystems to become self-sustaining;
								(ii)biological
			 productivity; and
								(iii)ecosystem
			 function in the Gulf of Mexico.
								(f)Cost
			 sharingThe Federal share of projects and activities conducted
			 under this section shall not exceed 65 percent, as determined by the Task
			 Force.
					(g)Gulf Coast
			 Ecosystem Restoration Task Force
						(1)In
			 generalThere is established the Gulf Coast Ecosystem Restoration
			 Task Force.
						(2)MembershipThe
			 Task Force shall consist of the following members or, in the case of a Federal
			 agency, a designee at the level of Assistant Secretary or the
			 equivalent:
							(A)The Secretary of
			 the Interior.
							(B)The Secretary of
			 Commerce.
							(C)The Secretary of
			 the Army.
							(D)The Attorney
			 General.
							(E)The Secretary of
			 Homeland Security.
							(F)The Administrator
			 of the Environmental Protection Agency.
							(G)The Commandant of
			 the Coast Guard.
							(H)The Secretary of
			 Transportation.
							(I)The Secretary of
			 Agriculture.
							(J)A representative
			 of each affected Indian tribe, appointed by the Secretary based on the
			 recommendations of the tribal chairman.
							(K)2 representatives
			 of each of the States of Alabama, Florida, Louisiana, and Mississippi,
			 appointed by the Governor of each State, respectively.
							(L)2 representatives
			 of local government within each of the States of Alabama, Florida, Louisiana,
			 and Mississippi, appointed by the Governor of each State, respectively.
							(3)ChairThe
			 chair of the Task Force shall be a Federal official appointed by the
			 President.
						(4)DutiesThe
			 Task Force shall—
							(A)consult with, and
			 provide recommendations to, the Chair of the Task Force during development of
			 the comprehensive plan;
							(B)coordinate the
			 development of consistent policies, strategies, plans, programs, projects,
			 activities, and priorities for addressing the restoration of the Gulf Coast
			 ecosystem;
							(C)establish a Gulf
			 Coast-based working group composed of representatives of members of the Task
			 Force and other local agencies and representatives as appropriate for purposes
			 of recommending, coordinating, and implementing policies, programs, activities,
			 and projects to accomplish Gulf Coast ecosystem restoration;
							(D)coordinate
			 scientific and other research associated with restoration of the Gulf Coast
			 ecosystem;
							(E)prepare an
			 integrated financial plan and coordinated budget requests for the funds
			 proposed to be expended by the agencies represented on the Task Force;
			 and
							(F)submit an annual
			 report to Congress that summarizes the activities of the Task Force and the
			 policies, plans, activities, and projects for restoration of the Gulf Coast
			 ecosystem.
							(5)Application of
			 Federal Advisory Committee ActThe Task Force and the working
			 group established under paragraph (4)(C) shall not be considered to be advisory
			 committees under the Federal Advisory Committee
			 Act (5 U.S.C. App.).
						(h)Relationship to
			 other law and authorityNothing in this section preempts or
			 otherwise affects any Federal law or limits the authority of any Federal
			 agency.
					XLIIIHydraulic
			 fracturing chemicals
				4301.Disclosure of
			 hydraulic fracturing chemicals
					(a)DisclosureTitle III of the Emergency Planning and
			 Community Right-To-Know Act of 1986 (42 U.S.C. 11041 et seq.) is amended by
			 adding at the end the following:
						
							331.Disclosure of
				hydraulic fracturing chemicals
								(a)In
				general
									(1)State
				authorityA State that
				permits oil and natural gas drilling—
										(A)may require any
				person using hydraulic fracturing for an oil or natural gas well in the State
				to disclose to the State, not later than 30 days after completion of drilling
				the well, the list of chemicals used in each hydraulic fracturing process
				(identified by well location and number), including the chemical constituents
				of mixtures, Chemical Abstracts Service registry numbers, and material safety
				data sheets; and
										(B)shall make any
				such disclosure available to the public, including a posting of the information
				online.
										(2)Disclosure if no
				State implementationIf a State that permits oil and natural gas
				drilling does not require and make available disclosures in accordance with
				paragraph (1) by December 31, 2011, or ceases to require and make available
				disclosures in accordance with paragraph (1) after that date, the operator of
				the oil or natural gas well in the State shall make available to the public
				online, not later than 30 days after completion of drilling the well, the list
				of chemicals used in each hydraulic fracturing process (identified by well
				location and number), including the chemical constituents of mixtures, Chemical
				Abstracts Service registry numbers, and material safety data sheets.
									(b)Proprietary
				chemical formulas; medical emergencies
									(1)In
				generalExcept as provided in
				this subsection, this section does not require the disclosure of proprietary
				chemical formulas used in hydraulic fracturing.
									(2)Disclosure in
				medical emergencies
										(A)In
				generalIf the State or the Administrator, or a treating
				physician or nurse, determines that a medical emergency exists and the
				proprietary chemical formulas, or the identity, of 1 or more chemical
				constituents used in hydraulic fracturing is necessary for medical treatment,
				the person using hydraulic fracturing shall immediately disclose the
				proprietary chemical formulas or the identity of the chemical constituents to
				the State, the Administrator, or that treating physician or nurse, regardless
				of the existence of a written statement of need or a confidentiality
				agreement.
										(B)Statement of
				needThe person using hydraulic fracturing may require a written
				statement of need and a confidentiality agreement as soon thereafter as
				circumstances permit.
										(c)Thresholds
				inapplicableThreshold limitations under this Act shall not apply
				to disclosures made under this
				section.
								.
					(b)EnforcementSection
			 325(c)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42
			 U.S.C. 11045(c)(2)) is amended by striking section 311 or 323(b)
			 and inserting section 311, 323(b), 331(a)(2), or 331(b).
					XLIVWatershed
			 restoration
				4401.Watershed
			 restoration
					(a)In
			 generalThe Secretary of Agriculture shall conduct a program of
			 watershed restoration and job stabilization for the purposes of—
						(1)performing
			 landscape scale restoration, reducing hazardous fuels, increasing employment,
			 and maintaining infrastructure in timber communities; or
						(2)making biomass
			 available for sustainable economic development.
						(b)Eligible
			 projectsThe program conducted under this section may include
			 projects and activities for—
						(1)preparing and
			 implementing riparian corridor improvements;
						(2)fish and wildlife
			 habitat improvements;
						(3)invasive species
			 eradications;
						(4)nonsystem road
			 decommissioning;
						(5)appropriate road
			 density achievement;
						(6)forest health
			 improvements; and
						(7)sustainable
			 timber harvest and fuels treatments, specifically for reducing the potential
			 effects that fires pose to water quality and communities.
						(c)FundingOn
			 October 1, 2010, out of any funds in the Treasury not otherwise appropriated,
			 the Secretary of the Treasury shall transfer to the Secretary of Agriculture
			 $75,000,000, to remain available until expended, for use in carrying out this
			 section.
					(d)Termination of
			 programThe program conducted under this section shall terminate
			 on the date that is 10 years after the date of enactment of this Act.
					(e)No effect on
			 compliance with lawsNothing in this section affects or limits
			 the application of, or obligation to comply with, any law, including any public
			 health or environmental law.
					EFiscal
			 responsibility
			5001.Modifications
			 with respect to Oil Spill Liability Trust Fund
				(a)Extension of
			 application of Oil Spill Liability Trust Fund financing
			 rateParagraph (2) of section 4611(f) of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2017 and
			 inserting December 31, 2020.
				(b)Increase in Oil
			 Spill Liability Trust Fund financing rateSubparagraph (B) of section 4611(c)(2) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
					
						(B)the Oil Spill Liability Trust Fund
				financing rate is 45 cents a
				barrel.
						.
				(c)Increase in per
			 incident limitations on expendituresSubparagraph (A) of section
			 9509(c)(2) of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 $1,000,000,000 in clause (i) and inserting
			 $5,000,000,000;
					(2)by striking
			 $500,000,000 in clause (ii) and inserting
			 $2,500,000,000; and
					(3)by striking
			 $1,000,000,000 per incident,
			 etc in the heading and inserting
			 Per incident
			 limitations.
					(d)Effective
			 date
					(1)Extension of
			 financing rateExcept as provided in paragraph (2), the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
					(2)Increase in
			 financing rateThe amendment made by subsection (b) shall apply
			 to crude oil received and petroleum products entered during calendar quarters
			 beginning more than 60 days after the date of the enactment of this Act.
					FMiscellaneous
			6001.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
	
		July 29, 2010
		Read the second time and placed on the
		  calendar
	
